



EXHIBIT 10.3



Execution Version








MASTER PREPAID LEASE
BY AND AMONG
T-MOBILE USA TOWER LLC,
T-MOBILE WEST TOWER LLC,
T-MOBILE USA, INC.
AND


CCTMO LLC






Dated as of November 30, 2012






--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



SECTION 1.
Definitions.
1
SECTION 2.
Documents.
19
SECTION 3.
Tower Operator Lease of Lease Site and Occupancy Rights With Respect to Managed
Sites.
19
SECTION 4.
Tower Operator Rights and Obligations Under the Ground Leases.
21
SECTION 5.
T-Mobile Lessor Rights and Obligations With Respect to the Ground Leases.
25
SECTION 6.
Collocation Agreements with Third Parties.
26
SECTION 7.
Tower Operator Permitted Use.
28
SECTION 8.
Tower Operator Access.
28
SECTION 9.
Term and End of Term Obligations.
29
SECTION 10.
Tower Operator Rent and Pre-Lease Rent; Treatment for US Federal Income Tax
Purposes.
31
SECTION 11.
Condition of the Sites and Obligations of Tower Operator.
32
SECTION 12.
Tower Operator Requirements for Modifications; Title to Modifications; Work on
the Site.
33
SECTION 13.
Tower Operator’s Obligations With Respect to Tower Subtenants.
35
SECTION 14.
Limitations on Tower Operator Liens.
35
SECTION 15.
Tower Operator Indemnity; T-Mobile Lessor Indemnity; Procedure For All Indemnity
Claims.
36
SECTION 16.
Tower Operator’s Waiver of Subrogation; Insurance.
40
SECTION 17.
Estoppel Certificate; T-Mobile Lessor Financial Reporting.
42
SECTION 18.
Assignment, Transfer and Subletting Rights.
42
SECTION 19.
Tower Operator Environmental Covenants.
44
SECTION 20.
Tower Operator Purchase Option.
45
SECTION 21.
Tower Operator Lender Protections.
48
SECTION 22.
Taxes.
52
SECTION 23.
Utilities.
54
SECTION 24.
Compliance with Law; Governmental Permits.
55
SECTION 25.
Compliance with Specific FCC Regulations.
57
SECTION 26.
Holding Over.
58
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



SECTION 27.
Rights of Entry and Inspection.
58
SECTION 28.
Right to Act for Tower Operator.
60
SECTION 29.
Defaults and Remedies.
60
SECTION 30.
Quiet Enjoyment.
66
SECTION 31.
No Merger.
66
SECTION 32.
Broker and Commission.
66
SECTION 33.
Recording of Memorandum of Site Lease Agreement; Preparation and Amendment to
the Site Lease Agreement.
67
SECTION 34.
Tax Indemnities.
67
SECTION 35.
Damage to the Site, Tower or the Improvements.
78
SECTION 36.
Condemnation.
79
SECTION 37.
Operating Principles.
80
SECTION 38.
General Provisions.
81
SECTION 39.
T-Mobile Parent Guarantee.
84

  



-ii-



--------------------------------------------------------------------------------

EXHIBIT LIST

Exhibit A
List of Sites
Exhibit B
List of Lease Sites
Exhibit C
Rent and Pre-Lease Rent
Exhibit D
Allocated Rent
Exhibit E
Option Purchase Price
Exhibit F
Form of UCC-1
 
 
Schedule 1-A
23 Year Lease Sites
Schedule 1-B
24 Year Lease Sites
Schedule 1-C
25 Year Lease Sites
Schedule 1-D
26 Year Lease Sites
Schedule 1-E
27 Year Lease Sites
Schedule 1-F
28 Year Lease Sites
Schedule 1-G
29 Year Lease Sites
Schedule 1-H
30 Year Lease Sites
Schedule 1-I
31 Year Lease Sites
Schedule 1-J
32 Year Lease Sites
Schedule 1-K
33 Year Lease Sites
Schedule 1-L
34 Year Lease Sites
Schedule 1-M
35 Year Lease Sites
Schedule 1-N
36 Year Lease Sites
Schedule 1-O
37 Year Lease Sites










-i-



--------------------------------------------------------------------------------




MASTER PREPAID LEASE
THIS MASTER PREPAID LEASE (this “Agreement”) is entered into this 30th day of
November, 2012 (the “Effective Date”), by and among T-Mobile USA Tower LLC and
T-Mobile West Tower LLC, each a Delaware limited liability company (each, a
“T-Mobile Lessor” and, collectively, the “T-Mobile Lessors”), T-MOBILE USA,
INC., a Delaware corporation (“T-Mobile Parent”), and CCTMO LLC, a Delaware
limited liability company (“Tower Operator”). T-Mobile Lessors, T-Mobile Parent
and Tower Operator are sometimes individually referred to in this Agreement as a
“Party” and collectively as the “Parties”.
RECITALS:
A.    Certain Affiliates of T-Mobile Parent operate the Sites, which include
Towers and related equipment, and such Affiliates either ground lease or
otherwise have an interest in the land on which such Towers are located;
B.    Tower Operator desires to lease or operate the Sites;
C.    Tower Operator intends on marketing all available capacity at the Sites
and maximizing the collocation revenue that may be derived therefrom;    
D.    The obligations set forth in this Agreement are interrelated and required
in order for Tower Operator to lease or operate the Sites; and
E.    Simultaneously herewith, the Parties and certain Affiliates thereof are
entering into the MPL Site MLA pursuant to which T-Mobile Collocator is leasing
the T-Mobile Collocation Space from Tower Operator at the Sites.
NOW, THEREFORE, the Parties agree as follows:
Section 1.Definitions.
(a)    Certain Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings when
used herein with initial capital letters:
“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Person. As used in this definition, “control” means the beneficial ownership (as
such term is defined in Rules 13d-3 and 13d-5 of the Securities Exchange Act of
1934, as amended) of 50% or more of the voting interests of the Person.
“Agreement” has the meaning set forth in the preamble and includes all
subsequent modifications and amendments hereof. References to this Agreement in
respect of a particular Site shall include the Site Lease Agreement therefor;
and




--------------------------------------------------------------------------------




references to this Agreement in general and as applied to all Sites shall
include all Site Lease Agreements.
“Assumption Requirements” means, with respect to any assignment by Tower
Operator or any T-Mobile Lessor of this Agreement (the “assigning party”), that
(i) the applicable assignee has creditworthiness, or a guarantor with
creditworthiness, reasonably sufficient to perform the obligations of the
assigning party under this Agreement or that the assigning party remains liable
for such obligations notwithstanding such assignment and (ii) the assignee
assumes and agrees to perform all of the obligations of the assigning party
hereunder.
“Available Space” means, as to any Site, the portion of the Tower and Land not
constituting T-Mobile Collocation Space that is available for lease to or
collocation by any Tower Subtenant and all rights appurtenant to such portion,
space or area.
“Award” means any amounts paid, recovered or recoverable as damages,
compensation or proceeds by reason of any Taking, including all amounts paid
pursuant to any agreement with any Person which was made in settlement or under
threat of any such Taking, less the reasonable costs and expenses incurred in
collecting such amounts.
“Bankruptcy” means a proceeding, whether voluntary or involuntary, under the
federal bankruptcy laws, a foreclosure, an assignment for the benefit of
creditors, trusteeship, conservatorship or other proceeding or transaction
arising out of the insolvency of a Person or any of its Affiliates or involving
the complete or partial exercise of a creditor’s rights or remedies in respect
of payment upon a breach or default in respect of any obligation.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York are not open for business.
“Cables” means co-axial cabling, electrical power cabling, ethernet cabling,
fiber-optic cabling or any other cabling or wiring necessary for operating
Communications Equipment together with any associated conduit piping necessary
to encase or protect any such cabling.
“CERCLA” means The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“Claims” means any claims, demands, assessments, actions, suits, damages,
obligations, fines, penalties, liabilities, losses, adjustments, costs and
expenses (including those for bodily injury (including death) and property
damage (including the loss of use thereof) and reasonable attorneys’ and
accountants’ fees and expenses).
“Code” means the Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------






“Collateral Agreements” means the following documents entered into on the
Effective Date: (i) the Management Agreement, (ii) the Tower Operator General
Assignment and Assumption Agreement and (iii) the Transition Services Agreement.
“Collocation Agreement” means an agreement, including master leases, between a
T-Mobile Group Member (prior to the Effective Date) or Tower Operator (on or
after the Effective Date), on the one hand, and a third party (provided that if
such agreement is with a T-Mobile Group Member, such third party is not an
Affiliate of such T-Mobile Group Member on the Effective Date), on the other
hand, pursuant to which such T-Mobile Group Member or Tower Operator, as
applicable, rents or licenses to such third party space at any Site (including
space on a Tower), including all amendments, modifications, supplements,
assignments, guaranties, side letters and other documents related thereto.
“Communications Equipment” means, as to any Site, all equipment now or hereafter
installed at (i) the T-Mobile Collocation Space with respect to T-Mobile
Collocator and (ii) any other portion of the Site with respect to a Tower
Subtenant, for the provision of current or future communication services,
including voice, video, internet and other data services.  Such equipment shall
include switches, antennas, including microwave antennas, panels, conduits,
flexible transmission lines, Cables, radios, amplifiers, filters, interconnect
transmission equipment and all associated software and hardware, and will
include any modifications, replacements and upgrades to such equipment.
“Conversion Closing” means the conversion of (i) a Non-Contributable Site to a
Contributable Site or (ii) a Pre-Lease Site into a Lease Site subsequent to the
Effective Date.
“Conversion Closing Date” means, with respect to each Conversion Closing, the
date on which such Conversion Closing is deemed to have occurred.
“CPI” means the Consumer Price Index for all Urban Consumers, U.S., City Average
(1982-84 = 100) All Items Index, published by the Bureau of Labor Statistics,
United States Department of Labor. If the CPI ceases to be compiled and
published at any time during the Term of this Agreement, but a comparable
successor index is compiled and published by the Bureau of Labor Statistics,
United States Department of Labor, the adjustments provided for in this
Agreement which are based on the change in CPI shall be computed according to
such successor index, with appropriate adjustments in the index to reflect any
material differences in the method of computation from the CPI. If, at any time
during the Term of this Agreement, neither the CPI nor a comparable successor
index is compiled and published by the Bureau of Labor Statistics, the
comparable index for “all items” compiled and published by any other branch or
department of the federal government shall be used as a basis for calculation of
the CPI-related adjustments provided for in this Agreement, and if no such index
is compiled and published by any branch or department of the federal government,
the statistics reflecting cost of living increases or decreases, as applicable,
as compiled by any institution or organization or individual generally
recognized as an authority by

3



--------------------------------------------------------------------------------




financial and insurance institutions shall be used, in each case with
appropriate adjustments to the index to reflect any material differences in the
method of computation from the CPI.
“Default Option Purchase Price” means 50% of the net present value, calculated
as of the date of occurrence of the “event of default” referred to in
Section 29(b)(i) and assuming a discount rate of 10%, of the Option Purchase
Price for the Purchase Sites with respect to which the Purchase Option is being
exercised by Tower Operator.
“Emergency” means any event that causes, has caused or is likely to cause
(i) any bodily injury, personal injury or material property damage, (ii) the
immediate suspension, revocation, termination or any other adverse effect as to
any licenses or permits, (iii) any material adverse effect on the ability of
T-Mobile Collocator, or any Tower Subtenants, to operate Communications
Equipment at any Site, (iv) any failure of any Site to comply in any material
respect with applicable FCC or FAA regulations or other licensing requirements
or (v) the termination of a Ground Lease.
“Environmental Law” or “Environmental Laws” means any federal, state or local
statute, Law, ordinance, code, rule, regulation, order or decree, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or public or workplace health and safety as may now or at any
time hereafter be in effect, including the following, as same may be amended or
replaced from time to time, and all regulations promulgated under or in
connection with the Superfund Amendments and Reauthorization Act of 1986;
CERCLA; The Clean Air Act; The Clean Water Act; The Toxic Substances Control
Act; The Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act; The Hazardous Materials Transportation Act; and The Occupational
Safety and Health Act of 1970.
“Excluded Equipment” means (i) any T-Mobile Communications Equipment or T-Mobile
Improvements and (ii) any Tower Subtenant Communications Equipment or Tower
Subtenant Improvements.
“Excluded Purchase Sites” means, collectively, (i) any Site with respect to
which the applicable Ground Lease has previously expired or been terminated and
the applicable T-Mobile Lessor or Tower Operator has not otherwise secured the
long term tenure of such Site or (ii) any Site that Tower Operator has
previously purchased from the applicable T-Mobile Lessor or its Affiliates.
“FAA” means the United States Federal Aviation Administration or any successor
federal Governmental Authority performing a similar function.
“FCC” means the United States Federal Communications Commission or any successor
Governmental Authority performing a similar function.
“Federal Income Tax Benefits” means the Federal Depreciation Deductions and the
federal income Tax deductions described in Section 34(a)(i).





4



--------------------------------------------------------------------------------




“Force Majeure” means strike, riot, act of God, nationwide shortages of labor or
materials, war, civil disturbance, act of the public enemy, explosion,
hurricane, governmental Laws, regulations, orders or restrictions.
“Governmental Approvals” means all licenses, permits, franchises,
certifications, waivers, variances, registrations, consents, approvals,
qualifications and other authorizations to, from or with any Governmental
Authority.
“Governmental Authority” means, with respect to any Person or any Site, any
foreign, domestic, federal, territorial, state, tribal or local governmental
authority, administrative body, quasi-governmental authority, court, government
or self-regulatory organization, commission, board, administrative hearing body,
arbitration panel, tribunal or any regulatory, administrative or other agency,
or any political or other subdivision, department or branch of any of the
foregoing, in each case having jurisdiction over such Person or such Site.
“Ground Lease” means, as to any Site, the ground lease, sublease, or any
easement, license or other agreement or document pursuant to which the
applicable T-Mobile Lessor or a T-Mobile Ground Lease Additional Party holds a
leasehold or subleasehold interest, leasehold or subleasehold estate, easement,
license, sublicense or other interest in such Site, together with any extensions
of the term thereof (whether by exercise of any right or option contained
therein or by execution of a new ground lease or other instrument providing for
the use of such Site), and including all amendments, modifications, supplements,
assignments, guarantees, side letters and other documents related thereto.
“Ground Lessor” means, as to any Site, the “lessor,” “sublessor,” “landlord,”
“licensor,” “sublicensor” or similar Person under the related Ground Lease.
“Ground Rent” means, as to any Site, all rents, fees and other charges payable
by the applicable T-Mobile Lessor or its Affiliates to the Ground Lessor under
the Ground Lease for such Site.
“Hazardous Material” or “Hazardous Materials” means and includes petroleum
products, flammable explosives, radioactive materials, asbestos or any material
containing asbestos, polychlorinated biphenyls or any hazardous, toxic or
dangerous waste, substance or material defined as such (or any similar term) or
regulated by, in or for the purposes of Environmental Laws, including Section
101(14) of CERCLA.
“Improvements” means, as to each Site, (i) one or more equipment pads or raised
platforms capable of accommodating exterior cabinets or equipment shelters, huts
or buildings, electrical service and access for the placement and servicing of
T-Mobile Collocator’s and, if applicable, each Tower Subtenant Improvement; (ii)
buildings, huts, equipment shelters or exterior cabinets; (iii) batteries,
generators and associated fuel tanks or any other substances, products,
materials or equipment used to provide backup power; (iv) grounding rings; (v)
fencing; (vi) signage; (vii) connections for telephone service orutility service
up to the meter; (viii) hardware constituting a Tower

5



--------------------------------------------------------------------------------




platform to hold T-Mobile Collocator’s and, if applicable, each Tower Subtenant
Communications Equipment; (ix) access road improvements; (x) common shelters, if
any; (xi) all marking/lighting systems and light monitoring devices; and (xii)
such other equipment, alterations, replacements, modifications, additions and
improvements as may be installed on or made to all or any component of a Site
(including the Land and the Tower). Notwithstanding the foregoing, Improvements
do not include Communications Equipment (including T-Mobile Communications
Equipment or Tower Operator Communications Equipment).
“Included Property” means, with respect to each Site, (i) the Land related to
such Site (including the interest in any Ground Lease), (ii) the Tower located
on such Site (including the T-Mobile Collocation Space) and (iii) the related
Tower Operator Equipment, Improvements (excluding T-Mobile Improvements and any
Tower Subtenant Improvements) and the Tower Related Assets with respect to such
Site.
“Inclusion” means the inclusion in the gross income of any T-Mobile Group Member
of any amount in connection with the transactions effected by this Agreement or
related documents other than the amounts described in Section 34(a)(i)(D).
“Indemnified Party” means a T-Mobile Indemnitee or a Tower Operator Indemnitee,
as the case may be.
“Land” means the tract of land constituting a Site, together with all easements
and other rights appurtenant thereto.
“Landlord Reimbursement Taxes” means, with respect to any Site, if the
applicable Ground Lease provides that Ground Lessor may pass-through any Taxes
assessed against the Site or Ground Lessor to the applicable ground lessee, the
amount of such Taxes to the extent related to the Land value and not related to
the Tower assets for which the Ground Lessor seeks reimbursement from the ground
lessee or its assignees under the provisions of the Ground Lease.
“Law” means any statute, rule, code, regulation, ordinance or Order of, or
issued by, any Governmental Authority.
“Lease Site” means the (i) Initial Lease Sites and (ii) any Managed Site subject
to this Agreement which is converted to a Lease Site pursuant to a Conversion
Closing.
“Liens” means, with respect to any asset, any mortgage, lien, pledge, security
interest, charge, attachment or encumbrance of any kind in respect of such
asset.
“Managed Site” means, for purposes of this Agreement and until any such Site is
converted to a Lease Site as provided herein, each Site that is identified on
Exhibit A, but is not identified as a Lease Site on Exhibit B and is therefore
subject to this Agreement as a Managed Site as of the Effective Date, until such
Site is converted to a Lease Site as provided herein. Managed Sites include all
Non-Contributable Sites and all Pre-Lease Sites which have not yet been
converted to Lease Sites.

6



--------------------------------------------------------------------------------






“Master Agreement” means the Master Agreement, dated as of September 28, 2012,
by and among Crown Castle International Corp., Tower Operator and T-Mobile.
“Modifications” means the construction or installation of Improvements on any
Site or any part of any Site after the Effective Date, or the alteration,
replacement, modification or addition to all or any component of a Site after
the Effective Date, whether Severable or Non-Severable.
“Mortgage” means, as to any Site, any mortgage, deed to secure debt, deed of
trust, trust deed or other conveyance of, or encumbrance against, the right,
title and interest of a Party in and to the Land, Tower and Improvements on such
Site as security for any debt, whether now existing or hereafter arising or
created.
“Mortgagee” means, as to any Site, the holder of any Mortgage, together with the
heirs, legal representatives, successors, transferees and assignees of the
holder.
“MPL Site MLA” means that certain Master Lease Agreement, dated of even date
herewith, between Tower Operator, T-Mobile Collocator and T-Mobile Parent.
“Non-Contributable Site” means any Site that is not a Contributable Site.
“Non-Restorable Site” means a Site that has suffered a casualty that damages or
destroys all or a Substantial Portion of such Site, or a Site that constitutes a
non-conforming use under applicable Zoning Laws prior to such casualty, in
either case such that either (i) Zoning Laws would not allow Tower Operator to
rebuild a comparable replacement Tower on the Site substantially similar to the
Tower damaged or destroyed by the casualty or (ii) Restoration of such Site
under applicable Zoning Law, using commercially reasonable efforts, in a period
of time that would enable Restoration to be commenced (and a building permit
issued) within one year after the casualty, would not be possible or would
require either (A) obtaining a change in the zoning classification of the Site
under applicable Zoning Laws, (B) the filing and prosecution of a lawsuit or
other legal proceeding in a court of law or (C) obtaining a zoning variance,
special use permit or any other permit or approval under applicable Zoning Laws
that cannot reasonably be obtained by Tower Operator or T-Mobile Lessors.
“Non-Severable” means, with respect to any Modification, any Modification that
is not a Severable Modification.
“Order” means an administrative, judicial, or regulatory injunction, order,
decree, judgment, sanction, award or writ of any nature of any Governmental
Authority of competent jurisdiction.
“Permitted Use” means the use of the Sites for the ownership, operation,
management, maintenance or leasing (in whole or in part) of towers and other
wireless infrastructure or any similar, related, complementary or ancillary use
or use that constitutes a reasonable extension or expansion of the foregoing.

7



--------------------------------------------------------------------------------






“Person” means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Authority.
“Pre-Lease Rent” means, as to any Managed Site, the amount prepaid by Tower
Operator, or any of its Affiliates on behalf of Tower Operator, to the
applicable T-Mobile Lessor with respect to such Managed Site pursuant to this
Agreement and as specified in Exhibit C.
“Prime Rate” means the rate of interest reported in the “Money Rates” column or
section of The Wall Street Journal (Eastern Edition) as being the prime rate on
corporate loans of larger U.S. Money Center Banks, or if The Wall Street Journal
is not in publication on the applicable date, or ceases prior to the applicable
date to publish such rate, then the rate being published in any other
publication acceptable to T-Mobile Lessors and Tower Operator as being the prime
rate on corporate loans from larger U.S. money center banks shall be used.
“Proceeds” means all insurance moneys recovered or recoverable by any T-Mobile
Lessor, Tower Operator or T-Mobile Collocator as compensation for casualty
damage to any Site (including the Tower and Improvements of such Site).
“Property Taxes” means, as to each Site, any and all of the following levies,
assessed or imposed upon, against or with respect to the Site, any part of the
Site, or the use and occupancy of the Site at any time during the Term as to
such Site (whether imposed directly by a Governmental Authority or indirectly
through any other Persons, and including any penalties, fines and interest
related thereto): (i) real property and personal property ad valorem Taxes and
assessments; (ii) charges made by any Governmental Authority or quasi public
authority for improvements or betterments related to the Site; (iii) sanitary
Taxes or charges, sewer or water Taxes or charges; and (iv) any other Tax
imposed solely as a result of ownership of the Included Property similar to the
Taxes described in (i) through (iii).
“Rent” means, as to any Lease Site, the amount prepaid by Tower Operator, or any
of its Affiliates on behalf of Tower Operator, to the applicable T-Mobile Lessor
with respect to such Lease Site pursuant to this Agreement and as specified in
Exhibit C.
“Rent Payment Period” means, as to each Site, the taxable period set forth in
Exhibit C.
“Restoration” means, as to a Site that has suffered casualty damage or is the
subject of a Taking, such restoration, repairs, replacements, rebuilding,
changes and alterations, including the cost of temporary repairs for the
protection of such Site, or any portion of such Site pending completion of
action, required to restore the applicable Site (including the Tower and
Improvements on such Site but excluding any T-Mobile Communications Equipment or
T-Mobile Improvements the restoration of which shall be the sole cost and
obligation of T-Mobile Collocator) to a condition that is at least as good as
the condition that existed immediately prior to such damage or Taking (as

8



--------------------------------------------------------------------------------




applicable), and such other changes or alterations as may be reasonably
acceptable to T-Mobile Collocator and Tower Operator or required by Law.
“Revenue Sharing” means any requirement under a Ground Lease to pay to Ground
Lessor a share of the revenue derived from a sublease, license or other
occupancy agreement at the Site subject to such Ground Lease.
“Secured Tower Operator Loan” means any loans, bonds, notes or debt instruments
secured by all or any portion of Tower Operator’s interest hereunder or with
respect to any Site, including a collateral assignment of any rights of Tower
Operator hereunder, under any Transaction Document or under any related
agreements or secured by the pledge of equity interests in Tower Operator.
“Severable” means, with respect to any Modification, any Modification that can
be readily removed from a Site or portion of such Site without damaging it in
any material respect or without diminishing or impairing the value, utility,
useful life or condition that the Site or portion of such Site would have had if
such Modification had not been made (assuming the Site or portion of such Site
would have been in compliance with this Agreement without such Modification).
Notwithstanding the foregoing, a Modification shall not be considered Severable
if such Modification is necessary to render the Site or portion of such Site
complete for its intended use by Tower Operator (other than Modifications
consisting of ancillary items of Tower Operator Equipment of a kind customarily
furnished by lessees or operators of property comparable to the Site or portion
of such Sites).
“Site” means each parcel of Land subject to this Agreement, all of which are
identified on Exhibit A hereto, as such exhibit may be amended or supplemented
as provided in this Agreement and the Master Agreement, and the Tower and
Improvements located thereon. As used in this Agreement, reference to a Site
includes Non-Severable Modifications, but shall not include Severable
Modifications, any T-Mobile Improvements, T-Mobile Communications Equipment, any
Tower Subtenant’s Improvements or Tower Subtenant Communications Equipment.
“Site Expiration Date” means, as to any Site, the sooner to occur of (A) if
arrangements have not been entered into to secure the tenure of the relevant
Ground Lease pursuant to an extension, new Ground Lease or otherwise, one day
prior to the expiration of the relevant Ground Lease (as the same may be
amended, extended or renewed pursuant to the terms of this Agreement), or (B)
the applicable Site Expiration Outside Date.
“Site Expiration Outside Date” means, (i) as to the 23 Year Lease Sites, the
last Business Day of the calendar year ending December 31, 2035, (ii) as to the
24 Year Lease Sites, the last Business Day of the calendar year ending December
31, 2036, (iii) as to the 25 Year Lease Sites, the last Business Day of the
calendar year ending December 31, 2037, (iv) as to the 26 Year Lease Sites, the
last Business Day of the calendar year ending December 31, 2038, (v) as to the
27 Year Lease Sites, the last Business Day of the calendar year ending December
31, 2039, (vi) as to the 28 Year

9



--------------------------------------------------------------------------------




Lease Sites, the last Business Day of the calendar year ending December 31,
2040, (vii) as to the 29 Year Lease Sites, the last Business Day of the calendar
year ending December 31, 2041, (viii) as to the 30 Year Lease Sites, the last
Business Day of the calendar year ending December 31, 2042, (ix) as to the 31
Year Lease Sites, the last Business Day of the calendar year ending December 31,
2043, (x) as to the 32 Year Lease Sites, the last Business Day of the calendar
year ending December 31, 2044, (xi) as to the 33 Year Lease Sites, the last
Business Day of the calendar year ending December 31, 2045, (xii) as to the 34
Year Lease Sites, the last Business Day of the calendar year ending December 31,
2046, (xiii) as to the 35 Year Lease Sites, the last Business Day of the
calendar year ending December 31, 2047, (xiv) as to the 36 Year Lease Sites, the
last Business Day of the calendar year ending December 31, 2048, and (xv) as to
the 37 Year Lease Sites, the last Business Day of the calendar year ending
December 31, 2049.
“Substantial Portion” means, as to a Site, so much of such Site (including the
Land, Tower and Improvements of such Site, or any portion of such Site) as, when
subject to a Taking or damage as a result of a casualty, leaves the untaken or
undamaged portion unsuitable for the continued feasible and economic operation
of such Site for owning, operating, managing, maintaining or leasing towers and
other wireless infrastructure.
“Taking” means, as to any Site, any condemnation or exercise of the power of
eminent domain by any Governmental Authority, or any taking in any other manner
for public use, including a private purchase, in lieu of condemnation, by a
Governmental Authority.
“Tax” means all forms of taxation, whenever created or imposed, whether imposed
by a local, municipal, state, foreign, federal or other Governmental Authority,
and whether imposed directly by a Governmental Authority or indirectly through
any other Person and includes any federal, state, local or foreign income, gross
receipts, ad valorem, excise, value-added, sales, use, transfer, franchise,
license, stamp, occupation, withholding, employment, payroll, property or
environmental tax, levy, charge, assessment or fee together with any interest,
penalty, addition to tax or additional amount imposed by a Governmental
Authority or indirectly through any other Person, as well as any liability for
or in respect of the Taxes of, or determined by reference to the Tax liability
of, another Person under Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise.
“Term” means (i) as to each Site, the term during which this Agreement is
applicable to such Site as set forth in Section 9(a); and (ii) as to this
Agreement, the period from the Effective Date until the expiration or earlier
termination of this Agreement as to all Sites.
“T-Mobile” means T-Mobile Parent and Affiliates thereof that are parties to the
Master Agreement.

10



--------------------------------------------------------------------------------






“T-Mobile Communications Equipment” means any Communications Equipment owned or
leased and used exclusively by T-Mobile Collocator.
“T-Mobile Ground Lease Additional Party” means each T-Mobile Group Member that,
at any applicable time during the Term of this Agreement, has not yet
contributed its right, title and interest in the Included Property of a Managed
Site to the applicable T-Mobile Lessor pursuant to the Master Agreement.
“T-Mobile Group” means, collectively, T-Mobile Parent and its Affiliates
(including each T-Mobile Lessor, each T-Mobile Ground Lease Additional Party and
T-Mobile Collocator) whose names are set forth in the signature pages of this
Agreement or any Site Lease Agreement or the Master Agreement and any Affiliate
of T-Mobile Parent that at any time becomes a “sublessor” under this Agreement
in accordance with the provisions of this Agreement. Solely for purposes of
Section 34, the term “T-Mobile Group” shall include each T-Mobile Group Member,
the affiliated group of corporations and each member of such group within the
meaning of Code Section 1504 of which any T-Mobile Group Member is or shall
become a member if such group shall have filed a consolidated return; if
applicable, each member in any entity classified as a partnership for federal
income Tax purposes and such entity itself if and to the extent such entity is
treated as the Tax owner of any of the Sites or portions of the Sites or such
entity is a direct or indirect partner in another entity classified as a
partnership which is so treated (in either case, a “T-Mobile Partnership”); and,
if applicable, any entity owned by a T-Mobile Group Member or T-Mobile
Partnership that for federal income Tax purposes is disregarded as an entity
separate from its owner.
“T-Mobile Group Member” means each member of the T-Mobile Group.
“T-Mobile Improvements” means any Improvements located at a Site that support,
shelter, protect, enclose or provide power or back-up power to T-Mobile
Communications Equipment other than a Tower. All utility connections that
provide service to T-Mobile Communications Equipment, including those providing
Backhaul Services, shall be deemed T-Mobile Improvements.
“T-Mobile Indemnitee” means each T-Mobile Lessor, each T-Mobile Ground Lease
Additional Party and T-Mobile Collocator and their respective Affiliates,
directors, officers, employees, agents and representatives (except Tower
Operator and its Affiliates and any agents of Tower Operator or its Affiliates).
“Tower” means the communications towers on the Sites from time to time.
“Tower Operator Equipment” means all physical assets (other than real property,
interests in real property and Excluded Equipment), located at the applicable
Site on or in, or attached to, the Land, Improvements or Towers leased to, owned
by or operated by Tower Operator pursuant to this Agreement.
“Tower Operator Indemnitee” means Tower Operator and its Affiliates and its and
their respective directors, officers, employees, agents and representatives.

11



--------------------------------------------------------------------------------




“Tower Operator Lender” means the holder(s) of any Secured Tower Operator Loan,
together with the heirs, legal representatives, successors, transferees,
nominees and assignees of such holder(s). Any group of holders of the same
Secured Tower Operator Loan who are represented by the same Tower Operator
Lender Representatives shall be deemed to be one Tower Operator Lender for
purposes of this Agreement.
“Tower Operator Lender Representative” means any administrative agent, trustee,
collateral agent or similar representative acting on behalf or for the benefit
of any Tower Operator Lender or group of Tower Operator Lenders with respect to
the same Secured Tower Operator Loan.
“Tower Operator Negotiated Renewal” means (i) an extension or renewal of any
Ground Lease by Tower Operator in accordance with this Agreement or (ii) a new
Ground Lease, successive to a previously existing Ground Lease, entered into by
Tower Operator; provided that, in the case of this clause (ii), (A) the term of
such new Ground Lease commences immediately upon the expiration of the
previously existing Ground Lease, (B) the new Ground Lease continues to remain
in the name of a T-Mobile Lessor as the “ground lessee” under such new Ground
Lease and (C) the new Ground Lease is otherwise executed in accordance with this
Agreement.
“Tower Operator Permitted Liens” means, as to any Site, collectively, (i) Liens
in respect of Property Taxes or other Taxes that are not yet delinquent as long
as no foreclosure, distraint, sale or similar proceedings have been commenced
with respect thereto; (ii) Liens of landlords, laborers, shippers, carriers,
warehousemen, mechanics, materialmen, repairmen and other like Liens imposed by
Law that arise in the ordinary course of business; (iii) general utility,
roadway and other easements or rights of way that do not or would not reasonably
be expected to, individually or in the aggregate, materially adversely affect
the use or operation of the Tower or Site as a telecommunications tower
facility; (iv) rights of, or by, through or under Persons leasing, licensing or
otherwise occupying space on any Tower or otherwise utilizing any Tower pursuant
to any Collocation Agreement as provided therein; (v) all Liens and other
matters of public record against the underlying real property interest of any
ground lessor under any ground lease; (vi) the terms and provisions of any
ground lease as provided therein; (vii) any Mortgage granted by Tower Operator
in connection with a Secured Tower Operator Loan; (viii) any Lien or right
created by Persons other than Tower Operator or its Affiliates and not caused or
consented to by Tower Operator or its Affiliates; and (ix) any Lien or right
otherwise caused or consented to by any T-Mobile Group Member.
“Tower Subtenant” means, as to any Site, any Person (other than T-Mobile
Collocator) that (i) is a “sublessee”, “licensee” or “sublicensee” under any
Collocation Agreement affecting such Site; or (ii) subleases, licenses,
sublicenses or otherwise acquires from Tower Operator the right to use Available
Space on such Site.
“Tower Subtenant Communications Equipment” means any Communications Equipment
owned or leased by a Tower Subtenant.

12



--------------------------------------------------------------------------------






“Tower Subtenant Improvements” means any Improvements located at a Site that
support, shelter, protect, enclose or provide power or back-up power to Tower
Subtenant Communications Equipment other than a Tower. All utility connections
that provide service to Tower Subtenant Communications Equipment shall be deemed
Tower Subtenant Improvements.
“Tower Subtenant Related Party” means Tower Subtenant and its Affiliates, and
its and their respective directors, officers, employees, agents and
representatives.
“Tranche of Sites” refers to each of the 23 Year Lease Sites, 24 Year Lease
Sites, 25 Year Lease Sites, 26 Year Lease Sites, 27 Year Lease Sites, 28 Year
Lease Sites, 29 Year Lease Sites, 30 Year Lease Sites, 31 Year Lease Sites, 32
Year Lease Sites, 33 Year Lease Sites, 34 Year Lease Sites, 35 Year Lease Sites,
36 Year Lease Sites and 37 Year Lease Sites.
“Transaction Documents” means this Agreement, the Master Agreement, the MPL Site
MLA, the Collateral Agreements and all other documents to be executed by the
Parties in connection with the consummation of transactions contemplated by the
Master Agreement, the MPL Site MLA and this Agreement.
“23 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2035.
“24 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2036.
“25 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2037.
“26 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2038.
“27 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2039.
“28 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2040.
“29 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2041.
“30 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2042
“31 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2043.

13



--------------------------------------------------------------------------------






“32 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2044.
“33 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2045.
“34 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2046.
“35 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2047.
“36 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2048.
“37 Year Lease Purchase Option Closing Date” means the last Business Day of the
calendar year ending December 31, 2049.
“23 Year Lease Purchase Sites” means all 23 Year Lease Sites on the 23 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“24 Year Lease Purchase Sites” means all 24 Year Lease Sites on the 24 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“25 Year Lease Purchase Sites” means all 25 Year Lease Sites on the 25 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“26 Year Lease Purchase Sites” means all 26 Year Lease Sites on the 26 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“27 Year Lease Purchase Sites” means all 27 Year Lease Sites on the 27 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“28 Year Lease Purchase Sites” means all 28 Year Lease Sites on the 28 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“29 Year Lease Purchase Sites” means all 29 Year Lease Sites on the 29 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

14



--------------------------------------------------------------------------------






“30 Year Lease Purchase Sites” means all 30 Year Lease Sites on the 30 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“31 Year Lease Purchase Sites” means all 31 Year Lease Sites on the 31 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“32 Year Lease Purchase Sites” means all 32 Year Lease Sites on the 32 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“33 Year Lease Purchase Sites” means all 33 Year Lease Sites on the 33 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“34 Year Lease Purchase Sites” means all 34 Year Lease Sites on the 34 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“35 Year Lease Purchase Sites” means all 35 Year Lease Sites on the 35 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“36 Year Lease Purchase Sites” means all 36 Year Lease Sites on the 36 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“37 Year Lease Purchase Sites” means all 37 Year Lease Sites on the 37 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
“23 Year Lease Sites” means the Sites set forth on Schedule 1-A hereto.
“24 Year Lease Sites” means the Sites set forth on Schedule 1-B hereto.
“25 Year Lease Sites” means the Sites set forth on Schedule 1-C hereto.
“26 Year Lease Sites” means the Sites set forth on Schedule 1-D hereto.
“27 Year Lease Sites” means the Sites set forth on Schedule 1-E hereto.
“28 Year Lease Sites” means the Sites set forth on Schedule 1-F hereto.
“29 Year Lease Sites” means the Sites set forth on Schedule 1-G hereto.
“30 Year Lease Sites” means the Sites set forth on Schedule 1-H hereto.
“31 Year Lease Sites” means the Sites set forth on Schedule 1-I hereto.

15



--------------------------------------------------------------------------------






“32 Year Lease Sites” means the Sites set forth on Schedule 1-J hereto.
“33 Year Lease Sites” means the Sites set forth on Schedule 1-K hereto.
“34 Year Lease Sites” means the Sites set forth on Schedule 1-L hereto.
“35 Year Lease Sites” means the Sites set forth on Schedule 1-M hereto.
“36 Year Lease Sites” means the Sites set forth on Schedule 1-N hereto.
“37 Year Lease Sites” means the Sites set forth on Schedule 1-O hereto.
“Zoning Laws” means any zoning, land use or similar Laws, including Laws
relating to the use or occupancy of any communications towers or property,
building codes, development orders, zoning ordinances, historic preservation
laws and land use regulations.
Any other capitalized terms used in this Agreement shall have the respective
meanings given to them elsewhere in this Agreement.
(b)    Terms Defined Elsewhere in this Agreement. In addition to the terms
defined in Section 1(a), the following terms are defined in the Section or part
of this Agreement specified below:
Defined Term


Section


Allocated Rent
Section 10(c)
Authorized Collocation Agreements Documents
Section 6(b)
Authorized Ground Lease Document
Section 4(b)
Casualty Notice
Section 35(a)
Default Notice
Section 5(b)
Disputes
Section 15(d)
Effective Date
Preamble
Federal Depreciation Deductions
Section 34(a)(i)
Financial Advisors
Section 32(a)
Indemnifying Party
Section 15(c)(i)
Initial Lease Sites
Exhibit B
New Lease
Section 21(b)(iii)
NOTAM
Section 24(g)(i)
Option Purchase Price
Section 20(b)
Option Sellers
Section 20(a)
Party
Preamble
Post-Exercise Period
Section 34(g)
Proportional Rent
Section 10(d)
Purchase Option
Section 20(a)
Purchase Option Closing Dates
Section 20(a)
Purchase Sites
Section 20(a)


16



--------------------------------------------------------------------------------




Defined Term


Section


Qualified Tower Operator
Section 18(a)(i)
Restorable Site
Section 35(a)
Risk of Forfeiture
Section 14(b)
Section 467 Loan
Section 10(d)
Tax Assumptions
Section 34(a)(i)
Tax Claim
Section 34(d)
Tax Event
Section 34(a)(iii)
Tax Indemnitee
Section 34(a)(iii)
Tax Indemnity Notice
Section 34(a)(iii)
Tax Loss
Section 34(a)(iii)
Tax Savings
Section 34(c)
Third Party Claim
Section 15(c)(i)
T-Mobile Lessor
Preamble
T-Mobile Lessor Extension Notice
Section 4(d)(iv)
T-Mobile Lessor Obligations
Section 39(a)
T-Mobile Parent
Preamble
Tower Operator
Preamble
Tower Operator Extension or Relocation Notice
Section 4(d)(iii)
Tower Operator Property Tax Charge
Section 22(c)
Tower Operator Work
Section 12(b)
Transfer Taxes
Section 22(e)
Transferred Property
Section 20(c)
Triggering Event
Section 34(c)
Unauthorized Document
Section 4(b)



(c)    Terms Defined in Master Agreement. The following defined terms in the
Master Agreement are used herein as defined in the Sections or parts therein
when used herein with initial capital letters:
Defined Term


Section
Applicable Closing
Section 1.1
Contributable Site
Section 4.1(a)
Lease Buyout Firm
Section 1.1
          Management Agreement
Recitals
          Parent Indemnity Agreement
Section 2.2(k)
          Permitted Encumbrances
Section 1.1
          Pre-Lease Site
Section 1.1
          T-Mobile Internal Transfers Agreement
Section 1.1
          Technical Closing
Section 2.6(c)
          Tower Operator General Assignment and
          Assumption Agreement
Recitals
          Tower Related Assets
Section 1.1


17



--------------------------------------------------------------------------------




Defined Term


Section
          Transition Services Agreement
Recitals
 
 



(d)    Terms Defined in the MPL Site MLA. The following defined terms in the MPL
Site MLA are used herein as defined in the Sections or parts therein when used
herein with initial capital letters:
Defined Term


Section
Backhaul Services
Section 19(d)
Memorandum of Site Lease Agreement
Section 1(a)
Site Lease Agreement
Section 1(a)
T-Mobile Collocation Rent
Section 4(a)
T-Mobile Collocation Space
Section 9(a)
T-Mobile Collocator
Section 1(a)
T-Mobile Ground Rent
Section 4(a)
T-Mobile Total Rent Amount
Section 4(a)



(e)    Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns, pronouns and verbs shall include the plural and vice versa. Reference to
any agreement, document or instrument means such agreement, document or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof. The use of the words “include” or
“including” in this Agreement shall be by way of example rather than by
limitation. The use of the words “or,” “either” or “any” shall not be exclusive.
References to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement and references to a “Section,”
“preamble” or “recital” are, unless otherwise specified, to a Section, preamble
or recital of this Agreement. The Parties have participated equally in the
negotiation and drafting of this Agreement and the Transaction Documents. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. If any
provision of this Agreement provides that Tower Operator or any of its
Affiliates shall “require” any Tower Subtenant to engage or refrain from
engaging in certain activities, or take or refrain from taking certain acts,
such provision shall not be construed as an assurance by Tower Operator or such
Affiliate of Tower Operator with respect to such Tower Subtenant’s compliance
therewith.
SECTION 2.    Documents.

18



--------------------------------------------------------------------------------




(a)    Documents. This Agreement shall consist of the following documents, as
amended from time to time as provided herein:
(i)    this Agreement;
(ii)    the following Exhibits, which are incorporated herein by this reference:
Exhibit A
List of Sites
Exhibit B
List of Lease Sites
Exhibit C
Rent and Pre-Lease Rent
Exhibit D
Allocated Rent
Exhibit E
Option Purchase Price
Exhibit F
Form of UCC-1



(iii)    Schedules to the Exhibits, which are incorporated herein by reference,
and all Schedules to this Agreement, which are incorporated herein by reference;
and
(iv)    such additional documents as are incorporated by reference, including
the MPL Site MLA relating to a Site.
(b)    Priority of Documents. If any of the documents referenced in Section 2(a)
are inconsistent, this Agreement shall prevail over the Exhibits, the Schedules
and additional incorporated documents.
(c)    Survival of Terms and Provisions. All terms defined in this Agreement and
all provisions of this Agreement solely to the extent necessary to the
interpretation of the Master Agreement or any other Collateral Agreement
referred to in the Master Agreement shall survive after the termination or
expiration of this Agreement and shall remain in full force and effect until the
expiration or termination of such applicable agreement.


SECTION 3.    Tower Operator Lease of Lease Site and Occupancy Rights With
Respect to Managed Sites.
(a)    Lease Sites. Subject to the terms and conditions of this Agreement, as of
the Effective Date as to the Initial Lease Sites, and thereafter as of the
applicable Conversion Closing Date as to each Managed Site converted to a Lease
Site hereunder pursuant to a Conversion Closing, each T-Mobile Lessor hereby
lets, leases and demises unto Tower Operator, and Tower Operator hereby leases,
takes and accepts from such T-Mobile Lessor, the Included Property of all of the
Lease Sites held by such T-Mobile Lessor. As to each Site, this Agreement is a
grant of a subleasehold, sublicense or other interest in such Site. The rights
granted to Tower Operator under this Agreement include, with respect to each
Tower, the right of Tower Operator to use and employ, to the extent such rights
may be legally granted to or used by Tower Operator, the Tower Related Assets
related to the Sites. T-Mobile Lessors and Tower Operator acknowledge and agree
that this single Agreement is

19



--------------------------------------------------------------------------------




indivisible, intended to cover all of the Sites and is not a separate lease and
sublease or agreement with respect to individual Sites, and in the event of a
Bankruptcy of any Party, all Parties intend that this Agreement be treated as a
single indivisible agreement. In addition, the Parties acknowledge and agree
that this Agreement is intended to be treated for U.S. federal income Tax
purposes as a lease between Tower Operator and T-Mobile Lessors with respect to
the Sites, and the Parties further agree to not take any position on any Tax
return that is inconsistent with such treatment.
(b)    Additional Lease Sites. Each Lease Site that is not an Initial Lease Site
shall be made subject to this Agreement by means of a Conversion Closing (after
which the T-Mobile Lessors and Tower Operator shall execute and deliver at a
Technical Closing an amendment of Exhibit B hereto to reflect such Site as a
Lease Site instead of a Managed Site).
(c)    Managed Sites. As to each Managed Site, each T-Mobile Lessor hereby
appoints Tower Operator, and Tower Operator agrees to act and shall act, as the
exclusive operator during the Term of the Included Property of each Managed Site
operated by such T-Mobile Lessor. Notwithstanding anything to the contrary
herein, no leasehold, subleasehold or other real property interest is granted
pursuant to Section 3(a) in the Included Property of any Managed Site until the
Conversion Closing at which such Managed Site is converted to a Lease Site. The
rights granted to Tower Operator under this Agreement include, with respect to
each Tower, the right of Tower Operator to use and employ, to the extent such
rights may be legally granted to or used by Tower Operator, the Tower Related
Assets related to the Managed Sites. In performing its duties as operator of the
Managed Sites, Tower Operator shall manage, administer and operate each of the
Managed Sites, subject to the provisions of this Agreement, in a manner
consistent with the standards Tower Operator uses to manage, administer and
operate the Lease Sites. Except as expressly provided herein (including
Section 28), no T-Mobile Ground Lease Additional Party nor T-Mobile Lessor shall
exercise any rights or take any actions with respect to the operation,
maintenance, leasing or licensing of any Managed Sites, all such rights being
exclusively reserved to Tower Operator hereunder.
(d)    Tower Operator Acceptance of Sites. Tower Operator hereby accepts the
Included Property of each Site in its “AS IS” condition, without any
representation or warranty of or from any T-Mobile Lessor or T-Mobile Parent or
their respective Affiliates whatsoever as to its condition or suitability for
any particular use, except as may be expressly set forth in the Master
Agreement, the remedies for a breach of which shall be solely under and subject
to the terms, conditions and limitations thereof. Except as set forth in the
Master Agreement, Tower Operator hereby acknowledges that none of T-Mobile
Lessor or T-Mobile Parent or any of their respective agents or Affiliates has
made any representation or warranty, express or implied, with respect to any of
the Included Property, or any portion of such Included Property, or the
suitability or fitness for the conduct of Tower Operator’s business or for any
other purpose, including the Permitted Use.

20



--------------------------------------------------------------------------------






(e)    Site Related Revenue. During the Term, Tower Operator shall receive and
shall be entitled to all of the revenue generated by each Site and the Included
Property of such Site (other than the Rent and Pre-Lease Rent payable
hereunder), including all revenue under the Collocation Agreements accruing from
and after the Effective Date and all revenue received under the Collocation
Agreements on or prior to the Effective Date for or with respect to periods from
and after the Effective Date, and no T-Mobile Lessor or any of its Affiliates
shall be entitled to any of such revenue. Except as may be expressly provided
otherwise in the Transitions Services Agreement, if any such revenue is paid to
any T-Mobile Lessor or its Affiliates, such T-Mobile Lessor or its Affiliate
receiving such revenue shall remit such revenue to Tower Operator promptly after
receiving such revenue. Each T-Mobile Lessor and the applicable T-Mobile Ground
Lease Additional Party (as applicable) shall direct (or cause its Affiliate to
direct), in writing, all payers of amounts due and accruing after the Effective
Date under the Collocation Agreements to pay such amounts to Tower Operator.
(f)    Site Related Expenses. From and after the Effective Date, except as
otherwise expressly provided in this Agreement or any other Transaction
Document, Tower Operator shall be responsible for the payment of, and shall pay,
all expenses due and accruing after the Effective Date and related to or
associated with the Sites, whether ordinary or extraordinary, and whether
foreseen or unforeseen. T-Mobile Lessors shall pay, as and when due, T-Mobile’s
Share of Transaction Revenue Sharing Payments (as defined in the Master
Agreement) that are required to be made in respect of the Rent and Pre-Lease
Rent for all Sites. Tower Operator shall pay, as and when due, Tower Operator’s
Share of Transaction Revenue Sharing Payments (as defined in the Master
Agreement) that are required to be made in respect of the Rent and Pre-Paid Rent
for all Sites.
(g)    Filing of Financing Statements. T-Mobile Parent and each T-Mobile Lessor
hereby irrevocably authorizes Tower Operator or its designee to file in any
relevant jurisdiction, at any time and from time to time, any UCC-1 financing
statement, which shall be substantially in the form of Exhibit F hereto, and any
amendments thereto, that are in each case necessary or desirable to evidence,
perfect or otherwise record Tower Operator’s leasehold or management interest in
each Site, as applicable, granted pursuant to this Agreement and the other
Transaction Documents. T-Mobile Parent and each T-Mobile Lessor agrees, promptly
upon request by Tower Operator, to provide Tower Operator with any information
that is required or reasonably requested by Tower Operator in connection with
the filing of any such financing statement or document.
SECTION 4.    Tower Operator Rights and Obligations Under the Ground Leases.
(a)    Compliance with Ground Leases. Tower Operator hereby acknowledges that,
as to the Included Property of each Site, this Agreement is subject and
subordinate to all of the terms and conditions of the applicable Ground Lease of
such Site. From and after the Effective Date, Tower Operator shall promptly pay
or

21



--------------------------------------------------------------------------------




cause to be paid the Ground Rent under each Ground Lease for each Site during
the Term of this Agreement when such payments become due and payable and, if
Tower Operator fails to pay Ground Rent under any Ground Lease on a timely basis
as required hereby, Tower Operator shall be responsible for any applicable late
charges, fees or interest payable to the Ground Lessor. Should any Ground Lessor
refuse the payment of Ground Rent for an applicable Site from any Person other
than the applicable T-Mobile Lessor or its Affiliate, as applicable, then such
T-Mobile Lessor or its Affiliate, as applicable, shall promptly pay such amount
after Tower Operator pays or causes such amount to be paid to such T-Mobile
Lessor or its Affiliates with instructions for such T-Mobile Lessor or its
Affiliate, as applicable, to pay such amount to the applicable Ground Lessor.
Tower Operator shall abide by, comply with and perform all applicable terms,
covenants, conditions and provisions of each Ground Lease (including terms,
covenants, conditions and provisions relating to maintenance, insurance and
alterations) as if Tower Operator were the “ground lessee” under the applicable
Ground Lease and, to the extent evidence of such performance must be provided to
a Ground Lessor, Tower Operator shall provide such evidence to such Ground
Lessor. To the extent that any Ground Lease imposes or requires the performance
of the “ground lessee” thereunder of any duty or obligation that is more
stringent than or in conflict with any term, covenant, condition or provision of
this Agreement, the applicable term, covenant, condition or provision of such
Ground Lease shall control and shall constitute the duties and obligations of
Tower Operator under this Agreement as to the subject matter of such term,
covenant, condition or provision. Tower Operator shall be responsible for any
breaches of, or defaults under, any Ground Lease that are caused by Tower
Operator’s authorized agents and employees. In no event shall Tower Operator
have any liability to any T-Mobile Group Member for any breach of, or default
under, a Ground Lease caused by an act or omission of any T-Mobile Lessor or any
T-Mobile Group Member.
(b)    Tower Operator Rights Under Ground Leases. Each T-Mobile Lessor hereby
delegates to Tower Operator the sole and exclusive right to perform the
obligations of, and assert and exercise the rights of, such T-Mobile Lessor and
all T-Mobile Ground Lease Additional Parties under all Ground Leases. Tower
Operator shall be entitled, subject to the provisions of Section 37, to review,
negotiate and execute any Tower Operator Negotiated Renewal, waiver, amendment,
extension, renewal, sequential lease, adjacent lease, non-disturbance agreement
and other documentation relating to Ground Leases that (i) Tower Operator
determines in good faith is on commercially reasonable terms, (ii) is of a
nature and on terms to which Tower Operator would agree (in light of the
circumstances and conditions that exist at such time) in the normal course of
business if it owned the property to which the Ground Lease relates and (iii)
otherwise satisfies the following requirements of this Section 4 (each, an
“Authorized Ground Lease Document”). Each T-Mobile Lessor hereby grants Tower
Operator a limited power of attorney and hereby appoints Tower Operator as its
attorney in fact to review, negotiate and execute on behalf of such T-Mobile
Lessor all Authorized Ground Lease Documents, all Authorized Collocation
Agreement Documents related to the Managed Sites and all other documents
contemplated and permitted by this Agreement or necessary to give effect to the
intent of this Agreement and the transactions contemplated by this Agreement and
the other

22



--------------------------------------------------------------------------------




Transaction Documents other than any Unauthorized Documents (as defined below).
Each T-Mobile Lessor agrees to execute, from time to time, such other documents
and certificates (including a separate power of attorney) as Tower Operator may
reasonably request to evidence the power of attorney granted hereby and the
appointment of Tower Operator as such T-Mobile Lessor’s attorney hereunder.
T-Mobile Parent agrees to cause each T-Mobile Ground Lease Additional Party to
grant and execute a limited power of attorney and to appoint Tower Operator as
its attorney in fact to review, negotiate and execute on behalf of such T-Mobile
Ground Lease Additional Party all Authorized Ground Lease Documents, all
Authorized Collocation Agreement Documents related to the Managed Sites and all
other documents contemplated and permitted by this Agreement or necessary to
give effect to the intent of this Agreement and the transactions contemplated by
this Agreement and the other Transaction Documents other than any Unauthorized
Documents. T-Mobile Parent and each T-Mobile Lessor agrees, and T-Mobile Parent
agrees to cause each T-Mobile Ground Lease Additional Party to, execute and
deliver, as promptly as reasonably practicable and in any event within 10
Business Days following request therefor by Tower Operator, any Authorized
Ground Lease Document, any Authorized Collocation Agreement Document and any
other document contemplated and permitted by this Agreement or necessary to give
effect to the intent of this Agreement and the other Transaction Documents.
“Unauthorized Document” means any document that (i) provides for the acquisition
of a fee simple interest in real property or the purchase of assets by Tower
Operator in the name of any T-Mobile Lessor or any of its Affiliates; (ii)
provides for the incurrence of indebtedness for borrowed money in the name of
any T-Mobile Lessor or any of its Affiliates; (iii) is between or among Tower
Operator or any of its Affiliates, on the one hand, and any T-Mobile Lessor or
any of its Affiliates, on the other hand; (iv) waives, terminates, amends or
exercises (or purports to waive, terminate, amend or exercise) any right
expressly granted to and reserved for the benefit of any T-Mobile Lessor or any
of its Affiliates under this Agreement and the Transaction Documents; or (v)
settles or compromises any Dispute and the settlement or compromise thereof
involves an admission of any violation of Law or admission of wrongdoing by any
T-Mobile Lessor or any of its Affiliates.
(c)    Exercise of Existing Ground Lease Extensions. During the Term of any
Ground Lease relating to any Site, Tower Operator agrees to exercise prior to
the expiration of the applicable Ground Lease and in accordance with the
provisions of the applicable Ground Lease, any and all extension options
existing as of the Effective Date. Notwithstanding the foregoing, Tower Operator
shall not be required to exercise any Ground Lease extension option (A) if
T-Mobile Collocator at the Site covered by such Ground Lease is in default of
its obligations under the MPL Site MLA as to the Site beyond applicable notice
and cure periods provided herein, (B) if the then remaining term of such Ground
Lease (determined without regard to such extension option) shall extend beyond
the term of the MPL Site MLA as to such Site taking into account all renewal
options that may be exercised by T -Mobile Collocator under the MPL Site MLA or
(C) if T-Mobile Collocator has given termination notice under the MPL Site MLA
relating to such Site.

23



--------------------------------------------------------------------------------






(d)    Negotiation of Additional Ground Lease Extensions.
(i)    Tower Operator shall be entitled to negotiate and obtain, in accordance
with the provisions of Section 37, the further extension of the term of all
Ground Leases subject to the provisions of Section 4(b) and this Section 4(d).
Each T-Mobile Lessor, if requested by Tower Operator, shall use commercially
reasonable efforts to assist Tower Operator (and not interfere with Tower
Operator) in obtaining such further extensions; provided that such T-Mobile
Lessor shall not be required to expend any funds in connection therewith.
(ii)    Tower Operator shall provide T-Mobile Lessors with (A) a quarterly
summary of all Tower Operator Negotiated Renewals entered into for such given
quarter, (B) promptly upon execution thereof, a copy of any Tower Operator
Negotiated Renewal or any other document executed by Tower Operator as attorney
for any T-Mobile Lessor or any T-Mobile Additional Ground Lease Party pursuant
to a power of attorney granted pursuant to or as contemplated by Section 4(b),
which may be provided in electronic form (including by posting a copy of such
document to an electronic data room to which T-Mobile Lessors have been granted
access) and (C) such related material documents executed in connection with any
Tower Operator Negotiated Renewal as may be reasonably requested by any T-Mobile
Lessor (except privileged or confidential documents or where such disclosure is
prohibited by Law).
(iii)    Tower Operator shall provide the applicable T-Mobile Lessor with notice
(a “Tower Operator Extension or Relocation Notice”) 180 days prior to the
expiration of any Ground Lease which does not include provisions of renewal
beyond the scheduled expiration date (other than any such Ground Lease that is
scheduled to expire within 24 months following the Effective Date). The Tower
Operator Extension or Relocation Notice shall set forth (A) Tower Operator’s
intent to negotiate an extension or renewal of such Ground Lease (in which case
Tower Operator shall provide subsequent notification of the progress of such
negotiations, including the successful completion of the negotiations) or (B)
Tower Operator’s intent to pursue an alternative site that is in all material
respects suitable for T-Mobile Collocator’s use at no additional cost to
T-Mobile Collocator (in which case such notice shall also describe Tower
Operator’s plans to relocate T-Mobile Communications Equipment in a manner that
shall result in no costs to T-Mobile Collocator and no interruption of T-Mobile
Collocator’s business).
(iv)    If Tower Operator fails to timely deliver a Tower Operator Extension or
Relocation Notice or T-Mobile Collocator, in its reasonable discretion,
determines that Tower Operator’s plans for an alternative site are not
acceptable, the applicable T-Mobile Lessor shall have the right, but not the
obligation, to commence negotiations with the applicable Ground Lessor under the
expiring Ground Lease (provided that such T-Mobile Lessor (and its Affiliates)
may not commence such negotiations until the date that is 120 days prior to the
expiration date of the applicable Ground Lease (or until the date that is 60
days prior to the expiration date of the applicable Ground Lease in the case of
a Ground Lease the Ground Lessor in respect of which is a Governmental
Authority)) and shall act in good faith to not undermine or adversely affect
Tower

24



--------------------------------------------------------------------------------




Operator’s economic interests in the applicable Site at any time (including by
enlisting the direct or indirect support of a Lease Buyout Firm). Upon notice
from the applicable T-Mobile Lessor that it intends to commence such
negotiations, Tower Operator shall cease all efforts to negotiate an extension
or renewal of the applicable Ground Lease and such T-Mobile Lessor may negotiate
an extension or renewal of the applicable Ground Lease on terms and conditions
that such T-Mobile Lessor determines in its reasonable discretion. If the
applicable T-Mobile Lessor completes the foregoing negotiations for, and
executes, such Ground Lease extension or renewal, then such T-Mobile Lessor
shall provide notice to Tower Operator of same (the “T-Mobile Lessor Extension
Notice”) and this Agreement shall terminate as to the applicable Site as of the
day immediately preceding the commencement of such Ground Lease extension or
renewal and shall have no further force and effect except for the obligations
accruing prior to or as of the termination date for such Site, unless Tower
Operator elects to resume its obligations under Section 4(a) to comply with all
terms, covenants, conditions and provisions of such Ground Lease as if Tower
Operator were the “ground lessee” under such Ground Lease by notifying such
T-Mobile Lessor of same within 30 days of its receipt of the T-Mobile Lessor
Extension Notice. If Tower Operator elects to resume its obligations under
Section 4(a), then (x) Tower Operator shall indemnify the applicable T-Mobile
Lessor for all reasonable costs incurred in connection with the extension or
renewal of such Ground Lease and shall be responsible for all incremental costs
relating to such Ground Lease going forward, (y) Tower Operator shall accept and
comply with the terms of such Ground Lease as negotiated by such T-Mobile Lessor
and (z) this Agreement shall continue in full force and effect as if such
extension or renewal was a Tower Operator Negotiated Renewal.
(v)    The failure of Tower Operator to provide a Tower Operator Extension or
Relocation Notice shall not constitute an event of default or allow any T-Mobile
Lessor to exercise remedies under this Agreement if the expiring Ground Lease is
nevertheless extended or renewed, or a new Ground Lease or similar arrangement
is entered into, prior to the Ground Lease’s expiration.
(vi)    If Tower Operator does not extend or otherwise secure the tenure of a
Ground Lease in accordance with this Section 4(d), then this Agreement shall
expire as to the Site to which such Ground Lease applies (but not with respect
to any other Site) as of the day before the expiration date of the applicable
Ground Lease and this Agreement shall have no further force and effect as to
such Site except for the obligations accruing prior to or as of the expiration
date that are then unperformed.
SECTION 5.    T-Mobile Lessor Rights and Obligations With Respect to the Ground
Leases.
(a)    As to any Site, no T-Mobile Lessor or any other T-Mobile Group Member
shall be deemed to have assumed any duty or obligation of the Ground Lessor
under the applicable Ground Lease and shall not be liable or responsible in any
manner whatsoever for any failure of such Ground Lessor to perform any such duty
or obligation.

25



--------------------------------------------------------------------------------






(b)    Upon receipt by any T-Mobile Lessor or any other T-Mobile Group Member of
any notice of default or notice of an act or omission that could with the
passing of time or the giving of notice constitute an event of default under a
Ground Lease or non-compliance with a term of a Ground Lease (a “Default
Notice”), such T-Mobile Lessor shall, within 10 Business Days after receipt of
such Default Notice, provide Tower Operator with a copy of the Default Notice.
If such default or non-compliance with a term of a Ground Lease is caused by any
Person other than any T-Mobile Lessor, T-Mobile Collocator or any other T-Mobile
Group Member or any of their agents or employees, Tower Operator shall cure or
otherwise remedy such default or noncompliance at its sole cost and expense. If
such default or non-compliance is caused by any T-Mobile Lessor, T-Mobile
Collocator or any other T-Mobile Group Member or any of their agents or
employees, T-Mobile Lessors or T-Mobile Collocator shall cause such default or
non-compliance to be cured or otherwise remedied at its sole cost and expense.
SECTION 6.    Collocation Agreements with Third Parties.
(a)    Collocation Agreements Generally. Tower Operator acknowledges that, as to
each Site, this Agreement is subject to all Collocation Agreements currently in
effect with respect to such Site.
(b)    Collocation Agreements for Lease Sites. In respect of each Lease Site, by
execution of this Agreement as to the Initial Lease Sites and thereafter as of
the Conversion Closing Date for each additional Lease Site, the applicable
T-Mobile Lessor does transfer, assign and convey over unto Tower Operator, for
the Term as to such Lease Site, all of its rights, title and interest in, to or
under any Collocation Agreements affecting or relating to such Lease Site, and
shall execute all documentation reasonably necessary to confirm same to a
counterparty under a Collocation Agreement within 10 Business Days of receipt of
a request therefor from Tower Operator; provided, however, that, if unduly
burdensome, such T-Mobile Lessor and each T-Mobile Ground Lease Additional Party
shall not be required to obtain any new board resolutions from any Person that
is a corporation or similar resolutions or approvals from any Person that is a
limited liability company, partnership or trust. In accordance with the
provisions of Section 37, Tower Operator may enter into waivers, amendments,
extensions, renewals and any other documentation relating to any Collocation
Agreements, to the extent they apply to the Lease Sites, or enter into new site
supplements or site subleases applicable to the Lease Sites (collectively, the
“Authorized Collocation Agreements Documents”). Each T-Mobile Lessor hereby
assigns and delegates to Tower Operator the sole and exclusive right to perform
the obligations of and assert and exercise the rights of such T-Mobile Lessor
under and enforce the terms of all Collocation Agreements with respect to Lease
Sites subject to the provisions of Section 37.
(c)    Collocation Agreements for Managed Sites. In respect of each Managed
Site, the applicable T-Mobile Lessor and each T-Mobile Ground Lease Additional
Party does hereby (on its behalf and on behalf of any Affiliate thereof that is
a party thereto) delegate all of its respective rights, duties, obligations and

26



--------------------------------------------------------------------------------




responsibilities under the Collocation Agreements to Tower Operator for the Term
as to such Site for periods occurring from and after the Effective Date, and
shall execute all documentation reasonably requested by Tower Operator to
confirm same to a counterparty under a Collocation Agreement within 10 Business
Days of receipt of a request therefor from Tower Operator; provided, however,
that, if unduly burdensome, such T-Mobile Lessor and each T-Mobile Ground Lease
Additional Party shall not be required to obtain any new board resolutions from
any Person that is a corporation or similar resolutions or approvals from any
Person that is a limited liability company, partnership or trust. In accordance
with the provisions of Section 37, Tower Operator may amend, modify, enforce or
waive any terms of any Collocation Agreements, to the extent they apply to the
Managed Sites, or enter into new site supplements or site subleases applicable
to the Managed Sites. Each T-Mobile Lessor hereby assigns and delegates to Tower
Operator the sole and exclusive right to perform the obligations of and assert
and exercise the rights of such T-Mobile Lessor and all T-Mobile Ground Lease
Additional Parties under all Collocation Agreements with respect to Managed
Sites, subject to the provisions of Section 37.
(d)    Tower Operator Assumption of Obligations and Benefits Under Collocation
Agreements. Tower Operator does hereby assume and agree to pay and perform all
of the duties, obligations, liabilities and responsibilities of T-Mobile Lessors
and all T-Mobile Ground Lease Additional Parties under the Collocation
Agreements affecting each Site arising from and after the Effective Date, except
as otherwise expressly provided in this Agreement, and Tower Operator shall
receive all revenue, rents, issues or profits payable under the Collocation
Agreements accruing from and after the Effective Date and all revenue, rents,
issues or profits received with respect to such agreements on or prior to the
Effective Date for or with respect to periods from and after the Effective Date.
(e)    Expiration of Term. Unless Tower Operator exercises the Purchase Option
with respect to a Site under Section 20, the assignment by the applicable
T-Mobile Lessor to Tower Operator of the Collocation Agreements in respect of
each Site shall automatically terminate and expire and all Collocation
Agreements shall automatically be (or be deemed) reassigned or assigned, as the
case may be, to such T-Mobile Lessor or its designee, and such T-Mobile Lessor
or its designee shall accept such reassignment or assignment, as the case may
be, upon the expiration of the Term of, or earlier termination of, this
Agreement in respect of such Site; provided, however, that T-Mobile Lessor may
refuse to accept such reassignment or assignment of a Collocation Agreement if
any Lien (other than any Lien (i) existing on the date of this Agreement (other
than Liens created by Tower Operator), (ii) created by T-Mobile Lessor or any of
its Affiliates or (iii) that does not diminish the value of such Collocation
Agreement or the related Site) exists against such Collocation Agreement at the
time of such reassignment or assignment and is not released or discharged upon
the consummation of such reassignment or assignment .
(f)    New Collocation Agreements. Subject to Section 37, Tower Operator shall
be permitted to negotiate and enter into any new Collocation Agreements in its
sole discretion, without the consent of any T-Mobile Lessor.

27



--------------------------------------------------------------------------------




SECTION 7.    Tower Operator Permitted Use.
(a)    Tower Operator shall use, and shall permit the use of, the Included
Property of each Site only for the Permitted Use.
(b)    Each T-Mobile Lessor shall reasonably cooperate with Tower Operator, at
Tower Operator’s sole cost and expense, in executing documentation related to
any easement or right of way necessary for Site related utilities or otherwise
required in connection with the operation by Tower Operator of any Site for the
Permitted Use; provided, however, that such easement or right of way shall not
materially and adversely affect T-Mobile Collocator’s operation, use or
enjoyment of the T-Mobile Collocation Space on the applicable Site.
SECTION 8.    Tower Operator Access.
Except to the extent limited by any restrictions contained in any applicable
Ground Lease, the Permitted Encumbrances, the MPL Site MLA, this Agreement or by
Law, the interest or rights of Tower Operator in or to each Site under this
Agreement includes, as an appurtenance thereto, a non-exclusive right for access
to the Included Property of each Site on a 24-hour, seven day per week basis, on
foot or motor vehicle, including trucks and other heavy equipment. The Parties
acknowledge and agree that the right to access any portion of the Included
Property of each Site granted pursuant to this Section 8 shall be granted to
Tower Operator and its authorized contractors, subcontractors, engineers,
agents, advisors, consultants, representatives, or other persons authorized by
Tower Operator, and to Tower Subtenants, subject to any restrictions contained
in the applicable Ground Lease, the Permitted Encumbrances, the MPL Site MLA,
this Agreement or by Law.

28



--------------------------------------------------------------------------------






SECTION 9.    Term and End of Term Obligations.
(a)    Term. The term of this Agreement, as to each Lease Site, shall commence
on the Effective Date with respect to the Initial Lease Sites and Conversion
Closing Date with respect to all other Lease Sites and shall expire on the Site
Expiration Date for such Site, subject to the termination rights under
Section 29, Section 35 and Section 36, except as may be earlier terminated as
provided herein. The term of this Agreement, as to each Managed Site, shall
commence on the Effective Date and, except as may be earlier terminated as
provided herein, shall expire on the Site Expiration Date for such Site;
provided, however, that as of a Conversion Closing Date under the terms of the
Master Agreement, such Managed Site shall become a Lease Site hereunder, and no
further instrument shall be required to evidence such conversion; provided,
however, that upon the request of any Party, the Parties shall promptly execute
such instruments as may be reasonably required to further evidence such
conversion. This Agreement shall remain in full force and effect until the
expiration or earlier termination of the term of this Agreement as to all Sites,
subject to the termination rights under Section 29, Section 35 and Section 36.
(b)    Surrender. No surrender by Tower Operator to any T-Mobile Lessor of the
Included Property of any Lease Site or any portion of such Site prior to the
expiration or earlier termination of the Term as to such Lease Site shall be
valid or effective unless agreed to and accepted in writing by the applicable
T-Mobile Lessor, and no act by any T-Mobile Lessor, other than such a written
acceptance, shall constitute an acceptance of any such surrender.
(c)    Restoration and Removal.
(i)    Upon the expiration or earlier termination of the Term as to any Site
(other than as a result of the conversion of such Managed Site to a Lease Site
hereunder) in the event of the expiration or termination of any Ground Lease,
and if required by the applicable Ground Lease, Tower Operator, if requested by
the applicable T-Mobile Lessor, shall, at its cost and expense and in accordance
with instructions of such T-Mobile Lessor, within a reasonable period of time,
but in no event less than the period of time as may be required under any
applicable Ground Lease, (A) use commercially reasonable efforts to cause the
Tower Subtenants on such Site to stop and cease the operation of their
respective Communications Equipment on such Site (but only to the extent that
any such Tower Subtenant, in Tower Operator’s reasonable judgment, does not
occupy such Site pursuant to a commercially reasonable Collocation Agreement)
and such Collocation Agreement was entered into by Tower Operator after the
Effective Date and (B) use commercially reasonable efforts to remove the Tower
and any Improvements (whether or not constituting Severable Modifications) other
than T-Mobile Improvements from such Site and to otherwise restore such Site to
the condition required under the applicable Ground Lease.
(ii)    The Tower and any Improvements so removed (to the extent not
constituting Severable Modifications of Tower Operator) shall either be (A)
delivered by Tower Operator to any Person designated by the applicable T-Mobile
Lessor for

29



--------------------------------------------------------------------------------




disposition by such T-Mobile Lessor or its designee, who shall pay to Tower
Operator its cost of removal thereof, up to the net sales proceeds such Person
receives from the dispositions thereof, or (B) sold or otherwise disposed of by
Tower Operator, and the net proceeds of such sale or other disposition after
deducting Tower Operator’s cost of removal thereof shall be paid to the
applicable T-Mobile Lessor when and as received by Tower Operator.
(iii)    Any Severable Modifications not removed by Tower Operator within such
30-day period shall, at the applicable T-Mobile Lessor’s option, be deemed
abandoned by Tower Operator and title to such Severable Modifications shall
automatically, without further action, vest in such T-Mobile Lessor; provided,
however, that Tower Operator shall remain liable for the costs of removal of
such Severable Modifications.
(iv)    Except as otherwise expressly provided in the Master Agreement or in any
other Transaction Document, in the event of the expiration of the Term as to any
Site prior to its applicable Site Expiration Outside Date, and without limiting
any of Tower Operator’s other rights or remedies hereunder or under the Master
Agreement or any Collateral Agreement, Tower Operator shall have no right or
claim to any refund or credit of any portion of the prepaid Rent or Pre-Lease
Rent for such Site.
(d)    Additional End of Term Obligations. Upon expiration or earlier
termination of the Term as to any Lease Site or any Managed Site (other than as
a result of the conversion of such Managed Site to a Lease Site hereunder), if
Tower Operator has not exercised its Purchase Option with respect to such Lease
Site or Managed Site (if such Site is a Purchase Site), Tower Operator shall (i)
if requested by the applicable T-Mobile Lessor, deliver or cause to be delivered
to such T-Mobile Lessor, at such T-Mobile Lessor’s sole cost and expense, (A)
copies of all written (and effective) Ground Leases, Collocation Agreements and
material Governmental Approvals solely related to such Site or, to the extent
not solely related, appropriate extracts thereof, that are in effect and in its
possession and (B) copies of, or extracts from, all current files and records of
Tower Operator solely related to the ownership, occupancy or leasing of such
Site or, to the extent not so solely related, appropriate extracts thereof
(including a current rent roll and a list of current expenditures and the payees
thereof); provided that to the extent such documents are customarily maintained
in electronic form accessible through commonly used business software, Tower
Operator, in its sole discretion, may deliver such documents in electronic form,
except privileged or confidential documents or where such disclosure is
prohibited by Law, (ii) assign to such T-Mobile Lessor, at such T-Mobile
Lessor’s sole cost and expense, all Collocation Agreements, (iii) deliver
notices of the expiration of the Term to any Ground Lessor, as applicable and as
directed by such T-Mobile Lessor, (iv) execute, at such T-Mobile Lessor’s sole
cost and expense, any recordable documentation required by such T-Mobile Lessor
in order to terminate any Memorandum of Site Lease Agreement with respect to
such Sites, (v) use commercially reasonable efforts to provide to such T-Mobile
Lessor transition services of the type such T-Mobile Lessor or its Affiliates
are providing to Tower Operator in the Transition Services Agreement on
commercially reasonable and then prevailing

30



--------------------------------------------------------------------------------




market terms and (vi) reasonably cooperate in good faith with such T-Mobile
Lessor to effect the efficient and orderly transition of possession, operation,
use or occupancy (as applicable) of such Sites and the related collocation
business.
SECTION 10.    Tower Operator Rent and Pre-Lease Rent; Treatment for US Federal
Income Tax Purposes.
(a)    Rent Payments. Tower Operator, or an Affiliate of Tower Operator on its
behalf, shall prepay the T-Mobile Lessors (i) the Rent in respect of the
Included Property of each Initial Lease Site for the entire Term as to such
Lease Site in a single-up-front payment on the Effective Date, which payment is
set forth on Exhibit C hereto and (ii) the Pre-Lease Rent in respect of the
Included Property of each Managed Site for the entire Term as to such Managed
Site in a single up-front payment on the Effective Date, which payment is set
forth on Exhibit C hereto. Tower Operator agrees that the Rent and the Pre-Lease
Rent are non-refundable and that Tower Operator shall have no right of
abatement, reduction, setoff, counterclaim, rescission, recoupment, refund,
defense or deduction with respect thereto, including in connection with any
event of default by any T-Mobile Lessor, T-Mobile Collocator or their respective
Affiliates or any casualty or condemnation except as otherwise expressly
provided in this Agreement or the Master Agreement.
(b)    Fixed Rent for Tax Purposes. Pre-Lease Rent and Rent are intended to
constitute “fixed rent” (as such term is defined in Treasury Regulation
§1.467-1(h)(3)).
(c)    Tax Allocation of Rent. The Rent and Pre-Lease Rent shall be specifically
allocated to each period for use of the Lease Sites and Managed Sites, as the
case may be, as set forth in Exhibit D (“Allocated Rent”); provided, however,
that if any Managed Site becomes a Lease Site as a result of a Conversion
Closing, then the remaining portion of the Pre-Lease Rent allocable to the
periods from and after the Conversion Closing Date shall thereafter be allocated
to and constitute Rent for the applicable Site for the corresponding periods
after such Conversion Closing Date; and provided, further, that such
re-allocation of Pre-Lease Rent shall not be done in a manner that causes this
Agreement to be a disqualified leaseback and long term agreement under Treasury
Regulation §1.467-3. Notwithstanding that Rent and Pre-Lease Rent shall be
payable in accordance with Section 10(a), and without limiting the Tower
Operator’s obligations under Section 10(a), for federal income Tax purposes
only, the Allocated Rent allocated pursuant to this Section 10(c) shall
represent and be the amount of Rent or Pre-Lease Rent, as applicable, for which
Tower Operator becomes liable on account of the use of each applicable Site for
each calendar year, in whole or in part, of the Term.
(d)    Code Section 467 Provisions. It is the intention of the Parties that the
allocation of Rent or Pre-Lease Rent to each Rent Payment Period as provided in
Exhibit D constitutes a specific allocation of fixed rent within the meaning of
Treasury Regulation § 1.467-1(c)(2)(ii)(A), with the effect that pursuant to
Treasury Regulations §§ 1.467-1(d) and 1.467-2, the T-Mobile Lessors and Tower
Operator, on any federal

31



--------------------------------------------------------------------------------




income Tax returns filed by each of them (or on any federal income Tax returns
(and any state and local income Tax returns that follow the reporting on the
relevant party’s federal income Tax return) on which their income is included),
will accrue the amounts of rental income and rental expense, respectively, set
forth for each Rent Payment Period in Exhibit D under the caption “Proportional
Rent” (the “Proportional Rent”) and will include such amounts in income for each
taxable year in accordance with Treasury Regulation § 1.467-1(d)(1). Because
there will be a difference from time to time between (i) the cumulative amount
of Rent (or Pre-Lease Rent paid by Tower Operator (as set forth in
Section 10(a)) and (ii) the cumulative amount of Rent allocated pursuant to
Section 10(c) solely for purposes of determining the T-Mobile Lessors’ and Tower
Operator’s Tax consequences under Section 467 of the Code and for no other
purpose, there shall be considered to exist a loan from Tower Operator to the
applicable T-Mobile Lessor for purposes of Section 467 of the Code with respect
to each Site, the amount of which is based on the difference between the
cumulative amount of the Rent paid by Tower Operator and the cumulative amount
of the Proportional Rent accrued by Tower Operator adjusted to account for an
interest component, as provided in Treasury Regulation § 1.467-4(b)(1), which
amount is set forth in Exhibit D under the caption “Section 467 Loan” (the
“Section 467 Loan”). Such positive amount represents a loan to the applicable
T-Mobile Lessor and such T-Mobile Lessor shall deduct interest expense and Tower
Operator shall accrue interest income, in each case, in an amount equal to that
set forth in Exhibit D under the caption “Section 467 Interest” for the
applicable Rent Payment Period. All Section 467 Interest and principal in
respect thereof, Proportional Rent and Allocated Rent are already included as
part of Rent, are payable as a portion thereof, and have been taken into account
in the calculation of the percentages set forth under the heading “Rent
Percentage” on Exhibit D. In no event shall any principal or interest on any
Section 467 Loan, or any Proportional Rent or Allocated Rent be separately
payable as such (including upon any termination of this Agreement with respect
to a Site), it being agreed and understood that these items represent
characterizations for federal income Tax purposes only, including in any case of
termination of this Agreement.
(e)    Termination, Tax Allocations and Section 467 Loans. In connection with
any termination of this Agreement with respect to any Site for any reason,
Allocated Rent for such Site shall cease to accrue and the Section 467 Loan
balance (including all accrued interest thereon) for such Site shall be deemed
to be repaid for all purposes.
(f)    Net Lease. This Agreement, insofar as it relates to the lease or the use
and operation by Tower Operator of any Site or the Included Property on any
Site, is a net lease by Tower Operator.
SECTION 11.    Condition of the Sites and Obligations of Tower Operator.
(a)    Repair and Maintenance Obligations of Tower Operator. Tower Operator has
the obligation, right and responsibility to repair and maintain each Site in
accordance with tower industry standards, including an obligation to maintain
the structural integrity of all of the Towers and to ensure that all of the
Towers have at all

32



--------------------------------------------------------------------------------




times the structural loading capacity to hold and support all Communications
Equipment then mounted on the Tower. Tower Operator shall maintain and conduct,
annually and on a rolling basis, a regularly scheduled tower inspection program
that meets or exceeds tower industry standards, and upon request of T-Mobile
Collocator, Tower Operator shall provide T-Mobile Collocator with a quarterly
summary of the results of such inspection (which summary may be provided in
electronic form). Subject to the other provisions contained in this Agreement,
Tower Operator, at its sole cost and expense, shall monitor (including tower
marking/lighting systems and alarms, if required), maintain, reinforce and
repair each Site such that T-Mobile Collocator and Tower Subtenants may utilize
such Site to the extent permitted in this Agreement.
(b)    Compliance with Laws. Tower Operator’s installation, maintenance and
repair of each Site shall comply in all material respects with all Laws and
shall be performed in a manner consistent with the general standard of care in
the tower industry. Tower Operator assumes all responsibilities, as to each
Site, for any fines, levies or other penalties that are imposed as a result of
non-compliance, commencing from and after the Effective Date with requirements
of the applicable Governmental Authorities; provided that T-Mobile Collocator
shall be responsible and shall indemnify Tower Operator for the portions of all
such fines, levies or other penalties that are imposed for, or relating to,
periods prior to the Effective Date and relate to non-compliance that existed
prior to or on the Effective Date. T-Mobile Collocator assumes all
responsibilities, as to each Site, for any fines, levies or other penalties
imposed as a result of T-Mobile Collocator’s current or future non-compliance
with such requirements of the applicable Governmental Authorities unless due to
Tower Operator’s failure to perform its obligations under this Agreement.
Without limiting the foregoing, Tower Operator at its own cost and expense,
shall make (or cause to be made) all Modifications to the Sites as may be
required from time to time to meet in all material respects the requirements of
applicable Laws.
(c)    Access. Tower Operator agrees to maintain access roads to the Sites in
such order and repair as would be required in accordance with tower industry
standards and agrees not to take any action (except as required by Law, a
Governmental Authority, a Ground Lease, a Collocation Agreement or any other
agreement affecting the Site) that would materially diminish or impair any means
of access to any Site existing as of the Effective Date. In the event that the
applicable T-Mobile Lessor requires access to a Site but snow or some other
obstruction on or in the access area is preventing or materially hindering
access to the Site, Tower Operator shall use commercially reasonable efforts to
arrange, at its sole cost and expense, to have such snow or other obstruction
removed within 48 hours of notice therefrom from such T-Mobile Lessor.
SECTION 12.    Tower Operator Requirements for Modifications; Title to
Modifications; Work on the Site.
(a)    Subject to the requirements of this Section 12, Tower Operator may from
time to time make such Modifications as Tower Operator deems desirable in the

33



--------------------------------------------------------------------------------




proper conduct of its business in accordance with this Agreement, including the
addition or removal of land, construction, modification or addition to the Tower
or any other structure it owns or the reconstruction, replacement or alteration
thereof. Notwithstanding anything to the contrary contained herein, in no event
may Tower Operator make any Modification to any T-Mobile Improvement or modify
or replace any T-Mobile Communications Equipment except in the event of an
Emergency.
(b)    Whenever Tower Operator or any Tower Operator Indemnitee makes
Modifications to any Site or installs, maintains, replaces or repairs any Tower
Operator Equipment or Improvements, or permits Tower Subtenants (or any Tower
Subtenant Related Party) to install, maintain, replace or repair any Tower
Subtenant Communications Equipment or Tower Subtenant Improvement (collectively,
the “Tower Operator Work”), the following provisions shall apply:
(i)    No Tower Operator Work shall be commenced until all certificates,
licenses, permits, authorizations, consents and approvals necessary for such
Tower Operator Work, from all Governmental Authorities having jurisdiction with
respect to any Site or such Tower Operator Work, have been obtained. Each
T-Mobile Lessor shall reasonably cooperate with Tower Operator, at Tower
Operator’s sole cost and expense, as is reasonably necessary for Tower Operator
or a Tower Subtenant to obtain such certificates, licenses, permits,
authorizations, consents and approvals.
(ii)    No Tower Operator Work may be performed in violation of Section 12(a).
(iii)    Tower Operator shall (or shall require Tower Subtenant to) commence and
perform the Tower Operator Work in accordance with then-current tower industry
standards.
(iv)    Tower Operator shall require the Tower Operator Work to be done and
completed in compliance in all material respects with all Laws.
(v)    All Tower Operator Work shall be performed at Tower Operator’s sole cost
and expense and Tower Operator shall be responsible for payment of same. Tower
Operator may pass through these costs and expenses in whole or in part to a
Tower Subtenant. Tower Operator shall (or shall require the Tower Operator
Indemnitees or Tower Subtenant Related Parties to) provide and pay for all
labor, materials, goods, supplies, equipment, appliances, tools, construction
equipment and machinery and other facilities and services necessary for the
proper execution and completion of the Tower Operator Work. Tower Operator shall
(or shall require the Tower Operator Indemnitees or Tower Subtenant Related
Parties to) promptly pay when due all costs and expenses incurred in connection
with the Tower Operator Work. Tower Operator shall (or shall require the Tower
Operator Indemnitees or Tower Subtenant Related Parties to) pay, or cause to be
paid, all fees and Taxes required by Law in connection with the Tower Operator
Work.

34



--------------------------------------------------------------------------------




SECTION 13.    Tower Operator’s Obligations With Respect to Tower Subtenants.
(a)    Tower Subtenant Communications Equipment in Violation of Laws. If Tower
Operator obtains knowledge that any Tower Subtenant has installed or operates
any Communications Equipment in violation of any applicable Law, Tower Operator
shall enforce all remedies available to it under the applicable Collocation
Agreement to cause such Tower Subtenant to come into compliance with all
applicable Laws as promptly as practicable.
(b)    Rights of Tower Subtenants under Collocation Agreements. Notwithstanding
anything to the contrary contained herein, the obligations of Tower Operator
hereunder as to any Site are subject to any limitations imposed by any
applicable Law and the rights of any Tower Subtenant under any Collocation
Agreement in existence as of the Effective Date at such Site. To the extent that
any such Collocation Agreement or any applicable Law prohibits Tower Operator
from performing the obligations of Tower Operator hereunder, Tower Operator
shall be required to perform such obligations only to the extent not so
prohibited and shall have no liability with respect thereto to T-Mobile Lessors.
SECTION 14.    Limitations on Tower Operator Liens.
(a)    Other than as expressly permitted by the Transaction Documents, Tower
Operator agrees that, during the Term, it shall not directly or indirectly,
without the written consent of the applicable T-Mobile Lessor, which such
consent shall not be unreasonably conditioned, withheld or delayed, incur, grant
or permit to exist any Liens against any Site or any part of any Site (other
than Tower Operator Permitted Liens). If any such Lien created or permitted by
Tower Operator (other than Tower Operator Permitted Liens) is filed against all
or any part of any Site without such T-Mobile Lessor’s prior written consent,
Tower Operator shall be required to cause such Lien to be discharged by payment,
satisfaction or posting of bond within 30 days after Tower Operator has obtained
knowledge of such Lien except as expressly permitted in connection with a
contest of such Lien in accordance with Section 14(b). If Tower Operator fails,
after notice and opportunity to cure, to cause any Lien not being contested as
provided in Section 14(b) (other than Tower Operator Permitted Liens) to be
discharged within the permitted time and a Risk of Forfeiture exists, the
applicable T-Mobile Lessor may cause it to be discharged and may pay the amount
of such Lien in order to do so. If the applicable T-Mobile Lessor makes any such
payment, all amounts paid by such T-Mobile Lessor shall be payable by Tower
Operator to such T-Mobile Lessor within 10 days of demand. For the avoidance of
doubt, and notwithstanding anything to the contrary in this Agreement, nothing
herein shall in any way affect or impair (i) Tower Operator’s ability to incur,
grant or permit to exist any Liens on any revenue, rents, issues or profits
derived from the Sites (including under or pursuant to any Collocation
Agreements) or (ii) the ability of any parent company of Tower Operator to
pledge any equity interests in Tower Operator.

35



--------------------------------------------------------------------------------






(b)    To the extent not prohibited under any applicable Ground Lease, Tower
Operator may, at Tower Operator’s sole cost and expense, in its own name and on
its own behalf or in the name of and on behalf of the applicable T-Mobile
Lessor, diligently and in good faith, contest any claim of Lien and, in the
event of any such contest, may permit such claim of Lien so contested to remain
unpaid, unsatisfied and undischarged during the period of such contest and any
appeal from such contest; provided, however, that if any portion of any Site is
subject to imminent danger of loss or forfeiture by virtue of or by reason of
such claim of Lien (a “Risk of Forfeiture”), such claim of Lien shall be
complied with as promptly as practicable, but in any event prior to any loss or
forfeiture. Each T-Mobile Lessor, at the sole cost and expense of Tower
Operator, shall use commercially reasonable efforts to cooperate fully with
Tower Operator in any such contest.
(c)    Any Secured Tower Operator Loan (including any Mortgage executed in
connection therewith) shall be subject to each and every term, covenant,
condition, agreement, requirement, restriction and provision set forth in this
Agreement.
SECTION 15.    Tower Operator Indemnity; T-Mobile Lessor Indemnity; Procedure
For All Indemnity Claims.
(a)    Tower Operator Indemnity.
(i)     Without limiting Tower Operator’s other obligations under this
Agreement, Tower Operator agrees to indemnify, defend and hold each T-Mobile
Indemnitee harmless from, against and in respect of any and all Claims that
arise out of or relate to:
(A)    any default, breach or nonperformance by Tower Operator of its
obligations and covenants under this Agreement;
(B)    Tower Operator’s use, operation, maintenance or occupancy of any part of
a Site in violation of the terms of this Agreement or any applicable Ground
Lease;
(C)    the acts or omissions of a Tower Operator Indemnitee or any of its
engineers, contractors or subcontractors; and
(D)    all brokers, agents and other intermediaries alleging a commission, fee
or other payment to be owing by reason of their respective dealings,
negotiations or communications with Tower Operator and its Affiliates, agents,
employees, engineers, contractors, subcontractors, licensees or invitees in
connection with this Agreement,
in each case, other than any such Claims that are the subject of, or are
addressed by, paragraphs (ii) through (iv) of this Section 15(a); provided that
Tower Operator shall not be obliged to indemnify, defend and hold the T-Mobile
Indemnitees harmless from, against and in respect of Claims arising from or
relating to any default, breach or nonperformance of any term of this Agreement
that requires Tower Operator

36



--------------------------------------------------------------------------------




to comply in all respects with any applicable Law (including, for the avoidance
of doubt, any applicable Environmental Law) or any Ground Lease if (1) Tower
Operator complies with such Law or such Ground Lease, as applicable, in all
material respects and (2) no claims, demands, assessments, actions, suits,
fines, levies or other penalties have been asserted against or imposed on any
T-Mobile Lessor by any Governmental Authority as a result of Tower Operator’s
non-compliance in all respects with such Law or by the applicable Ground Lessor
as a result of Tower Operator’s non-compliance in all respects with such Ground
Lease.
(ii)    In the event that (A) Tower Operator shall have extended a Ground Lease
with respect to a Site beyond the applicable Site Expiration Outside Date, (B)
Tower Operator shall not have exercised the Purchase Option with respect to such
Site and (C) T-Mobile Collocator shall have vacated such Site, Tower Operator
further agrees to indemnify, defend and hold each T-Mobile Indemnitee harmless
from, against and in respect of all costs and expenses that are incurred by the
applicable T-Mobile Lessor from and after the fifth year anniversary of the Site
Expiration Outside Date for such Site until the earliest scheduled expiration of
such Ground Lease (without giving effect to any further amendments, extensions
or modifications thereof).
(iii)    In the event that (A) Tower Operator shall enter into a new Collocation
Agreement that extends beyond the applicable Site Expiration Outside Date of the
Site to which such Collocation Agreement relates, (B) Tower Operator shall not
have exercised the Purchase Option with respect to the Site to which such
Collocation Agreement relates and (C) such Collocation Agreement is not on
commercially reasonable terms with respect to the period following the Site
Expiration Outside Date, Tower Operator further agrees to indemnify, defend and
hold each T-Mobile Indemnitee harmless for such Collocation Agreement (without
giving effect to any amendment, extension or modification thereof by any Person
other than Tower Operator or any of its Affiliates), but only with respect to
the period following the applicable Site Expiration Outside Date (and only if
such agreement cannot be terminated by the applicable T-Mobile Lessor without
cost or penalty).
(iv)    In the event that Tower Operator does not exercise the Purchase Option
with respect to any Purchase Site, Tower Operator shall indemnify, defend and
hold the applicable T-Mobile Lessor harmless for any losses incurred by such
T-Mobile Lessor as a result of the use of such Site by Tower Operator in a
manner outside of the uses contemplated by this Agreement that materially
impairs or adversely affects such T-Mobile Lessor’s right, title and interest
in, to and under such Site or in a manner that makes possible a claim of adverse
possession by the public or a claim of implied dedication to the public with
respect to such Site (it being understood, for the avoidance of doubt, that
Tower Operator shall not have any obligation to monitor or control the use of
any Site by T-Mobile Collocator or its Affiliates and shall not be required to
indemnify, defend or hold such T-Mobile Lessor harmless with respect to any
losses or Claims arising from or relating to the use of any Site by T-Mobile
Collocator or any of its Affiliates).

37



--------------------------------------------------------------------------------






(v)    Tower Operator further agrees to indemnify, defend and hold each T-Mobile
Indemnitee harmless under any other provision of this Agreement which expressly
provides that Tower Operator shall indemnify, defend and hold harmless any
T-Mobile Indemnitee with respect to the matters covered in such provision.
(b)    T-Mobile Lessor Indemnity.
(i)    Without limiting any T-Mobile Lessor’s other obligations under this
Agreement, T-Mobile Lessors agree, jointly and severally, to indemnify, defend
and hold each Tower Operator Indemnitee harmless from, against and in respect of
any and all Claims that arise out of or relate to:
(A)    any default, breach or nonperformance of its obligations and covenants
under this Agreement;
(B)    the acts or omissions of a T-Mobile Indemnitee or any of their respective
engineers, contractors or subcontractors;
(C)    any work at a Site performed at by or at the direction of a T-Mobile
Indemnitee (but not including any work at any Site that Tower Operator is
required to perform pursuant to this Agreement that any T-Mobile Lessor elects
to perform under Section 28);
(D)    any T-Mobile Indemnitee’s use, operation, maintenance or occupancy of any
T-Mobile Communications Equipment or any portion of any Site (including the
T-Mobile Collocation Space) in violation of the terms of the MPL Site MLA or any
applicable Ground Lease; and
(E)    all brokers, agents and other intermediaries alleging a commission, fee
or other payment to be owing by reason of their respective dealings,
negotiations or communications with any T-Mobile Lessor or its agents,
employees, engineers, contractors, subcontractors, licensees or invitees in
connection with this Agreement.
(ii)    T-Mobile Lessors further agree, jointly and severally, to indemnify,
defend and hold each Tower Operator Indemnitee harmless under any other
provision of this Agreement which expressly provides that any T-Mobile Lessor
shall indemnify, defend and hold harmless any Tower Operator Indemnitee with
respect to the matters covered in such provision.
(c)    Indemnification Claim Procedure.
(i)    Any Indemnified Party shall promptly notify the Party or Parties alleged
to be obligated to indemnify (the “Indemnifying Party”) in writing of any
relevant pending or threatened Claim by a third party (a “Third Party Claim”),
describing in reasonable detail the facts and circumstances with respect to the
subject matter of the Claim; provided, however, that delay in providing such
notice shall not release the Indemnifying Party from any of its obligations
under Section 15(a) or

38



--------------------------------------------------------------------------------




Section 15(b), except to the extent (and only to the extent) the delay actually
and materially prejudices the Indemnifying Party’s ability to defend such Claim.
(ii)    The Indemnifying Party may assume and control the defense of any Third
Party Claim with counsel selected by the Indemnifying Party that is reasonably
acceptable to the Indemnified Party by accepting its obligation to defend in
writing and agreeing to pay defense costs (including attorney’s fees and
expenses) within 30 days of receiving notice of the Third Party Claim. If the
Indemnifying Party declines, fails to respond to the notice, or fails to assume
defense of the Third Party Claim within such 30-day period, then the Indemnified
Party may control the defense and the Indemnifying Party shall pay all defense
costs as incurred by the Indemnified Party. The Party that is not controlling
the defense of the Third Party Claim shall have the right to participate in the
defense and to retain separate counsel at its own expense. The Party that is
controlling the defense shall use reasonable efforts to inform the other Party
about the status of the defense. The Parties shall cooperate in good faith in
the defense of any Third Party Claim. Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to assume the defense of any Third
Party Claim (and shall be liable for the reasonable fees and expenses of counsel
incurred by the Indemnified Party in defending such Third Party Claim) if the
Third Party Claim seeks an order, injunction or other equitable relief or relief
for other than money damages against the Indemnified Party that the Indemnified
Party reasonably determines, after conferring with its outside counsel, cannot
reasonably be separated from any related claim for money damages. If such
equitable relief or other relief portion of the Third Party Claim can be so
separated from that for money damages, the Indemnifying Party shall be entitled
to assume the defense of the portion relating to money damages.
(iii)    The Indemnifying Party shall not consent to a settlement of, or the
entry of any judgment arising out of or in connection with, any Third Party
Claim, without the consent of any Indemnified Party; provided, however, that the
Indemnified Party shall not withhold its consent if such settlement or judgment
involves solely the payment of money, without any finding or admission of any
violation of Law or admission of any wrongdoing. The Indemnifying Party shall
pay or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement and obtain, as a
condition of any settlement or judgment, a complete and unconditional release of
each relevant Indemnified Party from any and all liability in respect of such
Third Party Claim.
(iv)    For indemnification Claims other than Third Party Claims, the
Indemnified Party promptly shall notify the Indemnifying Party in writing of any
Claim for indemnification, describing in reasonable detail the basis for such
Claim. Within 30 days following receipt of this notice, the Indemnifying Party
shall respond, stating whether it disputes the existence or scope of an
obligation to indemnify the Indemnified Party under this Section 15. If the
Indemnifying Party does not notify the Indemnified party within such 30-day
period that the Indemnifying Party disputes its liability to the Indemnified
Party under Section 15(a) or Section 15(b), as applicable, such Claim specified
by the Indemnified Party in such notice shall be conclusively deemed a liability
of the Indemnifying Party under Section 15(a) or Section 15(b), as applicable,
and the

39



--------------------------------------------------------------------------------




Indemnifying Party shall pay the amount of such Claim to the Indemnified Party
on demand or, in the case of any notice in which the amount of the Claim (or any
portion thereof) is estimated, on such later date when the amount of such claim
(or such portion thereof) becomes finally determined. If the Indemnifying Party
disputes the existence or scope of an obligation to indemnify for the Claim
within such 30-day period, it shall explain in reasonable detail the basis for
the dispute. If the Parties disagree on the scope or existence of an
indemnification obligation for the Claim, management representatives of the
Indemnified Party and the Indemnifying Party, at the Vice President level or
higher, shall meet or confer by telephone within 20 Business Days in an attempt
in good faith to resolve such dispute. If such Persons are unable to resolve the
dispute, either Party may act to resolve the dispute in accordance with
Section 38(i) and Section 38(j).
(d)    During the Term, for any dispute or litigation that arises during the
Term in connection with any Ground Lessor, Ground Lease, Collocation Agreement,
Tower Subtenant or any other issue relating to the operation of the Sites
(collectively, “Disputes”), Tower Operator shall have the right to control,
prosecute, settle or compromise such Disputes; provided, however, that Tower
Operator shall not settle or compromise such Disputes (i) for which Tower
Operator is seeking a claim for indemnification under the Master Agreement or
(ii) if the settlement or compromise involves an admission of any violation of
Law or admission of wrongdoing by any T-Mobile Lessor, in each case without such
T-Mobile Lessor’s consent which shall not be unreasonably withheld, conditioned
or delayed.
(e)    The provisions of this Section 15 do not apply to any Claim for Taxes.
SECTION 16.    Tower Operator’s Waiver of Subrogation; Insurance.
(a)    Mutual Waiver of Subrogation. To the fullest extent permitted by
applicable Law, Tower Operator and each T-Mobile Lessor each hereby waives any
and all rights of recovery, claim, action or cause of action against the other
and the other’s Affiliates, for any loss or damage that occurs or is claimed to
occur to its property at any Site, by reason of any cause insured against, or
required to be insured against, by the waiving party under the terms of this
Agreement, regardless of cause or origin. In addition, Tower Operator and each
T-Mobile Lessor shall each ensure that any property insurance policy it carries
with respect to each Site shall provide that the insurer waives all rights of
recovery, claim, action or cause of action by way of subrogation against any
other Party with respect to Claims for damage to property covered by such
policy.
(b)    Tower Operator Insurance. For each Site, Tower Operator shall procure,
and shall maintain in full force and effect at all times during the Term as to
such Site, the following types of insurance with respect to such Site, including
the Tower and Improvements on such Site (but excluding T-Mobile Communications
Equipment or any other Tower Subtenant’s Communications Equipment), paying as
they become due all premiums for such insurance:

40



--------------------------------------------------------------------------------






(i)    commercial general liability insurance insuring against all liability of
Tower Operator and Tower Operator’s officers, employees, agents, licensees and
invitees arising out of, by reason of or in connection with the use, occupancy
or maintenance of each Site (including Tower and the Improvements), in an amount
of not less than $1.0 million for bodily injury or property damage or as a
result of one occurrence, and not less than $2.0 million for bodily injury or
property damage in the aggregate;
(ii)    umbrella or excess liability insurance with limits not less than $25.0
million per occurrence and in the aggregate;
(iii)    property insurance (in an amount not less than $100.0 million in the
aggregate for all Sites) against direct and indirect loss or damage by fire and
all other casualties and risks covered under “all risk” insurance respecting the
Tower and Improvements (but excluding any T-Mobile Communications Equipment and
T-Mobile Improvements);
(iv)    workers’ compensation insurance affording statutory coverage for all
employees of Tower Operator and any employees of its Affiliates performing
activities on all Sites, with employer’s liability coverage with a minimum limit
of $1.0 million each occurrence;
(v)    commercial automobile liability insurance, including coverage for all
owned, hired and non-owned automobiles. The amount of such coverage shall not be
less than $1.0 million combined single limit for each accident and for bodily
injury and property damage; and
(vi)    any other insurance required under the terms of the applicable Ground
Lease.
(c)    Insurance Premiums; Additional Insureds, Loss Payees and Notice of
Cancellation. Tower Operator shall pay all premiums for the insurance coverage
that Tower Operator is required to procure and maintain under this Agreement.
Each insurance policy shall (i) name each T-Mobile Lessor as an additional
insured if such insurance policy is for liability insurance (other than any
workers’ compensation policies) or a loss payee if such insurance policy is for
casualty insurance and (ii) provide that the policy cannot be canceled by the
insurer as to any T-Mobile Lessor except after the insurer gives such T-Mobile
Lessor 30 days’ written notice of cancellation except for non-payment of
premium. Regardless of the prior notice of cancellation required of the
insurer(s), Tower Operator agrees to provide any T-Mobile Lessor with at least
20 days’ written notice of cancellation of any and all policies of insurance
required by this Agreement. For each Site, Tower Operator shall deliver to each
T-Mobile Lessor a certificate or certificates of insurance evidencing the
existence of all insurance with respect to each Site that Tower Operator is
required to maintain hereunder, such delivery to be made promptly after such
insurance is obtained (but not later than the Effective Date) and prior to the
expiration date of any such insurance.

41



--------------------------------------------------------------------------------




(d)    Increased Policy Amounts. All policy amounts set forth in this Section 16
shall be evaluated by Tower Operator and increased (if Tower Operator deems
necessary) every five years during the Term of this Agreement to such amounts as
are customarily carried by prudent landlords and tenants in the
telecommunications industry to insure risks associated with their respective
interests in facilities comparable to the Sites. All policies of insurance
required under this Section 16 shall be written on companies rated “A-VII” by AM
Best or a comparable rating and licensed in the state where the applicable Site
to which such insurance applies is located.
(e)    Other Insurance. Tower Operator shall not, on its own initiative or
pursuant to the request or requirement of any Tower Subtenant or other Person,
take out separate insurance concurrent in form or contributing in the event of
loss with that required to be carried by Tower Operator pursuant to this
Section 16, unless each T-Mobile Lessor is named in the policy as an additional
insured or a loss payee, if and to the extent applicable. Tower Operator shall
immediately notify each T-Mobile Lessor whenever any such separate insurance is
taken out by it and shall deliver to such T-Mobile Lessor original certificates
evidencing such insurance.
SECTION 17.    Estoppel Certificate; T-Mobile Lessor Financial Reporting.
(a)    Each of Tower Operator and each T-Mobile Lessor, from time to time upon
30 days’ prior request by the other, shall execute, acknowledge and deliver to
the other, or to a Person designated by the other, a certificate stating that
this Agreement is unmodified and in full effect (or, if there have been
modifications, that this Agreement is in full effect as modified, and setting
forth such modifications) and the dates to which Rent, Pre-Lease Rent and other
sums payable under this Agreement have been paid, and either stating that to the
knowledge of the signer of such certificate no default exists under this
Agreement or specifying each such default of which the signer has knowledge. The
Party requesting such certificate shall, at its cost and expense, cause such
certificate to be prepared for execution by the requested Party. Any such
certificate may be relied upon by any prospective Mortgagee or purchaser of any
portion of a Site.
(b)    Tower Operator shall provide each T-Mobile Lessor, at such T-Mobile
Lessor’s cost and expense, with such financial information, financial reports
and Tax returns regarding, and any material documents executed by Tower Operator
in connection with, the business, operations and financing activities of Tower
Operator and its Affiliates with respect to the Sites as reasonably requested
and required by such T-Mobile Lessor for the purposes of such T-Mobile Lessor
and its Affiliates preparing financial statements, complying with the
requirements of GAAP and IFRS or addressing the accounting treatment and
financial and Tax reporting in respect of the transactions contemplated by this
Agreement and the Master Agreement, except privileged or confidential documents
or where such disclosure is prohibited by Law.
SECTION 18.    Assignment, Transfer and Subletting Rights.

42



--------------------------------------------------------------------------------






(a)    Tower Operator Assignment and Transfer Rights.
(i)     Without the prior written consent of each T-Mobile Lessor, Tower
Operator may not assign this Agreement or any of Tower Operator’s rights,
interests, duties or obligations under this Agreement to any Person; provided
that T-Mobile Lessors’ consent shall not be required if the assignee meets the
Assumption Requirements and is (x) a Qualified Tower Operator (as defined
below), (y) an Affiliate of Tower Operator or (z) a successor Person of Tower
Operator by way of merger, consolidation or other reorganization or by the
operation of law or a Person acquiring all or substantially all of the assets of
Tower Operator. For the avoidance of doubt, notwithstanding anything to the
contrary contained in this Agreement, nothing herein shall affect or impair (i)
Tower Operator’s ability to transfer any revenue, rents, issues or profits
derived from the Sites (including under or pursuant to any Collocation
Agreements) or its rights to receive the same, (ii) Tower Operator’s ability to
incur, grant or permit to exist any Liens on any revenue, rents, issues or
profits derived from the Sites (including under or pursuant to any Collocation
Agreements), (iii) the ability of any parent company of Tower Operator to sell,
convey, transfer, assign, encumber, mortgage or otherwise hypothecate or dispose
of any equity interests in Tower Operator, (iv) Tower Operator’s ability,
subject to any required consent of any Ground Lessor, to enter into Mortgages or
Liens in favor of any Tower Operator Lender (in which case such Tower Operator
Lender shall have the right to exercise remedies under any such Mortgage or Lien
in a manner consistent with the provisions of this Agreement and any Transaction
Document) or (v) Tower Operator’s right, subject to any required consent of any
Ground Lessor and otherwise in accordance with the terms of this Agreement, to
lease, sublease, license or otherwise make available Available Space to Tower
Subtenants. A “Qualified Tower Operator” means a tower operator that has a good
business reputation and is experienced in the management and operation of
communication towers.
(ii)    Tower Operator shall deliver to each T-Mobile Lessor documentation
reasonably satisfactory to such T-Mobile Lessor confirming that any party to
which Tower Operator assigns any of its duties and obligations hereunder in
accordance with this Agreement shall, from and after the date of any such
assignment, assume all such duties and obligations to the extent of any such
assignment.
(iii)    If Tower Operator assigns, in accordance with this Agreement, its
rights, interests, duties or obligations under this Agreement with respect to
less than all of the Sites, the Parties hereto shall, simultaneously therewith,
enter into such agreements as are reasonably necessary to appropriately
bifurcate the rights, interests, duties and obligations of Tower Operator under
this Agreement.
(iv)    Tower Operator hereby agrees that any attempt of Tower Operator to
assign its interest in this Agreement, in whole or in part, in violation of this
Section 18 shall constitute a default under this Agreement and shall be null and
void ab initio.
(b)    T-Mobile Lessor and T-Mobile Collocator Assignment and Subletting Rights.

43



--------------------------------------------------------------------------------




(i)    Subject to Section 20, none of T-Mobile Parent, any T-Mobile Lessor or
any T-Mobile Ground Lease Additional Party or any of their respective Affiliates
shall sell, convey, transfer, assign, lease, sublease, license, encumber,
mortgage or otherwise hypothecate or dispose of its interest in and to any Site
or any portion of any Site, or grant concessions or licenses or other rights for
the occupancy or use of all or any portion of any Site during the Term.
(ii)    Nothing contained in this Agreement shall prohibit T-Mobile Collocator
from transferring or otherwise disposing of its interests in the T-Mobile
Collocation Space in accordance with the terms and conditions of the MPL Site
MLA.
(iii)    Neither T-Mobile Parent nor any T-Mobile Lessor may assign, sell,
convey, transfer, lease, sublease, license or otherwise dispose of this
Agreement or any of its rights, duties or obligations under this Agreement in
whole or in part without the consent of Tower Operator. T-Mobile Parent and each
T-Mobile Lessor hereby agrees that any attempt of T-Mobile Parent or such
T-Mobile Lessor to assign its interest in this Agreement or any of its rights,
obligations or duties under this Agreement, in whole or in part, in violation of
this Section 18 shall constitute a default under this Agreement and shall be
null and void ab initio.
(iv)    For the avoidance of doubt, nothing herein shall affect or impair the
ability of any parent company of T-Mobile Lessor to sell, convey, transfer,
assign or otherwise dispose of its limited liability company interest in
T-Mobile Lessor to T-Mobile Parent or a direct or indirect wholly owned
subsidiary of T-Mobile Parent.
SECTION 19.    Tower Operator Environmental Covenants.
Tower Operator covenants and agrees that (i) Tower Operator shall not conduct or
allow to be conducted upon any Site any business operations or activities, or
employ or use a Site, to generate, manufacture, refine, transport, treat, store,
handle, dispose of, transfer, produce, or process Hazardous Materials; provided,
however, that Tower Operator shall have the right to bring, use, keep and allow
any Tower Subtenant to bring and keep on any Site in customary quantities and in
compliance with all applicable Laws, batteries, generators and associated fuel
tanks and other Hazardous Materials commonly used in the tower industry
reasonably necessary for the operation and maintenance of each Site or that are
being used at the relevant Site on the Effective Date; (ii) Tower Operator shall
carry on its business and operations at each Site in compliance with all
applicable Environmental Laws; (iii) Tower Operator shall not create or permit
to be created any Lien against any Site for the costs of any response, removal
or remedial action or clean-up of Hazardous Materials; (iv) except as otherwise
specified in Section 17(b)(iv) of the MPL Site MLA, Tower Operator shall
promptly conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal, and other actions necessary to clean up and remove
all Hazardous Materials on, from or affecting each Site in accordance with, and
to the extent necessary to comply with, all applicable Environmental Laws after
the Effective Date.

44



--------------------------------------------------------------------------------




SECTION 20.    Tower Operator Purchase Option.
(a)    Right to Purchase. Tower Operator shall have the option (each such
option, the “Purchase Option”) to purchase each T-Mobile Lessor’s and each
T-Mobile Ground Lease Additional Party’s (collectively, the “Option Sellers”)
right, title and interest in the 23 Year Lease Purchase Sites, the 24 Year Lease
Purchase Sites, the 25 Year Lease Purchase Sites, the 26 Year Lease Purchase
Sites, the 27 Year Lease Purchase Sites, the 28 Year Lease Purchase Sites, the
29 Year Lease Purchase Sites, the 30 Year Lease Purchase Sites, the 31 Year
Lease Purchase Sites, the 32 Year Lease Purchase Sites, the 33 Year Lease
Purchase Sites, the 34 Year Lease Purchase Sites, the 35 Year Lease Purchase
Sites, the 36 Year Lease Purchase Sites and the 37 Year Lease Purchase Sites
(collectively, the “Purchase Sites”), respectively, on the 23 Year Lease
Purchase Option Closing Date, the 24 Year Lease Purchase Option Closing Date,
the 25 Year Lease Purchase Option Closing Date, the 26 Year Lease Purchase
Option Closing Date, the 27 Year Lease Purchase Option Closing Date, the 28 Year
Lease Purchase Option Closing Date, the 29 Year Lease Purchase Option Closing
Date, the 30 Year Lease Purchase Option Closing Date, the 31 Year Lease Purchase
Option Closing Date, the 32 Year Lease Purchase Option Closing Date, the 33 Year
Lease Purchase Option Closing Date, the 34 Year Lease Purchase Option Closing
Date, the 35 Year Lease Purchase Option Closing Date, the 36 Year Lease Purchase
Option Closing Date and the 37 Year Lease Purchase Option Closing Date,
respectively (collectively, the “Purchase Option Closing Dates”). On each of the
fifteen Purchase Option Closing Dates, Tower Operator may exercise its Purchase
Option with respect to all (but not less than all) of the applicable Purchase
Sites comprising the applicable Tranche of Sites as of the applicable Purchase
Option Closing Date, for the Option Purchase Price attributable to such Purchase
Sites (and on the other terms and subject to the conditions specified in this
Agreement), by submitting to the Option Sellers, no earlier than two years and
no later than 120 days prior to the applicable Purchase Option Closing Date, a
written offer to purchase all such Purchase Sites in accordance with the terms
hereof; provided, however, that the only condition to such exercise shall be
that both on the applicable date of submission of such written offer and the
Purchase Option Closing Date, this Agreement shall not have been terminated. The
Option Sellers shall be obligated to sell, and T-Mobile Parent shall cause the
Option Sellers to sell, and Tower Operator shall be obligated to buy, all such
Purchase Sites hereunder at a single closing to be held on and effective as of
the applicable Purchase Option Closing Date.
(b)    Payment of the Option Purchase Price. Tower Operator shall pay to the
Option Sellers the Option Purchase Price for the Purchase Sites in cash or
immediately available funds on or prior to the applicable Purchase Option
Closing Date. The “Option Purchase Price” means, with respect to each Tranche of
Sites on the applicable Purchase Option Closing Date, the purchase price that is
set forth opposite such Tranche of Sites on Exhibit E hereto multiplied by a
fraction (i) the numerator of which is equal to the number of Purchase Sites
comprising such Tranche of Sites on the

45



--------------------------------------------------------------------------------




applicable Purchase Option Closing Date and (ii) the denominator of which is
equal to the number of Sites comprising such Tranche of Sites on the Effective
Date. At the closing of such sale, each of the Option Sellers shall transfer or
cause to be transferred its applicable Purchase Sites, at the Option Sellers’
expense, to Tower Operator and the Term as to the Purchase Sites shall end. Risk
of loss for the Purchase Sites purchased pursuant to this Section 20 shall pass
from the Option Sellers to Tower Operator upon payment of the applicable
purchase price by Tower Operator to the Option Sellers.
(c)    Transfer by Option Sellers. Any transfer of Purchase Sites by the Option
Sellers to Tower Operator pursuant to this Section 20 shall include the
following (the “Transferred Property” of the Purchase Sites):
(i)    (A) An assignment of the Option Sellers’ interest in any Ground Lease and
other related rights for such Purchase Site (which shall contain an assumption
by Tower Operator of all of the obligations of such Option Sellers under such
Ground Lease and an agreement by Tower Operator to indemnify such Option Sellers
and each other T-Mobile Indemnitee from claims, losses or damages related to
such obligations) and (B) a sale, conveyance, assignment, transfer and delivery
of all such Option Sellers’ right, title and interest in, to and under the
applicable Tower, Improvements, Equipment, related Tower Related Assets and
other related assets (other than T-Mobile Improvements or T-Mobile
Communications Equipment) and all appurtenances thereto;
(ii)    To the extent not included in clause (i) above, and to the extent
legally transferable (and, if such rights cannot be transferred to Tower
Operator, such rights shall be enforced by the Option Sellers at the direction
of and for the benefit of the Tower Operator), a transfer of all rights of such
Option Sellers under or pursuant to warranties, representations and guarantees
made by suppliers or manufacturers in connection with such Purchase Site, but
excluding any rights to receive amounts under such warranties, representations
and guarantees representing reimbursements for items paid by such Option
Sellers; and
(iii)    To the extent legally transferable (and, if such rights, claims,
credits and causes of action cannot be transferred to Tower Operator, such
rights, claims, credits and causes of action shall be enforced by the Option
Sellers at the direction of and for the benefit of the Tower Operator), a
transfer of all known and unknown rights, claims, credits, causes of action or
rights to commence any causes of action or rights of setoff of each such Option
Seller against third parties relating to such Purchase Site arising on or after
the date of transfer, including unliquidated rights under manufacturers’ and
vendors’ warranties, but excluding all amounts representing reimbursements for
items paid by such Option Sellers.
(d)    Evidence of Transfer. Each of the Option Sellers and Tower Operator shall
enter into, and T-Mobile Parent shall cause the Option Sellers to enter into,
assignments, deeds (with warranties of title as to actions by such Option Seller
and its Affiliates), bills of sale and such other documents and instruments as
the other may reasonably request to evidence any transfer of such Purchase
Sites.

46



--------------------------------------------------------------------------------




(e)    Transfer Taxes. Any Transfer Taxes incurred in connection with the
transfer of Purchase Sites by the Option Sellers to Tower Operator pursuant to
this Section 20 shall be governed by Section 22(e).
(f)    Permitted Encumbrances. Any transfer of a Purchase Site by any Option
Seller to Tower Operator pursuant to this Agreement shall be subject to all
Permitted Encumbrances applicable to such Purchase Site and any Liens created or
incurred after the Initial Closing Date (other than any Liens created or
incurred by, or consented to by, any of the Option Sellers or their respective
Affiliates or any of their respective Representatives).
(g)    Actions by Option Sellers. The Option Sellers shall not, and T-Mobile
Parent shall not permit the Option Sellers or any of their Affiliates to, take
or fail to take any action which action or omission could reasonably be expected
to (i) impair or adversely affect the Option Seller’s right, title and interest
in, to and under any Purchase Site (including the Transferred Property thereof),
(ii) diminish the expected residual value of any Purchase Site (including the
Purchased Property thereof) in any material respect or (iii) shorten the
expected remaining economic life of any Purchase Site (including the Purchased
Property thereof), in each case, unless such action or failure to act by the
Option Sellers or any of their Affiliates is expressly authorized by the terms
and conditions of this Agreement and the Transaction Documents (by way of
example, the election by T-Mobile Collocator not to extend the term of the MPL
Site MLA beyond its initial 10 year term, in and of itself, shall not be deemed
to have violated this covenant, solely as a result of such election). The Option
Sellers shall not, and T-Mobile Parent shall not permit the Option Sellers or
any of their Affiliates to, sell, dispose of, transfer, lease, license or
encumber any of their interests in any of the Purchase Sites (including the
Included Property), other than Permitted Encumbrances. The Option Sellers shall
take, and T-Mobile Parent shall cause the Option Sellers and their respective
Affiliates to take, all actions necessary, appropriate or desirable, or
reasonably requested from time to time by Tower Operator, to preserve and
protect the Option Sellers’ right, title and interest in, to and under the
Purchase Sites (including the Purchased Property thereof).
(h)    Further Assurances. T-Mobile Parent and the Option Sellers, at their cost
and expense, shall use their reasonable best efforts to obtain any consent or
waiver required to give effect to the sale of the Purchase Sites upon the
exercise of the Purchase Option. In the event that any Option Seller is unable
to obtain any consent or waiver required to give effect to the sale of any
Purchase Site and such Purchase Site cannot be transferred without violating the
terms of the applicable Ground Lease, the Option Sellers shall appoint, and
T-Mobile Parent shall cause the Option Sellers to appoint, Tower Operator, in
perpetuity, as the exclusive operator of the Included Property of such Purchase
Site. In furtherance of the foregoing, the Option Sellers and Tower Operator
shall enter into documentation (including applicable powers of attorney) that is
reasonably acceptable to Tower Operator to provide for Tower Operator’s
management rights with respect to such Purchase Site, which documentation shall
grant and confer to Tower Operator all rights and privileges (including all
rights to receive the revenue derived from such Site and all rights and

47



--------------------------------------------------------------------------------




powers with respect to the operation, maintenance, leasing and licensing of such
Site) granted or conferred to Tower Operator pursuant to this Agreement in
respect of a Managed Site, but shall otherwise treat Tower Operator as if Tower
Operator was the owner of such Purchase Site and shall not impose on Tower
Operator any of the covenants or restrictions imposed upon it by this Agreement
and the Transaction Documents.
(i)    Deliveries if Purchase Option Not Exercised. If Tower Operator does not
exercise its Purchase Option with respect to any Site, it shall deliver to
T-Mobile, promptly after the applicable Site Expiration Date, all documents and
information as reasonably requested by the applicable T-Mobile Lessor to allow
such T-Mobile Lessor to operate and manage such Site.
SECTION 21.    Tower Operator Lender Protections.
(a)    Tower Operator Lender Protections. If T-Mobile Lessors are given written
notice from Tower Operator specifying the name and address of the Tower Operator
Lender, or its servicing agent and the applicable title of an officer or other
responsible individual charged with processing notices of the type required
under this Section 21, then the following provisions shall apply with respect to
such Tower Operator Lender for so long as any Mortgage granted by Tower Operator
to such Tower Operator Lender shall remain unsatisfied of record:
(i)    The Tower Operator Lender shall not be bound by any modification or
amendment of this Agreement in any respect so as to materially increase the
liability of Tower Operator hereunder or materially increase the obligations or
materially decrease the rights of Tower Operator without the prior written
consent of the Tower Operator Lender, which consent shall not be unreasonably
conditioned, withheld or delayed.
(ii)    Further, this Agreement may not be surrendered or terminated other than
in compliance with the provisions of this Section 21. Any such modification,
amendment, surrender or termination not in accordance with the provisions of
this Section 21 shall not be binding on any such Tower Operator Lender or any
other Person who acquires title to its foreclosed interest.
(b)    Notice and Cure Rights.
(i)    T-Mobile Lessors, upon serving Tower Operator with any notice of default
under the provisions of, or with respect to, this Agreement, shall also serve a
copy of such notice upon the Tower Operator Lender (in the same manner as
required for notices to Tower Operator) at the address specified herein, or at
such other address that a Tower Operator Lender designates in writing to
T-Mobile Lessors.
(ii)    In the event of a default or breach by Tower Operator under this
Agreement, the Tower Operator Lender shall have the right, but not the
obligation, to remedy such event, or cause the same to be remedied, within 10
days after the expiration of all applicable grace or cure periods provided to
Tower Operator in this Agreement, in the event of a monetary default or breach,
or within 60 days after the

48



--------------------------------------------------------------------------------




expiration of all applicable grace or cure periods provided to Tower Operator in
this Agreement in the event of any other breach or default, and T-Mobile Lessors
shall accept such performance by or at the instance of the Tower Operator Lender
as if the same had been made by Tower Operator; provided, however, that if any
such non-monetary default or breach that is capable of cure requires Tower
Operator Lender to acquire possession of the Tower Operator’s interest in the
Sites that are the subject of such breach or default, such period shall be
extended for such reasonable period as may be required to obtain such possession
and cure such default or breach; provided, however, that during such extended
period, Tower Operator Lender must continue to cure other defaults and breaches
in accordance with the provisions of this Section 21(b)(ii).
(iii)    In the event of the termination of this Agreement prior to the
expiration of the Term of this Agreement as provided herein for any reason
(other than Tower Operator’s failure to cure under (ii) above), including
pursuant to Section 365 of the federal Bankruptcy Code, as amended from time to
time, including any successor legislation thereto, or otherwise, T-Mobile
Lessors shall serve upon Tower Operator Lender written notice that this
Agreement has been terminated, together with a statement of any and all sums due
under this Agreement and of all breaches and events of default under this
Agreement, if any, then known to T-Mobile Lessors. Tower Operator Lender
thereupon shall have the option, which option must be exercised by Tower
Operator Lender’s delivering notice to T-Mobile Lessors within 10 Business Days
after the Tower Operator Lender’s receipt of such notice from T-Mobile Lessors,
to cure any such Tower Operator breaches or Tower Operator events of default
(and any Tower Operator breaches or Tower Operator events of default not
susceptible of being cured by the Tower Operator Lender shall be deemed to have
been waived) and the right (subject to such cure) to enter into a new lease (the
“New Lease”) (A) effective as of the date of termination of this Agreement, (B)
for the remainder of what otherwise would have been the Term of this Agreement
but for such termination, (C) at and upon all the agreements, terms, covenants,
and conditions of this Agreement (provided that Tower Operator Lender shall not
have any obligation to pay T-Mobile Lessors Rent or Pre-Lease Rent), and (D)
including any applicable right to exercise the Purchase Option under Section 20.
Upon the execution and delivery of a New Lease under this Section 21, all
Collocation Agreements and other agreements which theretofore may have been
assigned to the any T-Mobile Lessor (or reverted back to such T-Mobile Lessor as
a matter of Law) thereupon shall be assigned and transferred, without recourse,
representation or warranty, by such T-Mobile Lessor to the lessee named in such
New Lease.
(iv)    Any notice or other communication that a Tower Operator Lender desires
or is required to give to or serve upon T-Mobile Lessors shall be made in the
same manner as required for notices to T-Mobile Lessors in accordance with the
provisions of this Agreement at the address set forth herein or such other
address as T-Mobile Lessors may provide to Tower Operator Lender from time to
time.
(c)    Participation in Certain Proceedings and Decisions. Any Tower Operator
Lender shall have the right, subject to Tower Operator’s consent, to

49



--------------------------------------------------------------------------------




intervene and become a party, but only with respect to Tower Operator’s
involvement in any Arbitration, litigation, condemnation or other proceeding
affecting this Agreement to the extent of its security interest herein. Tower
Operator’s right to make any election or decision under this Agreement that is
required or permitted to be made by Tower Operator with respect to the
negotiation or acceptance of any Award or insurance settlement shall be subject
to the prior written approval of such Tower Operator Lender.
(d)    No Merger. Without the written consent of each Tower Operator Lender, the
leasehold interest created by this Agreement shall not merge with the fee
interest in all or any portion of the Sites, notwithstanding that the fee
interests and the leasehold interests are held at any time by the same Person.
(e)    Encumbrances on Personal Property and Subleases. In addition to the
rights granted in Section 18(a), each T-Mobile Lessor hereby consents to Tower
Operator’s grant, if any, to any Tower Operator Lender of a security interest in
the personal property owned by Tower Operator and located at the Sites and a
collateral assignment of subleases of the interest of Tower Operator in all or
any portion of the Sites and the revenue, rents, issues and profits derived
therefrom (including under or pursuant to any Collocation Agreements), if any,
and a pledge of any equity interests in Tower Operator. Each T-Mobile Lessor
agrees that any interest that such T-Mobile Lessor may have in such personal
property (but not its interest in the Included Property or this Agreement),
whether granted pursuant to this Agreement or by Law, shall be subordinate to
the interest of any Tower Operator Lender.
(f)    Notice of Default Under any Secured Tower Operator Loan. Tower Operator
shall promptly deliver to T-Mobile Lessors a true and correct copy of any notice
of default, notice of acceleration or other notice regarding a default by Tower
Operator under any documents comprising a Secured Tower Operator Loan after the
receipt of such notice by Tower Operator.
(g)    Casualty and Condemnation Proceeds. Notwithstanding anything in this
Agreement to the contrary, in the event of any casualty to or condemnation of
any Site or any portion thereof during such time that any Secured Tower Operator
Loan remains unsatisfied, the Tower Operator Lender shall be entitled to receive
all insurance Proceeds or condemnation awards (up to the amount of the
indebtedness secured by the Tower Operator Loan) otherwise payable to Tower
Operator and apply same to restoration of the Included Property in accordance
with the provisions of this Agreement (to the extent required by the terms of
this Agreement); provided, however, that if the Included Property is not
required to be restored pursuant to the terms of this Agreement, such Proceeds
may be applied to the Secured Tower Operator Loan. Upon the Tower Operator
Lender’s request, the name of such Tower Operator Lender may be added to the
“Loss Payable Endorsement” of any and all insurance policies required to be
carried by Tower Operator hereunder.
(h)    Other. Notwithstanding any other provision of this Agreement to the
contrary, (i) T-Mobile Lessors shall not be obligated to provide the benefits
and

50



--------------------------------------------------------------------------------




protections afforded to Tower Operator Lenders in this Section 21 to more than
three Tower Operator Lenders at any given time and (ii) in no event whatsoever
shall there be any subordination of this Agreement or the rights and interests
of T-Mobile Lessors under this Agreement or in and to the Included Property, or
of the rights and interests of T-Mobile Collocator or its Affiliates under the
MPL Site MLA or in and to the T-Mobile Collocation Space by virtue of any
Mortgage granted by Tower Operator to any Tower Operator Lender and each Tower
Operator Lender shall, upon request, confirm such fact in writing. If there is
more than one Tower Operator Lender subject to the provisions of this
Section 21, except as otherwise jointly directed in writing by such Tower
Operator Lenders, T-Mobile Lessors shall recognize the Tower Operator Lender
exercising rights afforded by this Section 21, whose Secured Tower Operator Loan
is most senior in lien (unless a Tower Operator Lender junior in lien requires
that the holder thereof have a superior entitlement to such rights, and the
other Tower Operator Lender senior in lien shall agree in writing to such
request, in which event such recognition shall be of the holder of that Secured
Tower Operator Loan); provided, however, that such Tower Operator Lender shall
have complied with the provisions of this Section 21; provided, further, that
T-Mobile Lessors shall have no obligation to determine which Tower Operator
Lender is indeed senior in lien and shall have no liability to any Tower
Operator Lender for an erroneous determination if T-Mobile Lessors attempt to
make such a determination so long as such determination is made in good faith
based upon the evidence and information of lien priority provided to T-Mobile
Lessors by the Tower Operator Lenders. Each Tower Operator Lender which has
complied with the notice requirements of this Section 21 shall have the right to
appear in any arbitration or other material proceedings arising under this
Agreement and to participate in any and all hearings, trials and appeals in
connection therewith, but only to the extent related to the rights or
obligations of Tower Operator in the matter that is the subject of the
arbitration or proceedings or to protect the security interest of Tower Operator
in the Included Property.
(i)    Subordination of Mortgages. All Mortgages that at any time during the
Term of this Agreement may be placed upon a Site or any portion of a Site and
all documents and instruments evidencing and securing any Secured Tower Operator
Loan secured by such Mortgages shall be subject and subordinate to the terms and
conditions hereof.
(j)    Estoppel Certificate. From time to time upon request of a Tower Operator
Lender (but not more than three times in any one year period (excluding the
first year following the Effective Date)), T-Mobile Lessors shall execute and
deliver to such Tower Operator Lender an estoppel certificate with respect to
this Agreement in a form reasonably acceptable to T-Mobile Lessors and Tower
Operator Lender stating, if true, that as of the date of such estoppel
certificate: (1) this Agreement is in full force and effect and has not been
assigned, modified or amended (or, if it has, then specifying the dates and
terms of any such assignment or amendment) and (2) Tower Operator is not in
default under this Agreement to the knowledge of T-Mobile Lessors or, if such is
not the case, stating the nature of the default.

51



--------------------------------------------------------------------------------






(k)    Notification of Termination. Tower Operator shall notify T-Mobile Lessors
in writing immediately upon the satisfaction repayment or termination of any
Secured Tower Operator Loan.
SECTION 22.    Taxes.
(a)    Subject to Section 20(e), Section 22(b), Section 22(c), Section 22(d),
Section 22(e) and Section 34(b), and except as provided below, Tower Operator
shall be responsible for and shall pay, as additional rent hereunder, all Taxes
upon or with respect to any action taken by, or the business activities of,
Tower Operator, Tower Operator Affiliates, Tower Operator Lender and any Tower
Subtenant in connection with the acquisition, purchase, sale, financing,
leasing, subleasing, maintenance, Modification, repair, redelivery, alteration,
insuring, control, use, operation, delivery, possession, repossession, location,
storage, refinancing, refund, transfer of title, registration, re-registration,
transfer of registration, return or other disposition of any of the Included
Property or any portion of such Included Property, or interest in such Included
Property. Tower Operator shall receive any refunds for Taxes paid by Tower
Operator pursuant to this Agreement. Notwithstanding the foregoing, Tower
Operator shall not be required to pay any Taxes payable with respect to a Site,
if the applicable Ground Lease provides that the Ground Lessor is responsible
for such Taxes without pass-through to the applicable ground lessee and the
Ground Lessor actually pays any such Taxes. If the Ground Lessor does not pay
any such Taxes and either Party becomes aware of it, the Parties shall, at Tower
Operator’s expense, cooperate and use commercially reasonable efforts to cause
the Ground Lessor to pay such Taxes.
(b)    In the taxable periods occurring during the Term as to any Site, any
Taxes (determined without regard to the Term) for which Tower Operator is
responsible under this Section 22 and that are calculated or assessed on the
basis of a time period any portion of which is not included within the Term as
to such Site (e.g., Property Taxes assessed annually) shall be prorated
proportionately between the applicable T-Mobile Group Member and Tower Operator
based on the number of days in each such period during the time period of
assessment that is included within the Term as to such Site. Tower Operator
shall pay to T-Mobile its proportionate share of such Taxes for any such partial
year of the Term. Tower Operator’s obligations for Taxes under this Section 22
shall be limited to that proportionate amount of such Taxes attributable to the
period during which this Agreement is in effect with respect to such Site;
provided, however, that any Taxes resulting from special assessments or
appraisals of any Site occurring during the period during which this Agreement
is in effect shall be the sole responsibility of Tower Operator. Any other Taxes
that are not calculated or assessed on the basis of a time period, but for which
Tower Operator is responsible under this Section 22 or Section 34(b), shall be
prorated using a fair and equitable proration method that considers, among other
things, the basis upon which such Taxes are assessed.
(c)    Notwithstanding anything to the contrary herein (other than Section
34(g)), the Parties agree as follows with respect to Property Taxes payable
during the Term of this Agreement: (i) T-Mobile Lessors or the applicable
T-Mobile Group

52



--------------------------------------------------------------------------------




Member shall pay all Property Taxes on a timely basis to the appropriate
Governmental Authority and Tower Operator shall have no responsibility for
Property Taxes other than the payment of (A) the Tower Operator Property Tax
Charge to the applicable T-Mobile Lessor, (B) any Landlord Reimbursement Taxes
to the applicable payee and (C) any Property Taxes with respect to any personal
property installed by Tower Operator on the Included Property; and (ii) for each
calendar year, or portion thereof, that is included in the Term as to each Site,
Tower Operator shall pay to the applicable T-Mobile Lessor the Tower Operator
Property Tax Charge on or before July 1 of the respective calendar year;
provided that if the Effective Date is after July 1, the payment for the first
calendar year (or portion thereof) shall be made on the Effective Date;
provided, however, that if the Term ends prior to July 1, the payment for the
final year shall be made on the last day of the Term. Notwithstanding the
foregoing, T-Mobile Lessors or the applicable T-Mobile Group Member shall not be
required to pay any Property Taxes payable with respect to a Site, if the
applicable Ground Lease provides that the Ground Lessor is responsible for such
Property Taxes without pass-through to the applicable ground lessee and the
Ground Lessor actually pays any such Taxes. If the Ground Lessor does not pay
any such Property Taxes and either Party becomes aware of it, the Parties shall,
at Tower Operator’s expense, cooperate and use commercially reasonable efforts
to cause the Ground Lessor to pay such Taxes. T-Mobile Lessors, Tower Operator
and the applicable T-Mobile Group Member shall cooperate with each other, and
make available to each other such information as shall reasonably be necessary,
in connection with the preparation of tax returns for Property Taxes and any
audit or judicial or administrative proceeding relating to the same. To the
extent a T-Mobile Group Member, other than T-Mobile Lessors or T-Mobile
Collocator, has an obligation under this Section 22, T-Mobile Collocator shall
cause such T-Mobile Group Member to perform such obligation. “Tower Operator
Property Tax Charge” shall mean an amount equal to $1,730 per annum (prorated
for partial years).
(d)    Tower Operator shall be responsible for and shall pay, as additional
rent, all Landlord Reimbursement Taxes for which the applicable Ground Lessor
seeks reimbursement under the provisions of the Ground Lease after the Effective
Date and during the Term with respect to each Site; provided, however, the
Parties shall prorate such amounts relating to tax periods that include the
Effective Date or the Site Expiration Date in a manner consistent with the
provisions of Section 22(b) and the paying Party shall be entitled to
reimbursement from the non-paying Party for the non-paying Party’s portion of
the Property Taxes and the Landlord Reimbursement Taxes paid. To the extent
either Party is entitled to reimbursement from the other Party for the payment
of prorated Landlord Reimbursement Taxes, such reimbursement shall be due within
60 days of the presentation of a statement reflecting amounts due and
appropriate other documentation supporting the calculation and payment of such
amounts to the applicable Ground Lessor.
(e)    (e)    All sales, use, license, value added, documentary, stamp, gross
receipts, registration, real estate transfer, conveyance, excise, recording and
other similar Taxes and fees (“Transfer Taxes”) imposed as a result of the
transactions contemplated by this Agreement shall be borne equally by T-Mobile
Lessors, on the

53



--------------------------------------------------------------------------------




one hand, and Tower Operator, on the other hand. For the avoidance of doubt,
Tower Operator shall have no responsibility for any Transfer Taxes with respect
to a Site imposed with respect to (x) the transactions contemplated by the
T-Mobile Internal Transfers Agreement that occur before the Applicable Closing
with respect to such Site or (y) in the case of a Site that is transferred
pursuant to Section 2.7(d) of the Master Agreement on a Technical Closing, any
Transfer Taxes relating to such Site with respect to (or that occur before) the
transactions contemplated by Section 2.7(d) of the Master Agreement and that
arise on or before a transfer to a T-Mobile SPE (all items in this clause (y) as
defined in the Master Agreement). To the extent permitted by applicable Law,
Tower Operator shall prepare and duly and timely file all Tax returns in respect
of such Transfer Taxes and all Tax returns where no Tax is due, but filing is
required as a result of the transactions contemplated by this Agreement. Tower
Operator shall promptly notify T-Mobile Lessors if Tower Operator is not
permitted by applicable Law to file any such return. T-Mobile Lessors shall
prepare and timely file all Tax returns in respect of Transfer Taxes that Tower
Operator is not permitted to file under applicable Law. Prior to the filing of
any Tax return in respect of Transfer Taxes, the filing Party shall provide such
return and a calculation of the associated Transfer Taxes (if any) to the
non-filing Party for the non-filing Party’s review and approval, which approval
shall not be unreasonably conditioned, withheld or delayed. Where a Party remits
Transfer Taxes to the applicable Taxing Authority, the other Party shall
reimburse the portion of such Transfer Taxes for which such other Party is
responsible to the first mentioned Party by the earlier of 30 days after the
date such Taxes are remitted to the taxing authority or 30 days after the filing
due date of the applicable Tax return. The Tax liability and payment provisions
of this Section 22(e) shall survive until the expiration of the longest
applicable period of limitations. To the extent that any Party fails to timely
reimburse the other Party for any Transfer Taxes paid by such other Party, the
Parties agree that such other Party shall be entitled to offset such unpaid
reimbursements against any other amounts due to it. T-Mobile Lessors and Tower
Operator agree to cooperate in good faith in order to take actions to minimize,
within the fullest extent of the Law, the application or imposition of Taxes
imposed on the transactions contemplated by this Agreement, which may include,
for example, providing documentation to qualify for exemption from any
applicable Tax or agreeing to cooperate in good faith to resolve an audit by a
Taxing Authority involving the operation or application of this Agreement.
(f)    Bulk Sales. Tower Operator and T-Mobile Lessors hereby waive compliance
by Tower Operator and T-Mobile Lessors with the provisions of the “bulk sales,”
“bulk transfer” and similar Laws.
SECTION 23.    Utilities.
The rights and obligations of T-Mobile Collocator with respect to the use and
payment of utilities and similar services to any Site shall be as set forth in
the MPL Site MLA. Except as otherwise provided in the MPL Site MLA, (i) Tower
Operator shall be responsible for the provision and payment of utilities and
similar services used at any Site and (ii) T-Mobile Lessors shall have no
obligation to make arrangements for or to

54



--------------------------------------------------------------------------------




pay any charges for connection or use of utilities and similar services to any
Site, including electricity, telephone, power, and other utilities.
SECTION 24.    Compliance with Law; Governmental Permits.
(a)    Tower Operator shall, at its own cost and expense, obtain and maintain in
effect all certificates, permits, licenses and other approvals relating to
Government Approvals (including those relating to FCC and FAA regulations) and
comply with all Laws, required or imposed by Governmental Authorities, in
connection with the operation and maintenance of the Included Property of each
Site (including the Tower on such Site). Without limiting the generality of the
immediately preceding sentence, Tower Operator shall maintain and repair (i) any
ASR signs or radio frequency emission caution, notice, or alert signs at each
Site in good and legible order in compliance with applicable Law and (ii) any AM
detuning equipment present at each Site and, if required but not present at a
Site, provide any necessary AM detuning equipment so that such Site complies
with applicable Law. Each FCC-required ASR sign shall contain Tower Operator’s
contact information. Tower Operator shall conduct annual inspections of all
Sites of T-Mobile Lessors; provided that until the requisite waiver from the FCC
has been obtained by the applicable T-Mobile Lessor, Tower Operator shall
conduct quarterly inspections of all Sites with lighted Towers of such T-Mobile
Lessor. Each T-Mobile Lessor shall, at its own cost and expense, comply with all
Laws, required or imposed by Governmental Authorities, in connection with its
use of each Site. Each T-Mobile Lessor agrees, promptly after the conversion of
the Tower monitoring system at the Sites to Tower Operator’s network operations
center, to petition the FCC to waive its rights to quarterly inspection of all
lighted Towers of such T-Mobile Lessor for which such waiver has not already
been obtained.
(b)    Tower Operator shall, at its own cost and expense, reasonably cooperate
with T-Mobile Lessors or their respective Affiliates in their efforts to obtain
and maintain in effect any certificates, permits, licenses and other approvals
and to comply with any Laws required or imposed on T-Mobile Lessors by
Governmental Authorities applicable to the T-Mobile Communications Equipment and
the T-Mobile Collocation Space. Without limiting the generality of the
immediately preceding sentence, Tower Operator shall, at its own cost and
expense, provide to T-Mobile Lessors any documentation that may be necessary for
T-Mobile Lessors to comply with all FCC reporting requirements relating to the
T-Mobile Communications Equipment and the T-Mobile Collocation Space.
(c)    Notwithstanding anything herein to the contrary, Tower Operator shall
have no obligation to provide any information necessary for T-Mobile Lessors to
obtain any certificate, permit or other approval relating to the T-Mobile
Communications Equipment itself (e.g., FCC type certification).
(d)    Each T-Mobile Lessor shall reasonably cooperate with Tower Operator in
Tower Operator’s efforts to provide required information and to comply with all
Laws required or imposed by Governmental Authorities applicable to each Site.
Tower Operator shall consider in good faith any advice provided by such T-Mobile
Lessor to

55



--------------------------------------------------------------------------------




Tower Operator regarding compliance with FCC and FAA regulations and shall
confer with such T-Mobile Lessor, from time to time in the ordinary course of
business, regarding Tower Operator’s protocols and procedures relating to
compliance with FCC and FAA regulations.
(e)    Each T-Mobile Lessor shall be afforded access, at reasonable times and
upon reasonable prior notice, to all of Tower Operator’s records, books,
correspondence, instructions, blueprints, permit files, memoranda and similar
data relating to the compliance of the Towers with all applicable Laws, except
privileged or confidential documents or where such disclosure is prohibited by
Law. Any information described in this Section 24(e) shall be open for
inspection upon reasonable notice by such T-Mobile Lessor, at its cost, and its
authorized representatives at reasonable hours at Tower Operator’s principal
office and shall be retained by Tower Operator for a period of three years after
the expiration of this Agreement.
(f)    If, as to any Site, any material certificate, permit, license, easement
or approval relating to the operation of such Site is canceled, expires, lapses
or is otherwise withdrawn or terminated (except as a result of the acts or
omissions of any T-Mobile Lessor or its Affiliates, agents or employees) or
Tower Operator has breached any of its obligations under this Section 24, and
Tower Operator has not confirmed to the applicable T-Mobile Lessor, within 48
hours of obtaining notice thereof, that Tower Operator is commencing to remedy
such non-compliance, or, after commencing to remedy such non-compliance, Tower
Operator is not diligently acting to complete the remedy thereof, then such
T-Mobile Lessor shall have the right, in addition to its other remedies pursuant
to this Agreement, at law, or in equity, to take appropriate action to remedy
any such non-compliance and be reimbursed for its costs from Tower Operator as
provided in Section 28. Notwithstanding anything to the contrary contained
herein, Tower Operator shall have no obligation to obtain or restate (or
otherwise provide information for T-Mobile Lessors to obtain or restate) any
certificates, permits, licenses, easements or approvals that (i) relate
exclusively to T-Mobile Communications Equipment itself or (ii) were canceled,
expired, lapsed or were otherwise withdrawn or terminated due to a violation by
any T-Mobile Lessor that predated the Effective Date. Each T-Mobile Lessor
shall, at all times, keep, operate and maintain T-Mobile Communications
Equipment at each Site in a safe condition, in good repair, in accordance with
applicable Laws and with the general standard of care in the tower industry.
(g)    The following provisions shall apply with respect to the marking/lighting
systems serving the Sites (but only if such marking/lighting systems are
required by applicable Law (including approvals granted by the FAA, FCC, and any
local zoning board or in place as of the Effective Date) or existing written
agreements):
(i)    In addition to the requirements set out elsewhere in this Section 24 and
Section 25, for each Site, Tower Operator agrees to monitor the lighting system
serving such Site in accordance with the requirements of applicable Law and file
all required Notice To Airmen (“NOTAM”) and other required reports in connection
therewith. In addition, Tower Operator agrees, as soon as practicable, to repair
any

56



--------------------------------------------------------------------------------




failed lighting system and deteriorating markings in accordance with the
requirements of applicable Law in all material respects. Tower Operator shall
simultaneously provide T-Mobile Lessors with a copy of any NOTAM and a monthly
report in electronic format describing all pertinent facts relating to the
lighting system serving the Sites, including lighting outages, status of
repairs, and location of outages.
(ii)    In addition to and not in limitation of Section 29(b)(i), if Tower
Operator defaults under this Section 24(g), and Tower Operator has not confirmed
to the applicable T-Mobile Lessor, within 48 hours of obtaining notice thereof,
that Tower Operator is commencing to remedy such default, or, after commencing
to remedy such default, Tower Operator is not diligently acting to complete the
remedy thereof, such T-Mobile Lessor, in addition to its other remedies pursuant
to this Agreement, at law, or in equity, may elect to take appropriate action to
repair or replace any aspect of the marking/lighting system, in which case such
T-Mobile Lessor shall provide Tower Operator with an invoice for related costs
on a monthly basis, which amount shall be paid by Tower Operator to such
T-Mobile Lessor, as applicable, within 20 Business Days of Tower Operator’s
receipt of such invoice.
SECTION 25.    Compliance with Specific FCC Regulations.
(a)    Tower Operator understands and acknowledges that Tower Subtenants are
engaged in the business of operating Communications Equipment at each Site. The
Communications Equipment is subject to the regulations of the FCC, including
regulations regarding exposure by workers and members of the public to the radio
frequency emissions generated by T-Mobile Communications Equipment. Tower
Operator acknowledges that such regulations prescribe the permissible exposure
levels to emissions from the Communications Equipment which can generally be met
by maintaining safe distances from such Communications Equipment. To the extent
Tower Operator is required to do so under applicable FCC regulations, Tower
Operator shall use commercially reasonable efforts to install, or require the
Tower Subtenants to install, at its or their expense, such marking, signage or
barriers to restrict access to any Site as Tower Operator deems necessary in
order to comply with the applicable FCC regulations with respect to
Communications Equipment other than T-Mobile Communications Equipment, and with
respect to T-Mobile Communications Equipment, T-Mobile Collocator shall install
same. Tower Operator further agrees to post, or to require the Tower Subtenants
to post, prominent signage as may be required by applicable Law or by the order
of any Governmental Authority at all points of entry to each Site regarding the
potential RF emissions, with respect to Communications Equipment other than
T-Mobile Communications Equipment, and with respect to T-Mobile Communications
Equipment, T-Mobile Collocator shall install same. Tower Operator shall
cooperate in good faith with T-Mobile Collocator to minimize any confusion or
unnecessary duplication that could result in similar signage being posted with
respect to any T-Mobile Communications Equipment at or near any Site in respect
of any T-Mobile Collocation Space on such Site.

57



--------------------------------------------------------------------------------






(b)    From and after the Effective Date, each T-Mobile Lessor shall cooperate
(and cause its Affiliates to cooperate) with each Tower Subtenant with respect
to each Site regarding compliance with applicable FCC regulations.
(c)    The Parties acknowledge that T-Mobile Collocator (or an Affiliate
thereof) is licensed by the FCC to provide telecommunications services and that
the Sites are used to provide those services. Nothing in this Agreement shall be
construed to transfer control of any FCC authorization held by T-Mobile
Collocator (or an Affiliate thereof) to Tower Operator with respect to
telecommunications services provided by T-Mobile Collocator or its Affiliates,
to allow Tower Operator to in any manner control the T-Mobile Communications
Equipment, or to limit the right of T-Mobile Collocator (or an Affiliate
thereof) to take all necessary actions to comply with its obligations as an FCC
licensee or with any other legal obligations to which it is or may become
subject (subject to the other terms of this Agreement with respect to actions
T-Mobile Collocator or its Affiliates may take with respect to a Site).
(d)    With respect to any Lease Site or Pre-Lease Site registered with the FCC
pursuant to 47 C.F.R §17.7, T-Mobile Parent and T-Mobile Lessors shall ensure
and cause the name of the owner of such Site on the FCC registry be changed to
the appropriate T-Mobile Lessor.
SECTION 26.    Holding Over.
If Tower Operator remains in possession of the Included Property of any Site
after expiration or termination of the Term as to such Site, then Tower Operator
shall be and become a tenant at sufferance, and there shall be no renewal or
extension of the Term as to such Site by operation of Law. During any such
holdover period with respect to a Site, Tower Operator shall pay monthly rent
equal to 150% of all rent and other amounts payable by Tower Subtenants with
respect to such Site on a monthly basis. In addition, T-Mobile Collocator shall
not be required to pay any T-Mobile Ground Rent, T-Mobile Collocation Rent,
T-Mobile Total Rent Amount or any other monthly charge to Tower Operator with
respect to the use and occupancy of any Site during the period in which Tower
Operator is a holdover tenant.
SECTION 27.    Rights of Entry and Inspection.
With advance notice in accordance with and only to the extent required under
Section 28, each T-Mobile Lessor and its representatives, agents and employees,
at T-Mobile Lessor’s sole cost and expense, shall be entitled to enter any Site
at all reasonable times (but subject to giving Tower Operator at least one
Business Day’s prior notice) for the purposes of inspecting such Site, making
any repairs or replacements, performing any maintenance, or performing any work
on the Site, to the extent required or expressly permitted by this Agreement;
provided that none of the T-Mobile Lessors or its representatives, agents and
employees may make any repairs or replacements or perform any maintenance,
inspection or other work on a Tower, Tower Operator Equipment or on

58



--------------------------------------------------------------------------------




any third party’s property. Nothing in this Section 27 shall imply or impose any
duty or obligation upon any T-Mobile Lessor to enter upon any Site

59



--------------------------------------------------------------------------------




at any time for any purpose, or to inspect any Site at any time, or to perform,
or pay the cost of, any work that Tower Operator is required to perform under
any provision of this Agreement, and no T-Mobile Lessor has any such duty or
obligation.
SECTION 28.    Right to Act for Tower Operator.
In addition to and not in limitation of any other remedy T-Mobile Lessors may
have under this Agreement, if Tower Operator fails to make any payment or to
take any other action when and as required under this Agreement in order to
correct a condition the continued existence of which is imminently likely to
cause bodily injury or have a material adverse effect on any Site, then subject
to the following sentence, the applicable T-Mobile Lessor may, without demand
upon Tower Operator and without waiving or releasing Tower Operator from any
duty, obligation or liability under this Agreement, make any such payment or
take any such other action required of Tower Operator, in each case in
compliance with applicable Law in all material respects and in a manner
consistent with the general standard of care in the tower industry. Unless Tower
Operator’s failure results in or relates to an Emergency, the applicable
T-Mobile Lessor shall give Tower Operator at least 10 Business Days’ prior
written notice of such T-Mobile Lessor’s intended action and Tower Operator
shall have the right to cure such failure within such 10 Business Day period
unless the same is not able to be remedied in such 10 Business Day period, in
which event such 10 Business Day period shall be extended; provided Tower
Operator has commenced such cure within such 10 Business Day period and
continuously prosecutes the performance of the same to completion with due
diligence. No prior notice shall be required in the event of an Emergency. The
actions that the applicable T-Mobile Lessor may take include the payment of
insurance premiums that Tower Operator is required to pay under this Agreement
and the payment of Taxes that Tower Operator is required to pay under this
Agreement. Each T-Mobile Lessor may pay all incidental costs and expenses
incurred in exercising its rights under this Section 28, including reasonable
attorneys’ fees and expenses, penalties, re-instatement fees, late charges, and
interest. An amount equal to 120% of the total amount of the costs and expenses
incurred by any T-Mobile Lessor in accordance with this Section 28 shall be due
and payable by Tower Operator upon demand and bear interest at the rate of the
lesser of (A) the Prime Rate or (B) 10% per annum from the date five days after
demand until paid by Tower Operator.
SECTION 29.    Defaults and Remedies.
(a)    T-Mobile Lessor Events of Default. The following events constitute events
of default by any T-Mobile Lessor or any T-Mobile Ground Lease Additional Party
(as applicable):
(i)    In respect of this Agreement, any T-Mobile Lessor or any T-Mobile Ground
Lease Additional Party fails to perform any of its obligations under any Ground
Lease (other than any obligation assumed by Tower Operator) resulting in a
default or breach of such Ground Lease and, after written notice from Tower
Operator, fails to cure the breach or default within the applicable cure period
or, if no cure period exists, within 30 days (provided, however, the foregoing
shall not constitute an event of default

60



--------------------------------------------------------------------------------




if such T-Mobile Lessor is disputing in good faith the existence of such breach
or default, and the Ground Lessor thereunder does not have a right to terminate
the Ground Lease during such dispute);
(ii)    Any T-Mobile Lessor or any T-Mobile Ground Lease Additional Party
violates or breaches any term of this Agreement in respect of any Site, and such
T-Mobile Lessor or such T-Mobile Ground Lease Additional Party (as applicable)
fails to cure such breach or violation within 30 days of receiving notice
thereof from Tower Operator or, if the violation or breach cannot be cured
within 30 days (other than a failure to pay money), fails to take steps to cure
such violation or breach within such 30 days and act continuously and diligently
to complete cure of such violation or breach within a reasonable time; provided
that if any such default causes Tower Operator to be in default under any
Collocation Agreement existing prior to the Effective Date, the 30 day period
referenced above in this Section 29(a)(ii) shall be reduced to such lesser time
period as Tower Operator notifies such T-Mobile Lessor in writing that Tower
Operator has to comply under such Collocation Agreement.
(iii)    A Bankruptcy event occurs with respect to any T-Mobile Lessor or any
T-Mobile Ground Lease Additional Party; any T-Mobile Lessor or any T-Mobile
Ground Lease Additional Party becomes insolvent or makes an assignment for the
benefit of creditors; or any action is brought by any T-Mobile Lessor or any
T-Mobile Ground Lease Additional Party seeking its dissolution or liquidation of
its assets or seeking the appointment of a trustee, interim trustee, receiver or
other custodian for any of its property; or if any T-Mobile Lessor or any
T-Mobile Ground Lease Additional Party commences a voluntary proceeding under
the federal Bankruptcy Code; or any action or petition is otherwise brought by
any T-Mobile Lessor or any T-Mobile Ground Lease Additional Party seeking
similar relief or alleging that it is insolvent or unable to pay its debts as
they mature; or any action is brought against any T-Mobile Lessor or any
T-Mobile Ground Lease Additional Party seeking its dissolution or liquidation of
any of its assets, or seeking the appointment of a trustee, interim trustee,
receiver or other custodian for any of its property, and any such action is
consented to or acquiesced in by any T-Mobile Lessor or any T-Mobile Ground
Lease Additional Party, or is not dismissed within 90 days after the date upon
which it was instituted; or any proceeding under the federal Bankruptcy Code is
instituted against any T-Mobile Lessor or any T-Mobile Ground Lease Additional
Party, and (A) an Order for relief is entered in such proceeding, or (B) such
proceeding is consented to or acquiesced in by any T-Mobile Lessor or any
T-Mobile Ground Lease Additional Party, or is not dismissed within 90 days after
the date upon which it was instituted; or if any action or petition is otherwise
brought against any T-Mobile Lessor or any T-Mobile Ground Lease Additional
Party seeking similar relief or alleging that it is insolvent, unable to pay its
debts as they mature or generally not paying its debts as they become due, and
such action or petition is consented to or acquiesced in by any T-Mobile Lessor
or any T-Mobile Ground Lease Additional Party, or is not dismissed within 90
days after the date upon which it was brought;
(iv)    If the lease or pre-lease of any Site to Tower Operator is rejected
under Section 365 of the federal Bankruptcy Code; or

61



--------------------------------------------------------------------------------




(v)    The occurrence of any event of default by T-Mobile Collocator under the
MPL Site MLA or any Affiliate of T-Mobile Collocator under any Site Lease
Agreement related to the MPL Site MLA (which shall be deemed a separate breach
hereof and an event of default hereunder).
(b)    Tower Operator Remedies; T-Mobile Cure Rights.
(i)    In addition to the remedies, if any, that may be available to Tower
Operator under the MPL Site MLA, upon the occurrence of events of default not
cured during the applicable time period for curing the same (whether of the same
or different types) (A) by any T-Mobile Lessor, any T-Mobile Ground Lease
Additional Party or any Affiliate thereof under Section 29(a) or (B) by T-Mobile
Collocator under Section 25(a) of the MPL Site MLA, which defaults hereunder and
thereunder are in respect of more than 20% of the Sites, in the aggregate,
during any consecutive 5 year period, which results in material harm to the
business and operations of Tower Operator with respect to the Sites, and subject
to arbitration under Section 29(f) or Section 25(f) of the MPL Site MLA, as
applicable (it being understood if a right of arbitration is exercised with
respect to whether an “event of default” has occurred under the MPL Site MLA as
to any particular “event of default” declared thereunder, such right may not be
exercised a second time hereunder as a result of the fact that such “event of
default” is also an event of default under Section 29(a)(v) as to any dispute as
to whether any event of default has occurred and is continuing), Tower Operator
shall have the right to purchase each T-Mobile Lessor’s and each T-Mobile Ground
Lease Additional Party’s right, title and interest in the Purchase Sites for an
aggregate purchase price equal to the Default Option Purchase Price for the
Purchase Sites by giving T-Mobile Lessors written notice of its exercise of such
Purchase Option (which notice shall contain a reasonably specific description of
each of such events of default), and such option shall be exercised pursuant to
the provisions of Section 20, mutatis mutandis, except that such Purchase Option
shall be immediately exercisable (and the exercise thereof shall not be subject
to the timing or procedure restrictions set forth in Section 20(a)) and the
aggregate Option Purchase Price shall be the Default Option Purchase Price.
(ii)    Notwithstanding anything to the contrary contained herein, if any
T-Mobile Lessor or a T-Mobile Ground Lease Additional Party is determined to be
in default pursuant to Section 29(f), then such T-Mobile Lessor or such T-Mobile
Ground Lease Additional Party shall have 20 days following such determination to
initiate a cure of such default and so long as such cure is diligently
completed, an event of default with respect to such T-Mobile Lessor or such
T-Mobile Ground Lease Additional Party shall be deemed not to have occurred.
(c)    Tower Operator Events of Default. The following events constitute events
of default by Tower Operator:
(i)    (A) Tower Operator fails to timely pay Ground Rent as provided in
Section 4(a) or otherwise fails to perform any obligation assumed by Tower
Operator hereunder under any Ground Lease as provided in Section 4(a), resulting
in a default or breach of such Ground Lease and, after written notice from
T-Mobile Lessors, fails to

62



--------------------------------------------------------------------------------




cure the breach or default within the applicable cure period or, if no cure
period exists, within 30 days or (B) Tower Operator otherwise fails to make
payment of any amount due under this Agreement and such failure continues for
more than 10 days after written notice from T-Mobile Lessors (provided, however,
the foregoing shall not constitute an event of default if Tower Operator is
disputing in good faith the existence of such breach or default, or, if
applicable, the Ground Lessor thereunder does not have a right to terminate the
Ground Lease during such dispute);
(ii)    Tower Operator violates or breaches any material term of this Agreement
in respect of any Site, and Tower Operator fails to cure such breach or
violation within 30 days of receiving notice thereof from T-Mobile Lessors or,
if the violation or breach cannot be cured within 30 days (other than a failure
to pay money), fails to take steps to cure such violation or breach within such
30 days and act diligently to complete cure of such violation or breach within a
reasonable time;
(iii)    A Bankruptcy event occurs with respect to Tower Operator; or Tower
Operator becomes insolvent or makes an assignment for the benefit of creditors;
or any action is brought by Tower Operator seeking its dissolution or
liquidation of its assets or seeking the appointment of a trustee, interim
trustee, receiver or other custodian for any of its property; or Tower Operator
commences a voluntary proceeding under the federal Bankruptcy Code; or any
action or petition is otherwise brought by Tower Operator seeking similar relief
or alleging that it is insolvent or unable to pay its debts as they mature; or
any action is brought against Tower Operator seeking its dissolution or
liquidation of any of its assets, or seeking the appointment of a trustee,
interim trustee, receiver or other custodian for any of its property, and any
such action is consented to or acquiesced in by Tower Operator or is not
dismissed within 90 days after the date upon which it was instituted; or any
Bankruptcy proceeding is instituted against Tower Operator and (A) an Order for
relief is entered in such proceeding, or (B) such proceeding is consented to or
acquiesced in by Tower Operator or is not dismissed within 90 days after the
date upon which it was instituted; or any action or petition is otherwise
brought against Tower Operator seeking similar relief or alleging that it is
insolvent, unable to pay its debts as they mature or generally not paying its
debts as they become due, and such action or petition is consented to or
acquiesced in by Tower Operator or is not dismissed within 90 days after the
date upon which it was brought;
(iv)    The leaseback to T-Mobile Collocator or other right by T-Mobile
Collocator to use and occupy the T-Mobile Collocation Space is rejected by Tower
Operator under Section 365 of the federal Bankruptcy Code; or
(v)    The occurrence of any event of default by Tower Operator under the MPL
Site MLA (which shall be deemed a separate breach of and an event of default
under this Agreement).
Notwithstanding anything to the contrary contained herein, no event of default
shall be deemed to occur and exist under this Agreement as a result of a
violation or breach by Tower Operator of (i) any term of this Agreement as a
result of

63



--------------------------------------------------------------------------------




the occurrence of any Force Majeure, (ii) any term of this Agreement that
requires Tower Operator to comply in all respects with any applicable Law
(including, for the avoidance of doubt, any applicable Environmental Law) or any
Ground Lease if (x) Tower Operator complies with such Law or such Ground Lease,
as applicable, in all material respects and (y) no claims, demands, assessments,
actions, suits, fines, levies or other penalties have been asserted against or
imposed on any T-Mobile Lessor by any Governmental Authority as a result of
Tower Operator’s non-compliance in all respects with such Law or by the
applicable Ground Lessor as a result of Tower Operator’s non-compliance in all
respects with such Ground Lease or (iii) Section 4(a), Section 11, Section 19,
Section 24 or Section 25 if such violation or breach arises out of or relates to
any event, condition or occurrence that occurred prior to, or is in existence as
of, the Effective Date unless such violation or breach has not been cured on or
prior to the first anniversary of the Effective Date; provided, however, that if
any T-Mobile Lessor gives Tower Operator notice of any event, condition or
occurrence giving rise to an obligation of Tower Operator to repair, maintain or
modify a Tower under Section 11(a), or Tower Operator otherwise obtains
knowledge thereof, Tower Operator shall remedy such event, condition or
occurrence in accordance with its standard protocol and procedures for remedying
similar events, conditions or occurrences with respect to its portfolio of
telecommunications tower sites (taking into account whether such event,
condition or occurrence is deemed an emergency, a priority or a routine matter
in accordance with Tower Operator’s then current practices).
(d)    T-Mobile Lessor Remedies.
(i)    Upon the occurrence of any event of default by Tower Operator under
Section 29(c)(i) or Section 29(c)(ii) in respect of any Site, T-Mobile Lessors
or any applicable T-Mobile Ground Lease Additional Party may terminate this
Agreement as to such Site by giving Tower Operator written notice of
termination, and this Agreement shall be terminated as to such Site 30 days
after Tower Operator’s receipt of such termination notice; provided, however,
that this Agreement shall otherwise remain in full force and effect.
(ii)    Upon the occurrence of any event of default by Tower Operator under
Section 29(c)(iii), Section 29(c)(iv) or Section 29(c)(v) (that relates to an
event of default by any Tower Operator under Section 25(c)(ii) or Section
25(c)(iii) of the MPL Site MLA), T-Mobile Lessors may terminate this Agreement
as to the lease or other use and occupancy of any Sites by Tower Operator by
giving Tower Operator written notice of termination; termination with respect to
the affected Site shall be effective 30 days after Tower Operator’s receipt of
such termination notice; provided, however, that this Agreement shall otherwise
remain in full force and effect.
(iii)    Upon the occurrence of events of default by Tower Operator (excluding
those resulting from any default of any T-Mobile Lessor or T-Mobile Collocator
or the occurrence of any Force Majeure) not cured by Tower Operator as provided
for in Section 29(c) or in Section 25(c) of the MPL Site MLA relating to more
than 20% of the Sites, in the aggregate, during any consecutive five-year
period, so that the aggregate impact of those uncured defaults results in
material harm to the business

64



--------------------------------------------------------------------------------




and operations of T-Mobile Lessors and T-Mobile Collocator, as a collective
whole, and subject to arbitration under Section 29(f) and Section 25(f) of the
MPL Site MLA, as applicable (it being understood if a right of arbitration is
exercised with respect to whether an “event of default” has occurred under the
MPL Site MLA as to any particular “event of default” declared thereunder, such
right may not be exercised a second time hereunder as a result of the fact that
such “event of default” is also an event of default under Section 29(a)(v) as to
any dispute as to whether any event of default has occurred and is continuing),
T-Mobile Lessors may, upon giving 60 days’ prior written notice to Tower
Operator, terminate this Agreement as to all Sites (which notice shall contain a
reasonably specific description of each of such events of default), and this
Agreement shall be terminated as to all Sites at the time designated by T-Mobile
Lessors in its notice of termination to Tower Operator.
(iv)    Notwithstanding anything to the contrary contained herein, if Tower
Operator is determined to be in default pursuant to Section 29(c), then Tower
Operator shall have 20 days following such determination to initiate a cure of
such default and so long as such cure is diligently completed, an event of
default with respect to Tower Operator shall not be deemed to have occurred.
(e)    No Limitation on Remedies. T-Mobile Lessors or Tower Operator, as
applicable, may pursue any remedy or remedies provided in this Agreement or any
remedy or remedies provided for or allowed by law or in equity, separately or
concurrently or in any combination, including (i) specific performance or other
equitable remedies, (ii) money damages arising out of such default or (iii) in
the case of Tower Operator’s default, T-Mobile Lessors may perform, on behalf of
Tower Operator, Tower Operator’s obligations under the terms of this Agreement
pursuant to Section 28.
(f)    Arbitration. Notwithstanding anything in this Agreement to the contrary,
any Party receiving notice of a default or termination under this Agreement may,
within 10 days after receiving the notice, initiate arbitration proceedings to
determine the existence of any such default or termination right. These
arbitration proceedings shall include and be consolidated with any proceedings
initiated after notices delivered at or about the same time under the applicable
MPL Site MLA. Such arbitration proceedings shall be conducted in accordance with
and subject to the procedures for arbitration set forth in the Master Agreement.
(g)    Remedies Not Exclusive. Unless expressly provided herein, a Party’s
pursuit of any one or more of the remedies provided in this Agreement shall not
constitute an election of remedies excluding the election of another remedy or
other remedies, a forfeiture or waiver of any amounts payable under this
Agreement as to the applicable Site by such Party or waiver of any relief or
damages or other sums accruing to such Party by reason of the other Party’s
failure to fully and completely keep, observe, perform, satisfy and comply with
all of the agreements, terms, covenants, conditions, requirements, provisions
and restrictions of this Agreement.

65



--------------------------------------------------------------------------------






(h)    No Waiver. Either Party’s forbearance in pursuing or exercising one or
more of its remedies shall not be deemed or construed to constitute a waiver of
any event of default or of any remedy. No waiver by either Party of any right or
remedy on one occasion shall be construed as a waiver of that right or remedy on
any subsequent occasion or as a waiver of any other right or remedy then or
thereafter existing. No failure of either Party to pursue or exercise any of its
powers, rights or remedies or to insist upon strict and exact compliance by the
other Party with any agreement, term, covenant, condition, requirement,
provision or restriction of this Agreement, and no custom or practice at
variance with the terms of this Agreement, shall constitute a waiver by either
Party of the right to demand strict and exact compliance with the terms and
conditions of this Agreement. Except as otherwise provided herein, any
termination of this Agreement pursuant to this Section 29, or partial
termination of a Party’s rights hereunder, shall not terminate or diminish any
Party’s rights with respect to the obligations that were to be performed on or
before the date of such termination.
SECTION 30.    Quiet Enjoyment.
Each T-Mobile Lessor covenants that Tower Operator shall, subject to the terms
and conditions of this Agreement, peaceably and quietly hold and enjoy the
Included Property of each Lease Site and shall have the right provided herein to
operate each Managed Site during the Term thereof without hindrance or
interruption from such T-Mobile Lessor, any Party comprising T-Mobile or any
other T-Mobile Group Member.
SECTION 31.    No Merger.
There shall be no merger of this Agreement or any subleasehold interest or
estate created by this Agreement in any Site with any superior estate held by a
Party by reason of the fact that the same Person may acquire, own or hold,
directly or indirectly, both the subleasehold interest or estate created by this
Agreement in any Site and such superior estate; and this Agreement shall not be
terminated, in whole or as to any Site, except as expressly provided in this
Agreement. Without limiting the generality of the foregoing provisions of this
Section 31, there shall be no merger of the subleasehold interest or estate
created by this Agreement in Tower Operator in any Site with any underlying fee
interest that Tower Operator may acquire in any Site that is superior or prior
to such subleasehold interest or estate created by this Agreement in Tower
Operator.
SECTION 32.    Broker and Commission.
(a)    All negotiations in connection with this Agreement have been conducted by
and between T-Mobile Lessors and Tower Operator and their respective Affiliates
without the intervention of any Person or other party as agent or broker other
than TAP Advisors and Deutsche Bank (the “Financial Advisors”), which are
advising T-Mobile Parent in connection with this Agreement and related
transactions and which shall be paid solely by T-Mobile Parent.

66



--------------------------------------------------------------------------------






(b)    Each T-Mobile Lessor and Tower Operator warrants and represents to the
other that there are no broker’s commissions or fees payable by it in connection
with this Agreement by reason of its respective dealings, negotiations or
communications other than the advisor’s fees payable to the Financial Advisors
which shall be payable by T-Mobile Parent.
SECTION 33.    Recording of Memorandum of Site Lease Agreement; Preparation and
Amendment to the Site Lease Agreement.
(a)    Subject to the applicable provisions of the Master Agreement, for each
Lease Site, following the execution of this Agreement or after any Conversion
Closing, each T-Mobile Lessor and Tower Operator shall each have the right, at
its sole cost and expense, to cause a Memorandum of Site Lease Agreement to be
filed in the appropriate County property records (unless the Ground Lease for
any applicable Lease Site prohibits such recording) to provide constructive
notice to third parties of the existence of this Agreement and shall promptly
thereafter provide or cause to be provided in electronic form a recorded copy of
same to the other Party.
(b)    In addition to and not in limitation of any other provision of this
Agreement, the Parties shall have the right to review and make corrections, if
necessary, to any and all exhibits to this Agreement or to the applicable
Memorandum of Site Lease Agreement. After making such corrections, the Party
that recorded the Memorandum of Site Lease Agreement shall re-record such
Memorandum of Site Lease Agreement to reflect such corrections, at the sole cost
and expense of the Party that requested such correction, and shall promptly
provide in electronic form a recorded copy of same to the other Party.
SECTION 34.    Tax Indemnities.
(a)    Income Tax Indemnity.
(i)    Tax Assumptions. In entering into this Agreement and related documents,
the T-Mobile Group has made the following assumptions regarding the
characterization of the transactions contemplated under this Agreement for
federal income Tax purposes (the “Tax Assumptions”):
(A)For federal income Tax purposes, this Agreement shall be treated as a “true
lease” with respect to all of the Included Property, the members of the T-Mobile
Group shall be treated, directly or indirectly through one or more entities that
are classified as partnerships or disregarded entities for federal income Tax
purposes, as the owners and sublessors of the Included Property, and Tower
Operator shall be treated (or, if Tower Operator is a disregarded entity for
federal income Tax purposes, the entity treated as the owner of Tower Operator
for federal income Tax purposes) as the lessee of the Included Property;
(B)    Following the execution of this Agreement, the T-Mobile Group shall be
entitled to deduct, pursuant to Section 168(b) of the Code, depreciation
deductions with respect to the T-Mobile Group’s adjusted Tax basis in the
Included

67



--------------------------------------------------------------------------------




Property using the same depreciation method(s) as in effect immediately before
the execution of this Agreement (“Federal Depreciation Deductions”);
(C)    Prepaid Rent and Pre-Lease Rent with respect to each Site shall be paid
under a single lease subject to Section 467 of the Code and shall be
characterized in part as a loan under Section 467 of the Code and Treasury
Regulations issued under such section and the T-Mobile Group shall be entitled
to deduct interest attributable thereto with respect to each Site as set forth
in Exhibit D; and
(D)    The only amounts that any T-Mobile Group Member shall be required to
include in gross income with respect to the transactions contemplated by this
Agreement and related documents shall be (1) Rent and Pre-Lease Rent as it
accrues as rent in accordance with the terms of this Agreement and the
application of Section 467 of the Code and Treasury Regulations issued under
such section and as set forth in Exhibit D with respect to each Site; (2) any
indemnity (including any gross up) pursuant to this Agreement; (3) any amounts
paid or otherwise recognized pursuant to a voluntary sale or other disposition
by any T-Mobile Group Member (other than a sale or disposition attributable to a
default by Tower Operator or the exercise of remedies by any T-Mobile Lessor or
T-Mobile or its Affiliates under this Agreement) of any Included Property, it
being understood for these purposes that a sale or disposition that may be
deemed to have occurred on the Effective Date is not a sale; (4) proceeds upon
Tower Operator’s exercise of the Purchase Option pursuant to Section 20; (5) any
costs and expenses of any T-Mobile Lessor or T-Mobile (and any interest thereon)
paid or reimbursed by Tower Operator pursuant to this Agreement; (6) income
attributable to the reversion of Modifications made by Tower Operator to any
T-Mobile Lessor at the end of the Term; (7) amounts expressly identified as
interest in the Agreement and payable to any T-Mobile Lessor or any T-Mobile
Group Member; and (8) any other amount to the extent such item of income results
in an equal and offsetting deduction in the same taxable year.
(ii)    Tower Operator’s Representations and Covenants. Tower Operator hereby
represents and covenants to each T-Mobile Group Member as follows:
(A)    Tower Operator, any Affiliate of Tower Operator, any assignee or
sublessee of Tower Operator and any user (other than any T-Mobile Lessor or
T-Mobile or its Affiliates) of any portion of the Included Property shall not
claim depreciation deductions as the owner of any of the Included Property for
federal income Tax purposes during the Term (and thereafter unless Tower
Operator purchases such property pursuant to Section 20), with respect to such
Included Property or portion of such Included Property, except with respect to
Modifications financed by Tower Operator or such assignee, sublessee, or other
user, nor shall they take any other action in connection with filing a Tax
return, make any public statement or otherwise undertake any action which would
be inconsistent with (i) the treatment of the T-Mobile Group Members as the
direct or indirect owners and lessors of the Included Property for federal
income Tax purposes, (ii) the Tax Assumptions or (iii) Section 10 and Exhibit D.

68



--------------------------------------------------------------------------------






(B)    None of the Included Property shall constitute “tax-exempt use property”
as defined in Section 168(h) of the Code other than solely as a result of use by
any T-Mobile Lessor, T-Mobile or its Affiliates and any other Person that is a
Tower Subtenant as of the date of the Master Agreement;
(C)    On the Effective Date, no Modifications to any of the Included Property
shall be required in order to render any of the Included Property complete for
its intended use by Tower Operator except for ancillary Severable Modifications
that are customarily selected and furnished by lessees of property similar in
nature to the Included Property;
(D)    Tower Operator has no current plan or intention of making any
Modification or repair with respect to any of the Included Property that would
not be treated as severable improvements or permitted non-severable improvements
within the meaning of Rev. Proc. 2001-28, 2001-1 C.B. 1156;
(E)    Tower Operator has no current plan or intention of making any
Modification or repair with respect to any of the Included Property the value of
which as of the end of the Term with respect to such Included Property would
compel Tower Operator to exercise any of the Purchase Options under Section 20;
and
(F)    Tower Operator is not legally obligated or economically compelled to
exercise any of the Purchase Options provided in Section 20 and Tower Operator
has not decided whether it shall exercise any of the Purchase Options provided
in Section 20, and it has no plans to enter into or incur such obligation or to
make such decision in the immediate future.
(iii)    Indemnity for Tax Losses.
(A)    If, as a result of:
(1)    the inaccuracy of any representation of Tower Operator, or the breach of
any covenant of Tower Operator, set forth in the Transaction Documents;
(2)    the failure by Tower Operator to perform any act required of it under any
of the Transaction Documents;
(3)    any disposition of Included Property in connection with a default by
Tower Operator or the exercise of remedies under this Agreement; or
(4)    the bankruptcy, insolvency or other proceeding for the relief of debtors
of Tower Operator or any Affiliate thereof.
any T-Mobile Group Member (each a “Tax Indemnitee”) shall not claim on the
relevant income Tax return based upon a written opinion from independent tax
counsel reasonably acceptable to Tower Operator (setting forth in reasonable
detail the facts and analysis upon which such opinion is based) that there is no
reasonable basis (as

69



--------------------------------------------------------------------------------




defined in Treasury Regulation §1.6662-3(b)(3) as in effect from time to time)
for claiming all or any portion of the Federal Income Tax Benefits, shall lose
the right to claim all or any portion of the Federal Income Tax Benefits, shall
suffer a loss of, disallowance of, or delay in obtaining all or any portion of
the Federal Income Tax Benefits, or shall be required to recapture all or any
portion of the Federal Income Tax Benefits, or any Tax Indemnitee shall suffer
an Inclusion (any such event being referred to as a “Tax Event”), then, in any
taxable year in which a Tax Indemnitee suffers a Tax Loss as a result of the Tax
Event, Tower Operator shall pay to such Tax Indemnitee, at the time specified
below, as an indemnity the amount of the Tax Loss for such taxable year. Subject
to other adjustments required by this Section 34(a)(iii)(A), the “Tax Loss” for
a taxable year shall equal the sum of (i) the excess of the actual additional
federal and state income Taxes payable by the Tax Indemnitee (or its
consolidated or affiliated group as applicable) for the taxable year, taking
into account the Tax Event, over such Taxes that would have been payable in the
absence of the Tax Event, (ii) any interest, penalties and additions to Tax
actually payable by the Tax Indemnitee as a result of the Tax Event, and (iii)
an additional gross-up amount so that the Tax Indemnitee is made whole on an
after-Tax basis for its liabilities described in clause (i) and (ii), taking
into account the income Taxes it actually pays on the payments it receives under
this sentence, including those under this clause (iii). Tower Operator shall not
be required to make any payment under this Section 34(a)(iii)(A) earlier than,
(a) in the case of a Tax Loss that is not being contested pursuant to
Section 34(d), the date such Tax Indemnitee (or the common parent of the
consolidated group in which it is a member, as the case may be) files the
applicable federal income Tax return, estimated or final as the case may be,
which would first properly reflect the additional federal income Tax that would
be due as a result of the Tax Loss, (b) in the case of a Tax Loss that is being
contested pursuant to Section 34(d), 30 days after the date on which a Final
Determination is made (or as otherwise provided in Section 34(d)) and (c) 20
days after the receipt by Tower Operator of a written demand from or on behalf
of the Tax Indemnitee describing in reasonable detail the Tax Loss and the
computation of the amount payable (a “Tax Indemnity Notice”). For the avoidance
of doubt, a Tax Event may give rise to a Tax Loss in a future taxable year
(e.g., if the Tax Indemnitee has a net operating loss in the year of the Tax
Event and the loss could have been carried forward and used against unrelated
income in the future year had it not been absorbed in the year of the Tax Event
as a result of the Tax Event). If a Tax Indemnitee claims a Tax Loss in a
particular taxable year on a Tax Indemnity Notice and Tower Operator indemnifies
the Tax Indemnitee accordingly, and it is later determined that the Tax
Indemnitee did not have a Tax Loss, or had a smaller Tax Loss, in such taxable
year (e.g., as a result of an audit adjustment or a net operating loss carryback
to such taxable year), the Tax Indemnitee shall reimburse Tower Operator so as
to put the parties in the position they would have been in on the basis of the
actual Tax Loss.
(B)    Verification of Calculations. Tower Operator may timely request that any
Tax Indemnity Notice be verified by a nationally recognized independent
accounting firm or a lease advisory firm selected by Tower Operator and
reasonably acceptable to such Tax Indemnitee. Such verification shall be at
Tower Operator’s expense unless such accounting firm determines that the amount
payable by Tower Operator is more than five percent less than the amount shown
on the Tax

70



--------------------------------------------------------------------------------




Indemnity Notice, in which event the Tax Indemnitee shall pay such costs. In
order to enable such independent accountants to verify such amounts, the Tax
Indemnitee shall provide to such independent accountants (for their confidential
use and not to be disclosed to Tower Operator or any other person) all
information reasonably necessary for such verification.
(iv)    Exceptions.  Notwithstanding any provision of this Section 34(a) to the
contrary (other than with respect to the loss of Tax Savings for which a
T-Mobile Group Member has reimbursed or credited Tower Operator under
Section 34(c), in which case only the exceptions listed in clauses (C), (F) and
(G) shall apply), Tower Operator shall not be required to make any payment to
any Tax Indemnitee in respect of any Tax Loss to the extent that any such Tax
Loss occurs as a result of one or more of the following:
(A)    Other than as a result of an event or circumstance described in
Section 34(a)(iii), the determination that this Agreement is not a “true lease”
for federal income Tax purposes or that the members of the T-Mobile Group,
directly or indirectly through one or more entities that are classified as
partnerships or disregarded entities for federal income tax purposes, are not
the owners or sublessors of the Included Property, or that Section 467 of the
Code does not apply to this Agreement in accordance with its terms;
(B)    The voluntary sale, assignment, transfer or other disposition or the
involuntary sale, assignment, transfer or other disposition attributable to the
bankruptcy, insolvency or the breach of any covenant or obligation of the Tax
Indemnitee set forth in the Transaction Documents of or by any such Tax
Indemnitee or any of its Affiliates, in either case, of any of the Included
Property or portion of such Included Property by any such Tax Indemnitee or any
of its Affiliates other than a sale, assignment, transfer or disposition (1)
contemplated by the Transaction Documents or to or at the request of Tower
Operator; (2) otherwise resulting from the exercise by any T-Mobile Group Member
of its rights or performance of its obligations under the Transaction Documents;
or (3) in connection with a default by Tower Operator or exercise of remedies
under this Agreement;
(C)    The gross negligence or willful misconduct of such Tax Indemnitee;
(D)    Penalties, interest or additions to Tax to the extent based upon issues
unrelated to the transactions contemplated by this Agreement and related
documents;
(E)    Tower Operator’s exercise of the Purchase Option provided in Section 20
or Section 29(b)(i);
(F)    The failure by the T-Mobile Group or any T-Mobile Group Member timely or
properly to claim any Federal Income Tax Benefits or to exclude income on the
appropriate Tax return other than in accordance with Section 34(a)(iii);

71



--------------------------------------------------------------------------------






(G)    Any failure of the Tax Indemnitee to have taken all the actions, if any,
required of it by Section 34(d) to contest the Loss and such failure materially
prejudices the ability to contest, and Tower Operator had a reasonable basis for
such contest;
(H)    Any change in the Code enacted, adopted or promulgated on or after the
date of the Master Agreement; provided that this exclusion shall not apply to
any substitution or replacement of any Included Property after a change in Law;
(I)    The failure of the T-Mobile Group, or any single T-Mobile Group Member,
to have sufficient income or Tax liability to benefit from the Federal Income
Tax Benefits (it being understood that except as provided herein, this exclusion
shall not affect the amount of any indemnity to which an Indemnitee would
otherwise be entitled);
(J)    The inclusion of income by a T-Mobile Group Member as a result of the
reversion of Modifications made by Tower Operator to any T-Mobile Lessor at the
end of the Term;
(K)    Other than as a result of an event or circumstance described in
Section 34(a)(iii), a determination that T-Mobile is not holding the Included
Property in the ordinary course of a trade or business or that T-Mobile did not
enter into the transactions contemplated by the Transaction Documents for
profit;
(L)    The existence of, or any consequence of, the prepayment of the Rent, or
the application of Section 467 of the Code or the Treasury regulations
promulgated thereunder; provided that the Tower Operator makes all payments when
due and accrues all rental expense in accordance with the Proportional Rent as
set forth in Exhibit D and provided, further, that this exclusion shall not
apply to the entry into a New Lease under Section 21 following the default or
breach by Tower Operator;
(M)    Any Tax election or Tax Position by a T-Mobile Group Member that is
inconsistent with the Tax Assumptions to the extent of a resulting increase in
the Tower Operator’s indemnity obligations hereunder;
(N)    A Tax Loss with respect to any period occurring (1) before the Term with
respect to a Site, (2) after (and not simultaneously with) the expiration or
earlier termination of the Term with respect to a Site or (3) after (and not
simultaneously with) the return to T-Mobile of the Included Property related to
a Site, in each case other than interest, fines, penalties and additions to Tax
resulting from a Tax Loss that would not be excluded under this clause (N); and
(O)    The breach or inaccuracy of any representation, warranty or covenant by
any T-Mobile Group Member in any of the Transaction Documents (except to the
extent such breach or inaccuracy is attributed to a breach or inaccuracy of any
representation, warranty or covenant of Tower Operator or an Affiliate under the
Transaction Documents).

72



--------------------------------------------------------------------------------




(b)    General Tax Indemnity.
(i)    Tower Operator agrees to pay and to indemnify, protect, defend, save, and
keep harmless each T-Mobile Group Member on an after-Tax basis, from and against
any and all Taxes for which Tower Operator is responsible under Section 22.
(ii)    Exclusions from General Tax Indemnity. The provisions of Section 22 and
Section 34(b)(i) shall not apply to, and Tower Operator shall have no
responsibility under Section 22 and no liability under Section 34(b)(i) with
respect to:
(A)    Taxes on any T-Mobile Group Member imposed on any such member that are
franchise Taxes, privilege Taxes, doing business Taxes or Taxes imposed on,
based on or measured by, gross or net income, receipts, capital or net worth of
any such member which are imposed by any state, local or other taxing authority
within the United States or by any foreign or international taxing authority (in
each case, other than Taxes that are or are in the nature of or in lieu of,
sales, use, rental, property, stamp, document filing, license or ad valorem
Taxes);
(B)    Taxes imposed by any jurisdiction on any T-Mobile Group Member solely as
a result of its activities in such jurisdiction unrelated to the transactions
contemplated by this Agreement and related documents;
(C)    Taxes on any T-Mobile Group Member that would not have been imposed but
for the willful misconduct or gross negligence of any such member or an
Affiliate of any T-Mobile Group Member or the inaccuracy or breach of any
representation, warranty, or covenant of such Tax Indemnitee or any of its
Affiliates under the Transaction Documents (except to the extent such inaccuracy
or breach is attributed to an inaccuracy or breach of any representation,
warranty or covenant of Tower Operator or an Affiliate under the Transaction
Documents);
(D)    Taxes that are attributable to any period or circumstance occurring
before the Term with respect to a Site or after the expiration or earlier
termination of such Term, except to the extent attributable to (1) a failure of
Tower Operator or any of its transferees or sublessees or users of the Included
Property (other than the T-Mobile Lessors or T-Mobile or its Affiliates) to
fully discharge its obligations under this Agreement and related documents, (2)
Taxes imposed on or with respect to any payments that are due after the
expiration or earlier termination of the Term with respect to a Site and that
are attributable to a period or circumstance occurring during such Term, or (3)
the entry into a New Lease under Section 21 following the default or breach by
Tower Operator;
(E)    Any Tax that is being contested in accordance with the provisions of
Section 34(d) during the pendency of such contest, but only for so long as such
contest is continuing in accordance with Section 34(d) and payment is not
otherwise required pursuant to Section 34(d);
(F)    Taxes imposed on a Tax Indemnitee that would not have been imposed but
for any act of such Tax Indemnitee (or any Affiliate thereof) that is

73



--------------------------------------------------------------------------------




expressly prohibited, or omission of an act that is expressly required, as the
case may be, by any Transaction Document;
(G)    Taxes that would not have been imposed but for any voluntary sale,
assignment, transfer, pledge or other disposition or hypothecation or the
involuntary sale, assignment, transfer or other disposition attributable to the
Bankruptcy, insolvency or the breach of any covenant or obligation of the Tax
Indemnitee set forth in the Transaction Documents of or by any such Tax
Indemnitee, in either case, of any of the Included Property or portion of such
Included Property by any such Tax Indemnitee other than a sale, assignment,
transfer, or disposition (1) contemplated by the Transaction Documents or to or
at the request of Tower Operator, (2) otherwise resulting from the exercise by
any T-Mobile Group Member of its rights or performance of its obligations under
the Transaction Documents or (3) in connection with a default by Tower Operator
or exercise of remedies under this Agreement;
(H)    Taxes imposed on a Tax Indemnitee that would not have been imposed but
for such Tax Indemnitee’s (or Affiliate’s) breach of its contest obligations
under Section 34(d) (but only to the extent such breach materially prejudices
the Tower Operator’s ability to contest such Taxes or results in an increase in
the amount of Tower Operator’s indemnification obligation hereunder);
(I)    Taxes imposed on a Tax Indemnitee in the nature of interest, penalties,
fines and additions to Tax to the extent based upon issues unrelated to the
transactions contemplated by the Transaction Documents;
(J)    Taxes imposed on any T-Mobile Group Member that are United States
federal, state or local net income Taxes of any such member;
(K)    Taxes imposed in connection with or as a result of the leasing or use of
the T-Mobile Collocation Space by T-Mobile or its Affiliates or the payment or
accrual of the T-Mobile Collocation Rent; or
(L)    Taxes to the extent that they are not the responsibility of Tower
Operator as described in Section 20(e) or Section 22 without regard to this
subsection.
The provisions of this Section 34(b)(ii) shall not apply to any Taxes imposed in
respect of the receipt or accrual of any indemnity payment made by Tower
Operator on an after-Tax basis and, for purposes of the last sentence of Section
34(c), shall apply only with respect to the exclusions in clauses (C), (F) and
(H).
(iii)    Reports. If any report, return, certification or statement is required
to be filed with respect to any Tax that is the responsibility of Tower Operator
under Section 22 or is subject to indemnification under this Section 34(b),
Tower Operator shall timely prepare and file the same to the fullest extent
permitted by applicable Law (except for (A) any report, return or statement
relating to any net income Taxes or, (B) any report, return or statement
relating to any other Taxes not subject to indemnity under Section 34(b)(ii) or
any Taxes in lieu of or enacted in substitution for any of the

74



--------------------------------------------------------------------------------




foregoing, except that, in such cases, Tower Operator shall timely provide
appropriate information necessary to file such report, return or statement, (C)
any report, return or statement relating to Property Taxes or (D) any other
report, return, certification or statement that any T-Mobile Group Member has
notified Tower Operator that such member intends to prepare and file); provided,
however, that any T-Mobile Group Member shall have furnished Tower Operator, at
Tower Operator’s expense, with such information reasonably necessary to prepare
and file such returns as is within such member’s control. Tower Operator shall
either file such report, return, certification or statement and send a copy of
such report, return, certification or statement to the member, or, where not so
permitted to file, shall notify the member of such requirement within a
reasonable period of time prior to the due date for filing (without regard to
any applicable extensions) and prepare and deliver such report, return,
certification or statement to the member. In addition, within a reasonable time
prior to the time such report, return, certification or statement is to be
filed, Tower Operator shall, to the fullest extent permitted by applicable Law,
cause all billings of such Taxes to be made to each T-Mobile Group Member in
care of Tower Operator, make such payment and furnish written evidence of such
payment. Each Party shall furnish promptly upon written request such data,
records and documents as the other Party may reasonably require of such Party to
enable the other Party to comply with requirements of any taxing authority
arising out of such other Party’s participation in the transactions contemplated
by this Agreement and related documents.
(iv)    Payments. Any Tax for which Tower Operator is responsible under
Section 22 or any Tax indemnified under this Section 34(b) shall be paid by
Tower Operator directly when due to the applicable taxing authority if direct
payment is permitted, or shall be reimbursed to the appropriate T-Mobile Group
Member on demand if paid by such member in accordance herewith. Property Taxes
shall be paid in accordance with Section 22(c). Except as explicitly provided in
Section 22 or as otherwise provided in this Section 34(b), all amounts payable
to a T-Mobile Group Member under Section 22 or this Section 34 shall be paid
promptly in immediately available funds, but in no event later than the later of
(i) 10 Business Days after the date of such demand or (ii) 2 Business Days
before the date the Tax to which such amount payable relates is due or is to be
paid, provided that such amount shall only be payable after the applicable
T-Mobile Group Member provides Tower Operator with a written statement
describing in reasonable detail the Tax and the computation of the amount
payable. Such written statement shall, at Tower Operator’s request, as long as
payment is not delayed, be verified by a nationally recognized independent
accounting firm selected by Tower Operator. Such verification shall be at Tower
Operator’s expense unless the accounting firm determines that the amount payable
by Tower Operator is more than five percent less than the amount shown on such
written statement, in which event, the applicable T-Mobile Group Member shall
pay such costs. In the case of a Tax subject to indemnification under this
Section 34(b) which is properly subject to a contest in accordance with
Section 34(d), Tower Operator (i) shall be obligated to make any advances with
respect to such Tax whenever required under Section 34(d) and (ii) shall pay
such Tax (in the amount finally determined to be owing in such contest) on an
after-Tax basis prior to the latest time permitted by the relevant taxing
authority for timely payment after a final determination.

75



--------------------------------------------------------------------------------






(c)    Tax Savings. If, by reason of any payment made, or any Tax Event or other
event giving rise to such payment, to or for the account of any Tax Indemnitee
by Tower Operator pursuant to Section 34(a) or Section 34(b) of this Agreement
or Section 2.11(a) of the Master Agreement (a “Triggering Event”), such Tax
Indemnitee realizes a Tax Savings in any taxable year which was not taken into
account previously in computing such payment by Tower Operator to or for the
account of the Tax Indemnitee, then the Tax Indemnitee shall promptly pay to
Tower Operator an amount equal to such Tax Savings. The “Tax Savings” in a
taxable year shall be (i) the actual federal and state income Taxes that would
have been payable by the Tax Indemnitee (or its consolidated or affiliated group
as applicable) for the taxable year in the absence of the Triggering Event, over
such Taxes that are actually payable for such taxable year taking such
Triggering Event into account, (ii) any interest actually received by the Tax
Indemnitee as a result of a refund of tax relating to a Triggering Event, and
(iii) an additional gross-up amount to reflect the amount of any additional
reduction in Taxes of the Tax Indemnitee attributable to payments made by the
Tax Indemnitee pursuant to this sentence, including this clause (iii). However,
the Tax Indemnitee shall not be obligated to make such payment to the extent
that the amount of such payment would exceed the excess of (x) all prior related
indemnity payments (excluding costs and expenses incurred with respect to
contests) made by Tower Operator over (y) the amount of all prior related
indemnity payments by the Tax Indemnitee to Tower Operator; provided, that any
such excess Tax Savings realized (or deemed realized) by such Tax Indemnitee
which are not paid to Tower Operator as a result of this sentence shall be
carried forward and reduce Tower Operator’s obligations to make subsequent
related indemnity payments to such Tax Indemnitee pursuant to this Section 34.
For the avoidance of doubt, a Triggering Event may give rise to a Tax Savings in
a past or future taxable year (e.g., if the Triggering Event caused or increased
a net operating loss in the year of the Triggering Event and such loss is
carried back or forwards and results in a reduction in Tax liability in a
different taxable year). If a Tax Indemnitee pays or credits Tower Operator in
respect of a Tax Savings in a particular taxable year, and it is later
determined that the Tax Indemnitee did not have a Tax Savings, or had a smaller
Tax Savings, in such taxable year (e.g., as a result of an audit adjustment or a
net operating loss carryback to such taxable year), such lost or otherwise
unavailable Tax Savings shall be treated as a Tax for which Tower Operator must
indemnify the Tax Indemnitee pursuant to Section 34(a) or Section 34(b), as the
case may be.
(d)    Contest Rights. In the event that any Tax Indemnitee receives any written
notice of any potential claim or proposed adjustment against such Tax Indemnitee
that would result in a Tax Loss or a Tax against which Tower Operator may be
required to indemnify pursuant to Section 34(a) or Section 34(b) (a “Tax
Claim”), such Tax Indemnitee shall promptly notify Tower Operator of the claim
and provide Tower Operator with information relevant to such claim; provided
that the failure by the Tax Indemnitee to provide any such information shall not
be treated as a failure to comply with this Section 34(d) except to the extent
that the failure prejudices the conduct of such contest. With respect to Taxes
indemnified under Section 34(b), Tower Operator shall control the contest at
Tower Operator’s expense. With respect to Taxes indemnified under Section 34(a),
the Tax Indemnitee shall control the contest

76



--------------------------------------------------------------------------------




at Tower Operator’s expense but shall consult with Tower Operator in good faith,
but Tower Operator may require the Tax Indemnitee to contest such Tax Claim
unless the Tax Indemnitee has waived its right to indemnification for the Tax
payment that is being contested. The Tax Indemnitee is not obligated to contest
any Tax Claim that requires payment of the Tax as a condition to pursuing the
contest unless Tower Operator has loaned, on an interest-free basis, sufficient
funds to the Tax Indemnitee to pay the Tax and any interest or penalties due on
the date of payment, and has fully indemnified the Tax Indemnitee for any
adverse Tax consequences resulting from such advance. The Tax Indemnitee shall
not make, accept or enter into a settlement or other compromise with respect to
any Taxes that the Tower Operator has the right to contest under this Agreement
without the prior written consent of Tower Operator unless the Tax Indemnitee
has waived its right to indemnification for the Tax payment that is being
contested. The Tax Indemnitee shall not be required to appeal any adverse
decision of the United States Tax Court, a Federal District Court or any
comparable trial court unless (i) Tower Operator shall have furnished to the Tax
Indemnitee an opinion of a nationally recognized, independent tax counsel chosen
by Tower Operator and reasonably acceptable to the Tax Indemnitee, to the effect
that there is substantial authority for the position to be asserted in appealing
the matter in question, (ii) Tower Operator is paying the reasonable costs of
such appeal and (iii) the Tax Indemnitee is otherwise required by this
Section 34(d) to contest the Taxes at issue hereunder. T-Mobile Collocator shall
cause its Affiliates to comply with their obligations under this Section 34(d).
(e)    Tax Records. T-Mobile Lessors, T-Mobile and Tower Operator agree to
furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information and assistance relating to the Sites (including
access to books and records) as is reasonably necessary for Tax purposes.
T-Mobile Lessors, T-Mobile and Tower Operator shall retain all books and records
with respect to Taxes indemnifiable under Section 34(a) or Section 34(b) or
payable under Section 22 pertaining to the Sites for a period of at least seven
years following the close of the taxable year to which the information relates,
or 60 days after the expiration of any applicable statute of limitations,
whichever is later. At the end of such period, each Party shall provide the
other with at least 60 days’ prior written notice before destroying any such
books and records, during which period the Party receiving such notice can elect
to take possession, at its own expense, of any books and records reasonably
required by such Party for Tax purposes. T-Mobile Lessors, T-Mobile and Tower
Operator shall cooperate with each other in the conduct of any audit or other
proceeding relating to Taxes involving the Sites.
(f)    Netting of Losses; Tax Treatment. All payments made pursuant to this
Section 34 shall, to the fullest extent permitted by applicable Law, be treated
for all Tax purposes (to the extent such treatment is consistent with the rent
allocations made for purposes of Section 467 of the Code pursuant to Section 10
of this Agreement) as adjustments to the Rent and Pre-Lease Rent. The amount of
any claim under this Section 34 shall take into account any amounts actually
recovered by the indemnitee pursuant to any indemnification by, or
indemnification agreement with, any Ground Lessor.



77



--------------------------------------------------------------------------------




(g)    Post Purchase Option. In the event that Tower Operator acquires any
T-Mobile Lessor’s or any T-Mobile Ground Lease Additional Party’s interest in
any Site after the exercise of any Purchase Option under Section 20 or Section
29(b) of this Agreement, Tower Operator shall be liable for all Taxes (including
all Landlord Reimbursement Taxes) with respect to such Site with respect to all
periods after the exercise of the Purchase Option with respect to such Site (the
“Post-Exercise Period”).  In the event that Tower Operator has been appointed,
in perpetuity, as the exclusive operator of the Included Property of such Site
in accordance with Section 20(h), Tower Operator agrees to pay and to indemnify,
protect, defend, save and keep harmless each T-Mobile Group Member from and
against any and all Taxes payable with respect to such Site with respect to the
Post-Exercise Period; provided, however, that (i) the contest provisions set
forth in Section 34(d) shall apply to indemnified Taxes with respect to such
Site and (ii) Tower Operator shall not be required to indemnify for any gross-up
for Taxes payable by any T-Mobile Group Member on any payments received under
this paragraph.  If a Tax for which Tower Operator is responsible under this
Section 34(g) (for which Tower Operator was not responsible prior to the
Post-Exercise Period) is not calculated or assessed on the basis of a time
period, such Tax shall be prorated using a fair and equitable proration method
that considers, among other things, the basis upon which such Taxes are
assessed.  Nothing in this Section 34(g) shall affect any liability for Taxes
with respect to any Site prior to the exercise of a Purchase Option with respect
to such Site or any liability for Taxes that any T-Mobile Group Member has under
the MPL Site MLA.
(h)    Survival. The agreements and indemnities contained in this Section 34
shall survive the termination of this Agreement with respect to any Site.
SECTION 35.    Damage to the Site, Tower or the Improvements.
(a)    If there occurs a casualty that damages or destroys all or a Substantial
Portion of any Site, then within 60 days after the date of the casualty, Tower
Operator shall notify the applicable T-Mobile Lessor in writing as to whether
the Site is a Non-Restorable Site, which notice shall specify in detail the
reasons for such determination by Tower Operator, and if such Site is not a
Non-Restorable Site (a “Restorable Site”) the estimated time, in Tower
Operator’s reasonable judgment, required for Restoration of the Site (a
“Casualty Notice”). If Tower Operator fails to give Casualty Notice to the
applicable T-Mobile Lessor within such 60-day period, the affected Site shall be
deemed to be a Restorable Site. If the applicable T-Mobile Lessor or the
applicable T-Mobile Ground Lease Additional Party disagrees with any
determination of Tower Operator in the Casualty Notice that the Site is a
Non-Restorable Site, such Party may institute arbitration proceedings to
determine any such matter in the manner described in Section 29(f). If such Site
is a Non-Restorable Site, then either Tower Operator or the applicable T-Mobile
Lessor or the applicable T-Mobile Ground Lease Additional Party, as applicable,
shall have the right to terminate this Agreement as to such Site by written
notice to the other Party (given within the time period required below),
whereupon the Term as to such Site shall automatically expire as of the date of
such notice of termination. Any such notice of termination shall be given not
later than 30 days after receipt of the Casualty Notice (or after final
determination that the Site is a

78



--------------------------------------------------------------------------------




Non-Restorable Site if arbitration is instituted as provided above). In all
instances Tower Operator shall have the sole right to retain all insurance
Proceeds related to a Non-Restorable Site.
(b)    If there occurs, as to any Site, a casualty that damages or destroys (i)
all or a Substantial Portion of such Site and the Site is a Restorable Site, or
(ii) less than a Substantial Portion of any Site, then Tower Operator, at its
sole cost and expense, shall promptly commence and diligently prosecute to
completion, within a period of 60 days after the date of the damage, the
adjustment of Tower Operator’s insurance Claims with respect to such event and,
thereafter, promptly commence, and diligently prosecute to completion, the
Restoration of the Site. The Restoration shall be carried on and completed in
accordance with the provisions and conditions of this Section 35.
(c)    If Tower Operator is required to restore any Site in accordance with
Section 35(b), all Proceeds of Tower Operator’s insurance Claims with respect to
the related casualty shall be held by Tower Operator or the Tower Operator
Lender and applied to the payment of the costs of the Restoration and shall be
paid out from time to time as the Restoration progresses. Any portion of the
Proceeds of Tower Operator’s insurance applicable to a particular Site remaining
after final payment has been made for work performed on such Site may be
retained by and shall be the property of Tower Operator. If the cost of
Restoration exceeds the Proceeds of Tower Operator’s insurance, Tower Operator
shall pay the excess cost.
(d)    Without limiting Tower Operator’s obligations under this Agreement in
respect of a Site subject to a casualty, the T-Mobile Collocator’s rights and
obligations in respect of a Site subject to a casualty are as set forth in the
MPL Site MLA.
(e)    The Parties acknowledge and agree that this Section 35 is in lieu of and
supersedes any statutory requirements under the laws of any State applicable to
the matters set forth in this Section 35.
SECTION 36.    Condemnation.
(a)    If there occurs a Taking of all or a Substantial Portion of any Site,
other than a Taking for temporary use, then Tower Operator shall have the right
to terminate this Agreement as to such Site by providing written notice to
T-Mobile Lessors and T-Mobile Collocator within 30 days of the occurrence of
such Taking, whereupon the Term shall automatically expire as to such Site, as
of the earlier of (i) the date upon which title to such Site, or any portion of
such Site, is vested in the condemning authority, or (ii) the date upon which
possession of such Site or portion of such Site is taken by the condemning
authority, as if such date were the Site Expiration Date as to such Site, and
each Party shall be entitled to prosecute, claim and retain the entire Award
attributable to its respective interest in such Site under this Agreement.
(b)    If there occurs a Taking of less than a Substantial Portion of any Site,
then this Agreement and all duties and obligations of Tower Operator under this
Agreement in respect of such Site shall remain unmodified, unaffected and in
full force

79



--------------------------------------------------------------------------------




and effect. Tower Operator shall promptly proceed with the Restoration of the
remaining portion of such Site (to the extent commercially feasible) to a
condition substantially equivalent to its condition prior to the Taking. Tower
Operator shall be entitled to apply the Award received by Tower Operator to the
Restoration of any Site from time to time as such work progresses. If the cost
of the Restoration exceeds the Award recovered by Tower Operator, Tower Operator
shall pay the excess cost. If the Award exceeds the cost of the Restoration, the
excess shall be paid to Tower Operator upon completion of the Restoration.
(c)    If there occurs a Taking of any portion of any Site for temporary use,
then this Agreement shall remain in full force and effect as to such Site for
the remainder of the Term as to such Site. Notwithstanding anything to the
contrary contained in this Agreement, during such time as Tower Operator will be
out of possession of such Site, if a Lease Site, or unable to operate such Site,
if a Managed Site, by reason of such Taking, the failure to keep, observe,
perform, satisfy and comply with those terms and conditions of this Agreement,
compliance with which are effectively impractical or impossible as a result of
Tower Operator’s being out of possession of or unable to operate (as
applicable), such Site shall not be a breach of or an event of default under
this Agreement. Each Party shall be entitled to prosecute, claim and retain the
Award attributable to its respective interest in such Site under this Agreement
for any such temporary Taking.
SECTION 37.    Operating Principles.
During the Term of a Site, Tower Operator shall manage, operate and maintain
such Site (including with respect to the entry into, modification, amendment,
extension, expiration, termination, structuring and administration of Ground
Leases and Collocation Agreements related thereto), (i) in the ordinary course
of business, (ii) in compliance with applicable Law in all material respects,
(iii) in a manner consistent in all material respects with the manner in which
Tower Operator manages, operates and maintains its portfolio of
telecommunications tower sites and (iv) in a manner that shall not be less than
the general standard of care in the tower industry. Without limiting the
generality of the foregoing, during the Term of a Site, except as expressly
permitted by the terms of this Agreement, Tower Operator shall not without the
prior written consent of T-Mobile Lessors (A) manage, operate or maintain such
Site in a manner that would (x) diminish the expected residual value of such
Site in any material respect or shorten the expected remaining economic life of
such Site, in each case determined as of the expiration of the Term of such
Site, or (y) cause such Site or a substantial portion of such Site to become
“limited use property” within the meaning of Rev. Proc. 2001-28, 2001-1 C.B.
1156 (except, in the case of this clause (y), as required by applicable Law or
any Governmental Authority), (B) structure any related Ground Lease in a manner
such that the amounts payable thereunder are above fair market value during any
period following or upon the expiration of the Term of such Site (without regard
to any amounts payable prior to the expiration of the Term of such Site) or (C)
structure any related Collocation Agreement in a manner such that the amounts
payable thereunder are less than fair market value during any period following
or upon expiration of the Term of such Site (without regard to any amounts
payable prior to the expiration of the Term of such Site),

80



--------------------------------------------------------------------------------




in each case unless otherwise expressly authorized by the terms and conditions
of this Agreement and the Transaction Documents.
SECTION 38.    General Provisions.
(a)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement.
(b)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof)
as to all matters, including matters of validity, construction, effect,
performance and remedies; provided, however, that the enforcement of this
Agreement with respect to a particular Site as to matters relating to real
property and matters mandatorily governed by local Law, shall be governed by and
construed in accordance with the laws of the state in which the Site in question
is located.
(c)    Entire Agreement; Successors and Assignees. This Agreement (including,
for the avoidance of doubt, the Exhibits), constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements, both written and oral, between the Parties with
respect to the subject matter of this Agreement. This Agreement shall be binding
upon and inure solely to the benefit of each Party and its successors and
permitted assignees.
(d)    Fees and Expenses. Except as otherwise specifically set forth in this
Agreement, whether the transactions contemplated by this Agreement are or are
not consummated, all legal and other costs and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the Party incurring such costs and expenses.
(e)    Notices. All notices, requests, demands, waivers and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been delivered (i) the next Business Day when sent overnight by a
nationally recognized overnight courier service, or (ii) upon delivery when
personally delivered to the receiving Party. All such notices and communications
shall be mailed, sent or delivered as set forth below or to such other person(s)
or address(es) as the receiving Party may have designated by written notice to
the other Party. In addition to the addressees below, all such notices related
to a specific Site or Sites shall be sent concurrently herewith to the addresses
set forth in the Site Lease Agreement applicable to such Sites.
If to any T-Mobile Lessor, to:
T-Mobile USA, Inc.
12920 S.E. 38th Street

81



--------------------------------------------------------------------------------





Bellevue, Washington 98006
Attention: Leasing Administration
and a copy of any notice given pursuant to Section 29 to:
T-Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, Washington 98006
Attention: Legal Department
with a copy to:
Jones Day
222 East 41st Street
New York, New York 10017
Attention: Robert A. Profusek
If to T-Mobile Parent, to:
T-Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, Washington 98006
Attention: Leasing Administration
and a copy of any notice given pursuant to Section 29 to:
T-Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, Washington 98006
Attention: Legal Department
If to Tower Operator, to:
Crown Castle International Corp.
1220 Augusta Drive, Suite 500
Houston, Texas 77057
Attention: CFO (Jay Brown)
Attention: General Counsel (E. Blake Hawk)
and a copy of any notice given pursuant to Section 29 to:
Crown Castle International Corp.
1220 Augusta Drive, Suite 500
Houston, Texas 77057
Attention: Legal Department
(f)    Amendment; Modifications. This Agreement may be amended, modified or
supplemented only by written agreement of the Parties.

82



--------------------------------------------------------------------------------




(g)    Time of the Essence. Time is of the essence in this Agreement, and
whenever a date or time is set forth in this Agreement, the same has entered
into and formed a part of the consideration for this Agreement.
(h)    Specific Performance. Each Party recognizes and agrees that in the event
of any failure or refusal to perform the obligations required by this Agreement,
remedies at Law would be inadequate and that, subject to the terms of this
Agreement, in addition to such other remedies as may be available to it at Law
or in equity, either party may seek injunctive relief and to enforce its rights
by an action for specific performance to the fullest extent permitted by
applicable Law. Each Party hereby waives any requirement for security or the
posting of any bond or other surety in connection with any temporary or
permanent award of injunctive, mandatory or other equitable relief. Subject to
Section 38(j) of this Agreement, nothing contained in this Agreement shall be
construed as prohibiting any Party from pursuing any other remedies available to
it pursuant to the provisions of this Agreement or applicable Law for such
breach or threatened breach, including the recovery of damages.
(i)    Jurisdiction and Consent to Service. Each of the Parties (i) agrees that
any suit, action or proceeding arising out of or relating to this Agreement
shall be brought solely in the state courts of the State of New York sitting in
the County of New York or federal courts of the State of New York for the
Southern District of New York, and appellate courts having jurisdiction of
appeals from any of the foregoing, (ii) consents to the exclusive jurisdiction
of each such court in any suit, action or proceeding relating to or arising out
of this Agreement, (iii) waives any objection that it may have to the laying of
venue in any such suit, action or proceeding in any such court, and (iv) agrees
that service of any court paper may be made in such manner as may be provided
under applicable Laws or court rules governing service of process.
(j)    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES ITS RIGHT TO A
JURY TRIAL IN ANY COURT ACTION ARISING AMONG ANY OF THE PARTIES HEREUNDER,
WHETHER UNDER OR RELATING TO THIS AGREEMENT, AND WHETHER MADE BY CLAIM,
COUNTERCLAIM, THIRD PARTY CLAIM OR OTHERWISE.
(k)    Limitation of Liability. Notwithstanding anything in this Agreement to
the contrary, neither Party shall have any liability under this Agreement, for:
(y) any punitive or exemplary damages, or (z) any special, consequential,
incidental or indirect damages, including lost profits, lost data, lost revenues
and loss of business opportunity, whether or not the other Party was aware or
should have been aware of the possibility of these damages.
(l)    Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nonetheless remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being

83



--------------------------------------------------------------------------------




enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
SECTION 39.    T-Mobile Parent Guarantee.
(a)    T-Mobile Parent unconditionally guarantees to the Tower Operator
Indemnitees the full and timely payment and performance and observance of all of
the terms, provisions, covenants and obligations of T-Mobile Lessors under this
Agreement (the “T-Mobile Lessor Obligations”). T-Mobile Parent agrees that if
any T-Mobile Lessor defaults at any time during the Term of this Agreement in
the performance of any of the T-Mobile Lessor Obligations, T-Mobile Parent shall
faithfully perform and fulfill all T-Mobile Lessor Obligations and shall pay to
the applicable beneficiary all reasonable attorneys’ fees, court costs and other
expenses, costs and disbursements incurred by the applicable beneficiary on
account of any default by any T-Mobile Lessor and on account of the enforcement
of this guaranty.
(b)    The foregoing guaranty obligation of T-Mobile Parent shall be enforceable
by any Tower Operator Indemnitee in an action against T-Mobile Parent without
the necessity of any suit, action or proceeding by the applicable beneficiary of
any kind or nature whatsoever against any T-Mobile Lessor, without the necessity
of any notice to T-Mobile Parent of such T-Mobile Lessor’s default or breach
under this Agreement, and without the necessity of any other notice or demand to
T-Mobile Parent to which T-Mobile Parent might otherwise be entitled, all of
which notices T-Mobile Parent hereby expressly waives. T-Mobile Parent hereby
agrees that the validity of this guaranty and the obligations of T-Mobile Parent
hereunder shall not be terminated, affected, diminished or impaired by reason of
the assertion or the failure to assert by any Tower Operator Indemnitee against
any T-Mobile Lessor any of the rights or remedies reserved to such Tower
Operator Indemnitee pursuant to the provisions of this Agreement or any other
remedy or right which such Tower Operator Indemnitee may have at law or in
equity or otherwise.
(c)    T-Mobile Parent covenants and agrees that this guaranty is an absolute,
unconditional, irrevocable and continuing guaranty. The liability of T-Mobile
Parent hereunder shall not be affected, modified or diminished by reason of any
assignment, renewal, modification, extension or termination of this Agreement or
any modification or waiver of or change in any of the covenants and terms of
this Agreement by agreement of a Tower Operator Indemnitee and any T-Mobile
Lessor, or by any unilateral action of either a Tower Operator Indemnitee or any
T-Mobile Lessor, or by an extension of time that may be granted by a Tower
Operator Indemnitee to any T-Mobile Lessor or any indulgence of any kind granted
to any T-Mobile Lessor, or any dealings or transactions occurring between a
Tower Operator Indemnitee and any T-Mobile Lessor, including any adjustment,
compromise, settlement, accord and satisfaction or release, or any Bankruptcy,
insolvency, reorganization or other arrangements affecting any T-Mobile Lessor.
T-Mobile Parent does hereby expressly waive any suretyship defenses it might
otherwise have.

84



--------------------------------------------------------------------------------




(d)    All of the Tower Operator Indemnitees’ rights and remedies under this
guaranty are intended to be distinct, separate and cumulative and no such right
and remedy herein is intended to be to the exclusion of or a waiver of any
other. T-Mobile Parent hereby waives presentment demand for performance, notice
of nonperformance, protest notice of protest, notice of dishonor and notice of
acceptance. T-Mobile Parent further waives any right to require that an action
be brought against any T-Mobile Lessor or any other Person or to require that
resort be had by a beneficiary to any security held by such beneficiary.
(e)    For the avoidance of doubt, the T-Mobile Lessor Obligations shall not
include any obligations of Crown Castle International Corp. under the terms of
the Parent Indemnity Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

85



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
sealed by their duly authorized representatives, all effective as of the day and
year first written above.




T-MOBILE LESSORS:


T-MOBILE USA TOWER LLC




By:    /s/ David A. Miller
Name:     David A. Miller
Title:    EVP & General Counsel


T-MOBILE WEST TOWER LLC




By:    /s/ David A. Miller
Name:     David A. Miller
Title:    EVP & General Counsel


T-MOBILE PARENT:


T-MOBILE USA, INC.




By:    /s/ David A. Miller
Name: David A. Miller
Title: EVP & General Counsel
























[Signature Page to Master Prepaid Lease]

86



--------------------------------------------------------------------------------








TOWER OPERATOR:


CCTMO LLC




By:     /s/ Jay A. Brown
Name:     Jay A. Brown
Title:    Senior Vice President, Chief Financial
Officer and Treasurer










































































[Signature Page to Master Prepaid Lease]

87

